Exhibit F
                                            34870                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            BUREAU OF CONSUMER FINANCIAL                            governing international remittance                       or fewer remittance transfers to that
                                            PROTECTION                                              transfers. First, the Bureau is adopting                 designated recipient’s institution in the
                                                                                                    amendments to increase a safe harbor                     prior calendar year.
                                            12 CFR Part 1005                                        threshold in the Rule. Under both EFTA                      With respect to both exceptions, the
                                                                                                    and the Rule, the term ‘‘remittance                      Bureau is adopting a transition period
                                            [Docket No. CFPB–2019–0058]
                                                                                                    transfer provider’’ is defined, in part, to              for insured institutions that exceed, as
                                            RIN 3170–AA96                                           mean any person that provides                            applicable, the 1,000-transfer or 500-
                                                                                                    remittance transfers for a consumer in                   transfer thresholds in a certain year.
                                            Remittance Transfers Under the                          the normal course of its business.3 As                   This transition period will allow these
                                            Electronic Fund Transfer Act                            originally adopted, the normal course of                 institutions to continue to provide
                                            (Regulation E)                                          business safe harbor threshold stated                    estimates for a reasonable period of time
                                            AGENCY:  Bureau of Consumer Financial                   that a person is deemed not to be                        while they come into compliance with
                                            Protection.                                             providing remittance transfers for a                     the requirement to provide exact
                                                                                                    consumer in the normal course of its                     amounts. Additionally, the Bureau
                                            ACTION: Final rule; official
                                                                                                    business if the person provided 100 or                   released a statement on April 10, 2020
                                            interpretation.                                                                                                  announcing that in light of the COVID–
                                                                                                    fewer remittance transfers in the
                                            SUMMARY:   The Electronic Fund Transfer                 previous calendar year and provides 100                  19 pandemic, for remittance transfers
                                            Act, as amended by the Dodd-Frank                       or fewer remittance transfers in the                     that occur on or after July 21, 2020, and
                                            Wall Street Reform and Consumer                         current calendar year.4 The Bureau is                    before January 1, 2021, the Bureau does
                                            Protection Act, establishes certain                     adopting amendments to increase the                      not intend to cite in an examination or
                                            protections for consumers sending                       normal course of business safe harbor                    initiate an enforcement action in
                                            international money transfers, or                       threshold from 100 transfers annually to                 connection with the disclosure of exact
                                            remittance transfers. The Bureau of                     500 transfers annually.5 These changes                   third-party fees and exchange rates
                                            Consumer Financial Protection’s                         to the normal course of business safe                    against any insured institution that will
                                            (Bureau) remittance rule in Regulation E                harbor threshold appear in the                           be newly required to disclose exact
                                            (Remittance Rule or Rule) implements                    definition of remittance transfer                        third-party fees and exchange rates after
                                            these protections. The Bureau is                        provider in § 1005.30(f) and related                     the temporary exception expires.
                                                                                                    commentary.                                                 The temporary exception and its
                                            amending Regulation E and the official
                                                                                                       Second, the Bureau is adopting                        statutorily mandated expiration date are
                                            interpretations of Regulation E to
                                                                                                    tailored exceptions to the Remittance                    in existing § 1005.32(a)(1) and (2); the
                                            provide tailored exceptions to address
                                                                                                    Rule to address compliance challenges                    Bureau’s amendments to add the new
                                            compliance challenges that insured
                                                                                                    insured institutions may face in certain                 exceptions appear in new
                                            institutions may face in certain
                                                                                                    circumstances upon the expiration of a                   § 1005.32(b)(4) and (5) and related
                                            circumstances upon the expiration of a                                                                           commentary, along with conforming
                                            statutory exception that allows insured                 statutory exception that allows insured
                                                                                                    institutions to disclose estimates to                    changes in existing §§ 1005.32(c),
                                            institutions to disclose estimates instead                                                                       1005.33(a)(1)(iii)(A), and 1005.36(b)(3)
                                            of exact amounts to consumers. That                     consumers of the exchange rate and
                                                                                                    covered third-party fees instead of exact                and in the existing commentary
                                            exception expires on July 21, 2020. In                                                                           accompanying §§ 1005.32,
                                            addition, the Bureau is increasing a safe               amounts (the temporary exception).
                                                                                                    This exception expires on July 21, 2020.                 1005.32(b)(1), (c)(3) and (d), and
                                            harbor threshold in the Rule related to                                                                          1005.36(b). Lastly, the Bureau is
                                            whether a person makes remittance                       Specifically, with respect to the
                                                                                                    exchange rate, the Bureau is adopting a                  adopting technical corrections in
                                            transfers in the normal course of its                                                                            § 1005.32(c)(4) and existing commentary
                                            business.                                               new, permanent exception that permits
                                                                                                    insured institutions to estimate the                     that accompany §§ 1005.31(b)(1)(viii)
                                            DATES:  This final rule is effective July               exchange rate for a remittance transfer                  and 1005.32(b)(1). These technical
                                            21, 2020.                                               to a particular country if, among other                  corrections do not change or alter the
                                            FOR FURTHER INFORMATION CONTACT:                        things, the designated recipient will                    meaning of the existing regulatory text
                                            David Gettler, Paralegal Specialist,                    receive funds in the country’s local                     and commentary.
                                            Yaritza Velez, Counsel, or Krista Ayoub,                currency and the insured institution                        Due to changes in requirements by the
                                            or Jane Raso, Senior Counsels, Office of                made 1,000 or fewer remittance                           Office of the Federal Register, when
                                            Regulations, at 202–435–7700. If you                    transfers in the prior calendar year to                  amending commentary the Bureau is
                                            require this document in an alternative                 that country when the designated                         now required to reprint certain
                                            electronic format, please contact CFPB_                 recipients received funds in the                         subsections being amended in their
                                            Accessibility@cfpb.gov.                                 country’s local currency. With respect to                entirety rather than providing more
                                                                                                    covered third-party fees, the Bureau is                  targeted amendatory instructions. The
                                            SUPPLEMENTARY INFORMATION:
                                                                                                    adopting a new, permanent exception                      sections of commentary included in this
                                            I. Summary of the Final Rule                            that will permit insured institutions to                 document show the language of those
                                                                                                    estimate covered third-party fees for a                  sections as amended by this final rule.
                                              The Bureau is adopting several
                                                                                                    remittance transfer to a designated                      The Bureau is releasing an unofficial,
                                            amendments to the Remittance Rule,1
                                                                                                    recipient’s institution if, among other                  informal redline to assist industry and
                                            which implements section 919 of the
                                                                                                    things, the insured institution made 500                 other stakeholders in reviewing the
                                            Electronic Fund Transfer Act (EFTA) 2
                                                                                                                                                             changes that it is making to the
                                              1 77 FR 6194 (Feb. 7, 2012); as amended on 77            3 EFTA section 919(g)(3), codified at 15 U.S.C.       regulatory text and commentary of the
                                            FR 40459 (July 10, 2012), 77 FR 50243 (Aug. 20,         1693o–1(g)(3); 12 CFR 1005.30(f)(1).                     Remittance Rule.6
lotter on DSK9F5VC42PROD with RULES3




                                            2012), 78 FR 6025 (Jan. 29, 2013), 78 FR 30661 (May        4 12 CFR 1005.30(f)(2)(i).

                                            22, 2013), 78 FR 49365 (Aug. 14, 2013), 79 FR              5 As used in this document, ‘‘100 transfers             6 This redline can be found on the Bureau’s
                                            55970 (Sept. 18, 2014), 81 FR 70319 (Oct. 12, 2016),    annually’’ or ‘‘500 transfers annually’’ refers to the   regulatory implementation page for the Remittance
                                            and 81 FR 83934 (Nov. 22, 2016) (together,              normal course of business safe harbor threshold,         Rule, at https://www.consumerfinance.gov/policy-
                                            Remittance Rule or Rule).                               which is based on the number of remittance               compliance/guidance/remittance-transfer-rule/. If
                                              2 15 U.S.C. 1693 et seq. EFTA section 919 is          transfers provided in the previous and current           any conflicts exist between the redline and the text
                                            codified at 15 U.S.C. 1693o–1.                          calendar years.                                          of the Remittance Rule or this final rule, the rules


                                                                                                                               1
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00002   Fmt 4701     Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                                     34871

                                            II. Background                                          volume of all remittance transfers sent                   banking network is a decentralized
                                                                                                    for consumers in the United States (43                    network of bilateral banking
                                            A. Market Overview
                                                                                                    percent attributed to banks and 2                         relationships between the world’s tens
                                               Consumers in the United States send                  percent attributed to credit unions).                     of thousands of banks and credit unions.
                                            billions of dollars in remittance                          In addition, MSBs differ from banks                    Most institutions only maintain
                                            transfers to recipients in foreign                      and credit unions in the means by                         relationships with a relatively small
                                            countries each year. The term                           which they provide remittance transfers.                  number of correspondent banks but can
                                            ‘‘remittance transfers’’ is sometimes                   Traditionally, MSBs sending remittance                    nonetheless ensure that their customers’
                                            used to describe consumer-to-consumer                   transfers have predominantly relied on                    remittance transfers are able to reach a
                                            transfers of small amounts of money,                    a storefront model and a network of the                   wide number of recipient financial
                                            often made by immigrants supporting                     MSBs’ employees and agents (such as
                                                                                                                                                              institutions worldwide. Banks and
                                            friends and relatives in other countries.               grocery stores and neighborhood
                                                                                                                                                              credit unions can reach these
                                            The term may also include, however,                     convenience stores).9 Because MSBs
                                                                                                    receive and disburse funds either                         institutions even if the banks and credit
                                            consumer-to-business payments of
                                            larger amounts, for instance, to pay                    through their own employees or agents,                    unions do not have control over, or a
                                            bills, tuition, or other expenses.                      the payment system by which MSBs                          relationship with, all of the participants
                                               Money services businesses (MSBs) as                  facilitate remittance transfers is                        involved in the transmission of a
                                            well as banks and credit unions send                    typically referred to as a ‘‘closed                       remittance transfer. As discussed in
                                            remittance transfers on behalf of                       network’’ payment system. A single                        greater detail in the section-by-section
                                            consumers. MSBs, however, provide the                   entity in this system—the MSB—exerts                      analysis of § 1005.32(a) below, the
                                            overwhelming majority of remittance                     a high degree of end-to-end control over                  decentralized nature of the
                                            transfers for consumers in the United                   a transaction. Such level of control                      correspondent banking system has
                                            States. For example, in the Bureau’s                    means, among other things, that an                        presented certain challenges to the
                                            October 2018 Remittance Rule                            entity that uses a closed network                         ability of banks and credit unions to
                                            Assessment Report,7 which is discussed                  payment system to send remittance                         disclose precise and reliable
                                            in detail below, the Bureau observed                    transfers can disclose to its customers                   information about the terms and costs of
                                            that in 2017, MSBs provided                             precise and reliable information about                    remittance transfers to its customers
                                            approximately 95.5 percent of all                       the terms and costs of a remittance                       before these institutions send remittance
                                            remittance transfers for consumers. The                 transfer before the entity sends the                      transfers on their customers’ behalf.
                                            average amount of a remittance transfer                 remittance transfer on its customers’
                                            sent by MSBs on behalf of consumers                     behalf.                                                   B. Remittance Rulemaking Under
                                            was approximately $381.                                    In contrast to MSBs, banks and credit                  Section 1073 of the Dodd-Frank Act
                                               Banks and credit unions generally                    unions have predominantly utilized an
                                                                                                    ‘‘open network’’ payment system made                         Prior to the Dodd-Frank Wall Street
                                            send fewer remittance transfers on
                                                                                                    up of the correspondent banking                           Reform and Consumer Protection Act
                                            behalf of consumers than MSBs. The
                                                                                                    network 10 to send remittance transfers                   (Dodd-Frank Act),12 remittance transfers
                                            Bureau found that in 2017, banks and
                                            credit unions conducted 4.2 and 0.2                     on behalf of consumers.11 The open                        fell largely outside of the scope of
                                            percent of all remittance transfers,                    network payment system based on the                       Federal consumer protection laws.
                                            respectively. However, the average                      correspondent banking network lacks a                     Section 1073 of the Dodd-Frank Act
                                            amount that banks and credit unions                     single, central operator. This feature                    amended EFTA by adding new section
                                            transferred was much greater than the                   distinguishes it from closed network                      919, which created a comprehensive
                                            average amount transferred by MSBs.                     payment systems. The correspondent                        system for protecting consumers in the
                                            For example, based on the Bureau’s                                                                                United States who send remittance
                                            analysis, the average transfer size of a                   9 Id. at 54. As noted in the Assessment Report,        transfers to individuals and businesses
                                                                                                    increased access to digital devices has impacted the      in foreign countries. EFTA applies
                                            bank-sent remittance transfer was more                  traditional MSB model by enabling more MSB-
                                            than $6,500.8 As such, based on                         facilitated transfers to be conducted via the internet.
                                                                                                                                                              broadly in terms of the types of
                                            information it received as part of its                  See also id. at 102.                                      remittance transfers it covers. EFTA
                                            assessment of the Remittance Rule in                       10 Generally speaking, a correspondent banking         section 919(g)(2) defines ‘‘remittance
                                                                                                    network is made up of individual correspondent            transfer’’ as the electronic transfer of
                                            connection with the Assessment Report,                  banking relationships, which consist of bilateral
                                            while banks and credit unions provide                   arrangements under which one bank                         funds by a sender in any State to
                                            a small percentage of the overall number                (correspondent) holds deposits owned by other             designated recipients located in foreign
                                            of remittance transfers, because the                    banks (respondents) and provides payment and              countries that are initiated by a
                                                                                                    other services to those respondent banks. See, e.g.,
                                            average amount of the transfers they                    Bank for Int’l Settlements, Correspondent Banking,
                                                                                                                                                              remittance transfer provider; only small
                                            send is higher than MSBs, banks and                     at 9 (2016) (2016 BIS Report), https://www.bis.org/       dollar transactions are excluded from
                                            credit unions collectively sent                         cpmi/publ/d147.pdf.                                       this definition.13 EFTA also applies
                                                                                                       11 The Bureau notes that some methods of
                                            approximately 45 percent of the dollar                                                                            broadly in terms of the providers subject
                                                                                                    sending cross-border money transfers, including
                                                                                                    remittance transfers, include elements of closed and
                                            themselves, as published in the Federal Register,       open payment networks and some providers may                12 Public Law 111–203, 124 Stat. 1376 (2010).
                                            are the controlling documents.                          also rely on both types of systems to facilitate            13 15 U.S.C. 1693o–1(g)(2). As adopted in the
                                               7 Bureau of Consumer Fin. Prot., Remittance Rule
                                                                                                    different transfers. For example, the Bureau              Remittance Rule, the term ‘‘remittance transfer’’
                                            Assessment Report (Oct. 2018, rev. Apr. 2019)           understands that banks may offer low-cost                 means: ‘‘[The] electronic transfer of funds requested
                                            (Assessment Report), https://                           international fund transfers to its commercial            by a sender to a designated recipient that is sent by
                                            .consumerfinance.gov///bcfp_remittance-rule-            clients through the use of the automated clearing         a remittance transfer provider. The term applies
                                            assessment_report_corrected_2019-03.pdf. The
lotter on DSK9F5VC42PROD with RULES3




                                                                                                    house (ACH) system, and a minority of banks also          regardless of whether the sender holds an account
                                            Bureau’s initial rule and certain amendments took       offer international ACH to their consumer clients.        with the remittance transfer provider, and
                                            effect in October 2013. As explained in the             See Bd. of Governors of the Fed. Reserve Sys.,            regardless of whether the transaction is also an
                                            Assessment Report, the Assessment Report                Report to Congress on the Use of the ACH System           electronic fund transfer, as defined in [subpart A of
                                            considers all rules that took effect through            and Other Payment Mechanisms for Remittance               Regulation E].’’ The Rule’s definition specifically
                                            November 2014 and refers to them collectively as        Transfers to Foreign Countries, at 7 (May 2019),          excludes (1) transfer amounts of $15 or less and (2)
                                            the Remittance Rule. See Assessment Report at 115.      https://www.federalreserve.gov/publications/2019-         certain securities and commodities transfers. 12
                                               8 Id. at 73.                                         may-ach-report-other-payment-mechanisms.htm.              CFR 1005.30(e).


                                                                                                                              2
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00003   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM       05JNR3
                                            34872                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            to it, including MSBs, banks, and credit                exception that would permit insured                    2019 Proposal and one comment letter
                                            unions.                                                 institutions to estimate covered third-                from an anonymous commenter who
                                               The Bureau adopted subpart B of                      party fees for a remittance transfer to a              supported it.
                                            Regulation E to implement EFTA                          particular designated recipient’s                         Lastly, the Bureau notes that some of
                                            section 919 through a series of                         institution if, among other things, the                the comments the Bureau received
                                            rulemakings that were finalized in 2012                 insured institution made 500 or fewer                  raised issues that are beyond the scope
                                            and 2013, and which became effective                    remittance transfers to that designated                of the 2019 Proposal. For example, a
                                            on October 28, 2013.14 The Bureau                       recipient’s institution in the prior                   number of commenters that represented
                                            subsequently amended subpart B                          calendar year.                                         credit unions, their trade associations,
                                            several times.15 The Rule provides three                   Along with these amendments, the                    and credit union members urged the
                                            significant consumer protections: It                    Bureau proposed to make several                        Bureau to eliminate the Remittance
                                            specifies the information that must be                  conforming changes in the existing Rule                Rule’s cancellation rights or modify the
                                            disclosed to consumers who send                         and related commentary. The 2019                       existing requirements to enable
                                            remittance transfers, including                         Proposal proposed an effective date of                 consumers to waive their rights. To the
                                            information related to the exact cost of                July 21, 2020 for all these amendments.                extent that a comment was within the
                                            a remittance transfer; it provides                      Finally, the 2019 Proposal sought                      scope of the 2019 Proposal, the Bureau
                                            consumers with cancellation and refund                  comment on a permanent exception in                    has considered it in adopting this final
                                            rights; and it specifies procedures and                 the Rule (in § 1005.32(b)(1)) permitting               rule.
                                            other requirements for providers to                     providers to use estimates for transfers
                                                                                                    to certain countries and the process for               B. Other Outreach
                                            follow in resolving errors.
                                                                                                    adding countries to the safe harbor                      Prior to the issuance of the 2019
                                            III. Summary of the Rulemaking                          countries list maintained by the Bureau.               Proposal, the Bureau received feedback
                                            Process                                                    The comment period for the 2019                     regarding the Remittance Rule through
                                            A. 2019 Proposal                                        Proposal closed on January 21, 2020.                   both formal and informal channels. In
                                                                                                    The Bureau received approximately 100                  addition, over the years, the Bureau has
                                               On December 3, 2019, the Bureau                      comments and three ex parte                            engaged in ongoing market monitoring
                                            issued a notice of proposed rulemaking                  communications from a trade                            and other outreach to industry and other
                                            relating to the expiration of the                       association representing large bank                    stakeholders regarding the Remittance
                                            temporary exception and the normal                      remittance providers and a trade                       Rule. The following is a brief summary
                                            course of business safe harbor threshold,               association representing credit unions,                of some of this outreach.
                                            which was published in the Federal                      respectively. Nearly half of the
                                            Register on December 6, 2019 (2019                      comments were submitted by industry                    Assessment and 2017–2018 RFIs
                                            Proposal).16 In the 2019 Proposal, the                  commenters, specifically banks and                        The Bureau conducted an assessment
                                            Bureau proposed to increase the normal                  credit unions, their trade associations,               of the Remittance Rule (Assessment), as
                                            course of business safe harbor threshold                and their service providers. Commenters                required pursuant to section 1022(d) of
                                            from 100 transfers annually to 500                      also included a trade association                      the Dodd-Frank Act.17 In 2017, the
                                            transfers annually. The Bureau also                     representing MSBs, several consumer                    Bureau issued a request for information
                                            proposed tailored exceptions to the                     groups, a regional bank of the Federal                 (RFI) in connection with the
                                            Remittance Rule to address compliance                   Reserve System, a virtual currency                     Assessment, and received
                                            challenges that insured institutions                    company, and individuals.                              approximately 40 comment letters.18 As
                                            might face upon the expiration of the                      Industry commenters were generally                  referenced above, in October 2018, the
                                            temporary exception on the ability of                   supportive of the Bureau’s proposed                    Bureau published the results of the
                                            insured institutions to comply with the                 changes to increase the normal course of               Assessment in the Assessment Report,
                                            Rule’s requirements to disclose the                     business safe harbor threshold from 100                providing insights into the effectiveness
                                            exchange rate and covered third-party                   transfers annually to 500 transfers                    of the Rule and its provisions.
                                            fees. Specifically, with respect to the                 annually. They were also generally                     Separately, in 2018, the Bureau issued
                                            exchange rate, the Bureau proposed to                   supportive of the Bureau’s proposal to                 a series of RFIs as part of a call for
                                            adopt a new, permanent exception in                     adopt new tailored exceptions from the                 evidence to ensure the Bureau is
                                            the Remittance Rule that would permit                   general requirement to disclose exact                  fulfilling its proper and appropriate
                                            insured institutions to estimate the                    amounts in order to address the impact                 functions to best protect consumers, and
                                            exchange rate for a remittance transfer                 of the temporary exception’s expiration                received a total of approximately 34
                                            to a particular country if, among other                 on July 21, 2020, but some industry                    comments on the Remittance Rule in
                                            things, the designated recipient will                   commenters also noted that while they                  response.19
                                            receive funds in the country’s local                    generally supported the Bureau’s
                                            currency and the insured institution                    proposal to address the impact of the                  2019 RFI
                                            made 1,000 or fewer remittance                          expiration of the temporary exception,                    Based on comments and other
                                            transfers in the prior calendar year to                 they also thought the Bureau’s proposed                feedback from various remittance
                                            that country when the designated                        amendments did not go far enough to                    transfer providers and their trade
                                            recipients received funds in the                        preserve the use of the temporary
                                            country’s local currency. With respect to               exception. In contrast, consumer groups                   17 Section 1022(d) requires the Bureau to conduct

                                            covered third-party fees, the Bureau                    were opposed to the proposed changes.                  an assessment of each significant rule or order
                                                                                                                                                           adopted by the Bureau under Federal consumer
                                            proposed to adopt a new, permanent                         There were approximately 60                         financial law and to publish a report of such
                                                                                                    comment letters submitted by                           assessment not later than five years after the rule
lotter on DSK9F5VC42PROD with RULES3




                                              14 77 FR 6194 (Feb. 7, 2012); as amended on 77        individuals. Credit union members                      or order’s effective date. 12 U.S.C. 5512(d).
                                            FR 40459 (July 10, 2012); 77 FR 50243 (Aug. 20,         submitted nearly all of these letters and                 18 82 FR 15009 (Mar. 24, 2017). The comment
                                            2012); 78 FR 6025 (Jan. 29, 2013); 78 FR 30661 (May                                                            letters are available on the public docket at https://
                                            22, 2013); and 78 FR 49365 (Aug. 14, 2013).
                                                                                                    they expressed support for the 2019
                                                                                                                                                           www.regulations.gov/document?D=CFPB-2017-
                                              15 79 FR 55970 (Sept. 18, 2014), 81 FR 70319 (Oct.    Proposal. The Bureau also received one                 0004-0001. See also Assessment Report at 149.
                                            12, 2016), and 81 FR 83934 (Nov. 22, 2016).             comment letter from an anonymous                          19 https://www.regulations.gov/
                                              16 84 FR 67132 (Dec. 6, 2019).                        commenter who did not support the                      document?D=CFPB-2017-0004-0001.


                                                                                                                             3
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                          34873

                                            associations in response to the RFIs                    V. Section-by-Section Analysis                         basis for identifying persons who
                                            described above, as well as its own                                                                            occasionally provide remittance
                                                                                                    Section 1005.30        Remittance Transfer
                                            analysis, the Bureau published an RFI                                                                          transfers, but not in the normal course
                                                                                                    Definitions
                                            on April 20, 2019 (2019 RFI) 20 to seek                                                                        of their business. The Bureau also noted
                                            information and data about the potential                30(f)    Remittance Transfer Provider                  that 100 transfers per year is equivalent
                                            negative effects of the expiration of the               30(f)(2) Normal Course of Business                     to an average of approximately two
                                            temporary exception and potential                                                                              transfers per week, or the number of
                                            options to address its impact. The 2019                    EFTA section 919(g)(3) defines                      transfers needed to satisfy the needs of
                                            RFI also sought information on possible                 ‘‘remittance transfer provider’’ to be a               a handful of customers sending money
                                            changes to the current normal course of                 person or financial institution providing              abroad monthly.31
                                            business safe harbor threshold in and                   remittance transfers for a consumer in                    In the 2019 Proposal, the Bureau
                                            whether an exception for ‘‘small                        the ‘‘normal course of its business.’’ 23              proposed to raise the normal course of
                                            financial institutions’’ may be                         The Rule uses a similar definition.24 It               business safe harbor threshold from 100
                                            appropriate.                                            states that whether a person provides                  remittance transfers to 500 remittance
                                                                                                    remittance transfers in the normal                     transfers, in response to feedback it has
                                            IV. Legal Authority                                     course of its business depends on the                  received over the years from banks,
                                                                                                    facts and circumstances, including the                 credit unions, and their trade
                                               Section 1073 of the Dodd-Frank Act
                                                                                                    total number and frequency of transfers                associations in which these entities
                                            created a new section 919 of EFTA                       sent by the provider.25 The Rule
                                            requiring remittance transfer providers                                                                        asserted that the 100-transfer threshold
                                                                                                    currently contains a safe harbor                       is too low. For reasons set forth herein,
                                            to provide disclosures to senders of                    whereby a person that provides 100 or
                                            remittance transfers, pursuant to rules                                                                        the Bureau is adopting this aspect of the
                                                                                                    fewer remittance transfers in each of the              proposal as proposed.
                                            prescribed by the Bureau. In particular,                previous and current calendar years is
                                            providers must provide a sender a                       deemed not to be providing remittance                  The Bureau’s Proposal
                                            written pre-payment disclosure                          transfers in the normal course of its                     The Bureau proposed to raise the
                                            containing specified information                        business, and therefore is outside of the              normal course of business safe harbor
                                            applicable to the sender’s remittance                   Rule’s coverage.26                                     threshold from 100 to 500 remittance
                                            transfer, including the amount to be                       When the Bureau finalized the normal                transfers by proposing to revise part of
                                            received by the designated recipient.                   course of business 100-transfer safe                   existing § 1005.30(f)(2)(i). The proposed
                                            The provider must also provide a                        harbor threshold in August 2012, it                    revision stated that a person is deemed
                                            written receipt that includes the                       stated that it intended to monitor that                not to be providing remittance transfers
                                            information provided on the pre-                        threshold over time.27 The Bureau                      for a consumer in the normal course of
                                            payment disclosure, as well as                          acknowledged, among other things, that                 its business if the person provided 500
                                            additional specified information.21 In                  the administrative record contained                    or fewer transfers in the previous
                                            addition, EFTA section 919(d) directs                   little data on the overall distribution                calendar year and provides 500 or fewer
                                            the Bureau to promulgate rules                          and frequency of remittance transfers to               transfers in the current calendar year.
                                            regarding appropriate error resolution                  support treating any particular number                 The Bureau also proposed to revise part
                                            standards and cancellation and refund                   of transactions as outside the normal                  of existing § 1005.30(f)(2)(ii) regarding
                                            policies.                                               course of business.28 After explaining                 the current normal course of business
                                               In addition to the Dodd-Frank Act’s                  the limitations in the data it did have,               safe harbor transition period to reflect
                                            statutory mandates, EFTA section 904(a)                 the Bureau stated that it did not believe              the proposed 500-transfer normal course
                                            authorizes the Bureau to prescribe                      it could rely on the data received to                  of business safe harbor threshold and
                                            regulations necessary to carry out the                  describe the number of remittance                      the proposed effective date of July 21,
                                            purposes of EFTA. The express                           transfers provided by ‘‘typical’’ entities             2020. Specifically, the proposed
                                            purposes of EFTA, as amended by the                     or to identify a clear pattern in the                  revision to § 1005.30(f)(2)(ii) stated that
                                            Dodd-Frank Act, are to establish ‘‘the                  distribution of providers by the number                if, beginning on July 21, 2020, a person
                                            rights, liabilities, and responsibilities of            of transfers provided.29 The Bureau                    that provided 500 or fewer remittance
                                            participants in electronic fund and                     concluded that the data collected at the               transfers in the previous calendar year
                                            remittance transfer systems’’ and to                    time provided some additional support                  provides more than 500 remittance
                                            provide ‘‘individual consumer                           for the 100-transfer normal course of                  transfers in the current calendar year,
                                            rights.’’ 22 EFTA section 904(c) further                business safe harbor threshold, and that               and if that person is then providing
                                            provides that regulations prescribed by                 the threshold was ‘‘not so low as to be                remittance transfers for a consumer in
                                            the Bureau may contain any                              meaningless.’’ 30 The Bureau                           the normal course of its business
                                            classifications, differentiations, or other             determined at that time that a normal                  pursuant to § 1005.30(f)(1), the person
                                            provisions, and may provide for such                    course of business safe harbor threshold               has a reasonable period of time, not to
                                            adjustments or exceptions for any class                 of 100 was high enough that persons                    exceed six months, to begin complying
                                            of electronic fund transfers or                         would not risk exceeding the safe harbor               with subpart B of Regulation E. Further,
                                            remittance transfers that the Bureau                    based on making transfers for just two                 the Bureau proposed to add new
                                            deems necessary or proper to effectuate                 or three customers each month, while                   § 1005.30(f)(2)(iii) to address the
                                            the purposes of the title, to prevent                   low enough to serve as a reasonable                    transition period for persons qualifying
                                            circumvention or evasion, or to facilitate                                                                     for the normal course of business safe
                                                                                                      23 EFTA section 919(g)(3); 15 U.S.C. 1693o–
                                            compliance. As described in more detail                                                                        harbor. Proposed § 1005.30(f)(2)(iii)
                                                                                                    1(g)(3).
                                            below, the changes herein are adopted                                                                          stated that if a person who previously
lotter on DSK9F5VC42PROD with RULES3




                                                                                                      24 See 12 CFR 1005.30(f)(1).
                                            pursuant to the Bureau’s authority                        25 Comment 30(f)–2.i.
                                                                                                                                                           provided remittance transfers in the
                                            under EFTA section 904(a) and (c).                        26 12 CFR 1005.30(f)(2)(i).                          normal course of its business in excess
                                                                                                      27 77 FR 50243, 50252 (Aug. 20, 2012).               of the normal course of business safe
                                              20 84FR 17971 (Apr. 29, 2019).                          28 Id. at 50251–52.                                  harbor threshold set forth in
                                              21 EFTA section 919(a); 15 U.S.C. 1693o–1(a).           29 Id.
                                              22 EFTA section 902(b); 15 U.S.C. 1693(b).              30 Id. at 50252.                                      31 Id.   at 50251.


                                                                                                                             4
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\05JNR3.SGM     05JNR3
                                            34874                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            § 1005.30(f)(2) determines that, as of a                beginning on the proposed effective date               identified themselves as credit union
                                            particular date, it will qualify for the                of July 21, 2020. This proposed                        members, and one anonymous
                                            normal course of business safe harbor, it               comment was based on the example in                    commenter generally supported the
                                            may cease complying with the                            existing comment 30(f)–2.iv, with                      proposal to increase the normal course
                                            requirements of subpart B of Regulation                 modifications to reflect the changes the               of business safe harbor threshold from
                                            E with respect to any remittance                        Bureau proposed to § 1005.30(f)(2),                    100 to 500 remittance transfers
                                            transfers for which payment is made                     which are discussed in detail above.                   annually. The credit union members
                                            after that date. Proposed                                  Finally, the Bureau proposed to add                 and about half of the industry
                                            § 1005.30(f)(2)(iii) also provided that the             new comment 30(f)–2.v to explain a                     commenters, including the credit
                                            requirements of EFTA and Regulation E,                  person’s continued obligations under                   unions and credit union trade
                                            including those set forth in §§ 1005.33                 the Rule with respect to transfers for                 associations, recommended a higher
                                            and 1005.34, as well as the requirements                which payment was made before the                      threshold of 1,000 transfers; one
                                            set forth in § 1005.13, continue to apply               person qualifies for the normal course of              community bank trade association
                                            to transfers for which payment is made                  business safe harbor. The proposed                     recommended 1,200 transfers. In
                                            prior to that date.                                     comment stated that proposed                           contrast, consumer groups opposed the
                                               The Bureau also proposed changes to                  § 1005.30(f)(2)(iii) addresses situations              proposal and urged the Bureau instead
                                            the existing commentary accompanying                    where a person who previously was                      to lower the current normal course of
                                            § 1005.30(f) to align the commentary                    required to comply with subpart B of                   business safe harbor threshold.32
                                            with the proposed changes to existing                   Regulation E newly qualifies for the                      Similar to the feedback the Bureau
                                            § 1005.30(f)(2) and provide further                     revised normal course of business safe                 has received on the normal course of
                                            clarification related to the proposed                   harbor in proposed § 1005.30(f)(2)(i). It              business safe harbor threshold in the
                                            500-transfer normal course of business                  explained that proposed                                past, industry commenters stated that
                                            safe harbor threshold. Specifically, the                § 1005.30(f)(2)(iii) states that the                   compliance costs related to the
                                            Bureau proposed to revise the last                      requirements of EFTA and Regulation E,                 Remittance Rule have caused many
                                            sentence in existing comment 30(f)–2.i                  including those set forth in §§ 1005.33                credit unions and community banks that
                                            to avoid potential conflict or confusion                and 1005.34 (which address procedures                  provide remittance transfers as an
                                            with the proposed normal course of                      for resolving errors and procedures for                accommodation to their account-
                                            business safe harbor threshold of 500                   cancellation and refund of remittance                  holding customers to limit the number
                                            transfers. The Bureau also proposed to                  transfers, respectively), as well as the               of transfers they provide or exit the
                                            revise existing comments 30(f)–2.ii and                 requirements set forth in § 1005.13                    market altogether. Several of these
                                            iii regarding the normal course of                      (which, in part, governs record                        commenters explained that for them,
                                            business safe harbor and transition                     retention), continue to apply to transfers             offering remittance transfer services is
                                            period by changing 100 to 500                           for which payment is made prior to the                 not a separate or profit-making line of
                                            throughout for consistency with the                     date the person qualifies for the normal               business, and that many of them do not
                                            proposed changes to § 1005.30(f)(2)(i)                  course of business safe harbor in                      provide enough transfers to cover their
                                            and (ii). In addition, the Bureau                       § 1005.30(f)(2)(i). The proposed                       compliance costs. These commenters
                                            proposed to add a sentence in comment                   comment also explained that qualifying                 also stated that the undue burden
                                            30(f)–2.ii stating that on July 21, 2020,               for the safe harbor in § 1005.30(f)(2)(i)              caused by complying with the
                                            the normal course of business safe                      likewise does not excuse compliance                    Remittance Rule has led to consumer
                                            harbor threshold in § 1005.30(f)(2)(i)                  with any other applicable law or                       harm in the form of decreased access to
                                            changed from 100 transfers to 500                       regulation. For example, if a remittance               remittance transfer services at credit
                                            transfers, to incorporate the change in                 transfer is also an electronic fund                    unions and community banks because
                                            the commentary. The Bureau also                         transfer, any requirements in subpart A                these entities have limited the number
                                            proposed to renumber existing comment                   of Regulation E that apply to the transfer             of transfers they provide or increased
                                            30(f)–2.iv as 30(f)–2.iv.A (in order to                 continue to apply, regardless of whether               prices to cover their compliance costs.
                                            add two additional examples, described                  the person must comply with subpart B.                    The industry commenters and credit
                                            below), revise the heading for this                     Relevant requirements in subpart A of                  union members that recommended a
                                            comment to make clear that it provides                  Regulation E may include, but are not                  normal course of business safe harbor
                                            an example of the normal course of                      limited to, those relating to initial                  threshold of 1,000 or 1,200 remittance
                                            business safe harbor and transition                     disclosures, change-in-terms notices,                  transfers also generally supported the
                                            period for the 100-transfer normal                      liability of consumers for unauthorized                Bureau’s proposal to raise the current
                                            course of business safe harbor threshold                transfers, and procedures for resolving                threshold from 100 transfers annually to
                                            that was effective prior to the proposed                errors.                                                500 transfers annually. These industry
                                            effective date of July 21, 2020, and                       The Bureau sought comment on its                    commenters, all of which were credit
                                            change the verb tense from present to                   proposal to increase the normal course                 unions and credit union trade
                                            past throughout the example.                            of business safe harbor threshold as well              associations, stated that a 1,000-transfer
                                               In addition, the Bureau proposed to                  as on its proposed revisions and                       normal course of business safe harbor
                                            add new comment 30(f)–2.iv.B to                         additions to the accompanying                          threshold is more appropriate to
                                            provide an example of how the normal                    commentary.                                            alleviate burden for credit unions and
                                            course of business safe harbor applies to                                                                      would allow credit unions that stopped
                                            a person that provided 500 or fewer                     Comments Received                                      or limited providing remittance
                                            transfers in 2019 and provides 500 or                     Most commenters to the 2019                          transfers to reenter the market or resume
                                            fewer transfers in 2020. The Bureau also                Proposal responded to the Bureau’s                     services. Several of these commenters
lotter on DSK9F5VC42PROD with RULES3




                                            proposed to add new comment 30(f)–                      proposed changes to the normal course
                                            2.iv.C, which provides an example of                    of business safe harbor threshold.                       32 The Bureau also received a letter from an

                                            the normal course of business safe                      Industry commenters, including banks,                  anonymous commenter that generally opposed any
                                                                                                                                                           changes to the Remittance Rule that would
                                            harbor and transition period for the 500-               credit unions, and trade associations, as              compromise transparency to the public and stated
                                            transfer normal course of business safe                 well as a regional bank in the Federal                 that any cost savings by institutions would not be
                                            harbor threshold that would be effective                Reserve System, individuals who                        passed on to consumers.


                                                                                                                             5
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                                  34875

                                            also asserted that banks and credit                     remittance transfer and will also take                     Another bank commenter responded
                                            unions are not major players in the                     steps to help consumers when there are                  to the Bureau’s request for comment on
                                            remittance market, and as such, raising                 errors related to their transfers.                      whether the phrase ‘‘payment is made’’
                                            the threshold to 1,000 transfers would                  Relatedly, several other industry                       is the appropriate standard on which to
                                            result in a minimal impact on the total                 commenters, including a few credit                      hinge various of the Remittance Rule
                                            number of transfers that would be                       union trade associations and one                        provisions, including those related to
                                            excluded from the Remittance Rule,                      community bank trade association,                       the transition period for coming into
                                            which would mean that the consumer                      stated that credit unions and                           compliance after ceasing to qualify for
                                            impact would also be minimal. One                       community banks have strong                             the normal course of business safe
                                            credit union trade association stated                   connections to the communities they                     harbor, and stated that the Bureau
                                            that providing fewer than 1,000                         serve and that they exist to serve their                should continue using the term as it is
                                            transfers is not enough to generate                     customers. One of the credit union trade                an easily understood term that is
                                            meaningful income for most credit                       associations also stated that credit                    consistent with the current regulation.
                                            unions. One credit union stated that a                  unions do not charge high fees or                       One bank and one credit union
                                            small increase to the normal course of                  prevent consumers from having reliable                  responded to the Bureau’s request for
                                            business safe harbor threshold would                    information about their transactions.                   comment on the proposed effective date
                                            only present transitional issues for                       In response to the Bureau’s request for              of July 21, 2020 for the proposed normal
                                            entities that continue to experience                    comment on basing the normal course of                  course of business safe harbor threshold
                                            steady organizational growth. The credit                business safe harbor threshold on a                     and agreed that July 21, 2020 should
                                            union members stated that remittance                    metric other than the number of                         also be the effective date for that
                                            transfers are significant and popular                   remittance transfers, one credit union                  threshold.
                                            services offered to credit union                        trade association recommended a two-                       Several industry commenters urged
                                            members and noted that credit unions                    prong approach, whereby an entity                       the Bureau to address coverage under
                                            believe that the current Remittance Rule                would qualify for the safe harbor if it                 the Remittance Rule using standards
                                            is ‘‘an unnecessary barrier’’ to such                   met either an asset-size threshold of $1                other than the normal course of business
                                            service. The community bank trade                       billion or a threshold of 1,000                         safe harbor threshold. One credit union
                                            association that recommended raising                    remittance transfers. One bank                          trade association and one credit union
                                            the normal course of business safe                      commenter opposed using anything                        suggested exempting credit unions
                                            harbor threshold to 1,200 stated that a                 other than the number of remittance                     entirely from the Rule, stating that the
                                            safe harbor at that threshold would                     transfers, stating that using another                   disclosure and error resolution
                                            ensure that consumers have access to                    metric, such as the percentage of an                    requirements have caused credit unions
                                            remittance transfer services at                         entity’s customers that send remittance                 to discontinue remittance transfer
                                            community banks and would allow                         transfers, would be unduly burdensome                   services due to the significant
                                            community banks to compete in the                       to monitor.
                                                                                                                                                            compliance costs, and that such an
                                                                                                       A few commenters expressed general
                                            remittance market, thereby preserving it                                                                        exemption would cultivate a
                                                                                                    support for the Bureau’s proposed
                                            as a safe, convenient, secure, and                                                                              competitive remittance market, given
                                                                                                    commentary related to the normal
                                            reasonably priced option for consumers.                                                                         that only the largest and most
                                                                                                    course of business safe harbor transition
                                               In short, the commenters that                        period. One bank trade association                      technologically sophisticated
                                            supported the Bureau’s proposal stated                  recommended that the Bureau clarify                     institutions can afford to comply with
                                            that raising the normal course of                       that the current transition period                      the Rule. One trade association
                                            business safe harbor threshold would                    provision in existing § 1005.30(f)(2)(ii)               representing community banks and
                                            ease compliance burden on institutions                  continue to apply to the Rule, as                       another representing credit unions
                                            that provide a low volume of remittance                 amended, so that when an entity                         recommended implementing a small
                                            transfers, many of which are credit                     exceeds the normal course of business                   financial institution exemption with an
                                            unions and community banks, and                         safe harbor threshold, it will have six                 asset size threshold of $5 billion or $10
                                            would benefit consumers who are                         months to come into compliance (as set                  billion. One trade association that
                                            customers at these institutions,                        forth in the current Rule). However, one                represents community banks and credit
                                            particularly those located in rural areas.              bank commenter suggested that for                       unions recommended an exemption for
                                            The regional bank in the Federal                        entities that cease to satisfy the                      recurring remittance transfers and for
                                            Reserve System also stated that the                     requirements of the Rule’s normal                       transfers under a certain dollar amount,
                                            Bureau’s proposal would help ensure                     course of business safe harbor (and                     such as $10,000.
                                            the engagement of all insured                           therefore must come into compliance                        As noted above, consumer groups
                                            institutions, especially small to mid-size              with the Rule), the Bureau should adopt                 were opposed to the Bureau’s proposal
                                            institutions that have occasional                       a transition period longer than six                     to raise the normal course of business
                                            remittance transfer demands.                            months. As noted above, the Bureau                      safe harbor threshold. Consumer groups
                                            Additionally, a few commenters                          proposed to keep the transition period                  stated that under the current 100-
                                            suggested that consumers that are                       provision in existing § 1005.30(f)(2)(ii)               transfer normal course of business safe
                                            customers of entities that would newly                  unchanged.33                                            harbor threshold, nearly all depository
                                            qualify for the proposed normal course                                                                          institutions are not required to comply
                                            of business safe harbor would not                          33 As described in detail above, the 2019 Proposal   with the Remittance Rule, and that this
                                            necessarily lose their protections related              would have provided that if a person that provided      fact alone justifies implementing a
                                                                                                    500 or fewer remittance transfers in the previous       lower threshold.34 These consumer
                                            to remittance transfers. For example,
lotter on DSK9F5VC42PROD with RULES3




                                                                                                    calendar year provides more than 500 remittance
                                            one bank trade association stated that                  transfers in the current calendar year, and if that
                                            based on their membership feedback,                     person is then providing remittance transfers for a        34 Consumer groups specifically cited the

                                            entities that are no longer subject to the              consumer in the normal course of its business           Assessment Report, which states that at the time of
                                                                                                    pursuant to § 1005.30(f)(1), then the person has a      the report, approximately 80 percent of banks and
                                            Remittance Rule will still provide their                reasonable period of time, which must not exceed        75 percent of credit unions that offer remittance
                                            customers with information about the                    six months, to begin complying with the Remittance      transfers were below the 100-transfer normal course
                                            fees associated with sending a                          Rule.                                                   of business safe harbor threshold.


                                                                                                                             6
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34876                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            groups stated that Congress intended the                remittance transfers, but not in the                   proposed. Specifically, the Bureau is
                                            term ‘‘remittance transfer provider’’ to                normal course of business. These                       adopting revisions to existing
                                            have broad coverage and the normal                      commenters noted that the Bureau                       § 1005.30(f)(2)(i) and (ii) and comments
                                            course of business exemption to be                      dismissed suggestions to raise the                     30(f)–2.i through 2.iv, and adding new
                                            narrow. These commenters stated that                    normal course of business safe harbor                  § 1005.30(f)(iii) and new comments
                                            an exemption that covers three-quarters                 threshold to a number higher than 100                  30(f)–2.iv.B, 30(f)–2.iv.C, and 30(f)–2.v,
                                            of banks and credit unions is not narrow                in 2012 when it finalized the current                  as proposed.
                                            or limited in scope, which contradicts                  threshold, and that the Bureau has not                    As discussed below, the Bureau
                                            Congress’s intent and the Bureau’s                      adequately explained or justified its
                                                                                                                                                           believes that the term ‘‘normal course of
                                            conclusion from 2012 when it finalized                  change in position. In addition, these
                                                                                                                                                           business’’ is ambiguous. Since the
                                            the 100-transfer normal course of                       commenters stated that a threshold of
                                                                                                                                                           adoption of the current normal course of
                                            business safe harbor threshold. These                   500 remittance transfers annually (or an
                                                                                                                                                           business safe harbor in 2012, the Bureau
                                            commenters stated that a 500-transfer                   average of about ten transfers per week)
                                            normal course of business safe harbor                   sounds quite normal, not occasional.                   has conducted outreach and research
                                            threshold would bring the safe harbor                   These commenters added that the issue                  and met with industry stakeholders and
                                            even closer to a complete depository                    of the normal course of business safe                  consumer groups to better understand
                                            institution exemption and therefore                     harbor threshold is whether entities                   the remittance transfer market. Based on
                                            would be more at odds with Congress’s                   offer remittance transfers normally, not               its experience and expertise, as well as
                                            intent and the Bureau’s earlier                         whether they are trying to attract new                 the data and information gained since
                                            determination.                                          customers or provide services to current               2012, the Bureau concludes that a more
                                               Further, consumer groups stated that                 ones. Moreover, consumer groups stated                 appropriate understanding of ‘‘normal
                                            the Bureau’s proposal would harm                        that the Bureau’s claim that compliance                course of business’’ that better reflects
                                            consumers by excluding tens or                          costs are disproportionate for entities                Congress’s purpose in writing this
                                            hundreds of thousands of remittance                     providing 500 or fewer transfers is not                standard should take into consideration
                                            transfers from the Rule’s protections,                  supported by the findings in the                       a multitude of factors including
                                            including a consumer’s right to accurate                Assessment Report and does not justify                 disproportionate costs that entities may
                                            disclosures and error resolution. These                 the proposal because the concept of                    encounter because of the Remittance
                                            commenters added that losing these                      normal course of business does not tie                 Rule; the frequency and regularity of
                                            protections would be especially critical                to an entity’s cost of doing business.                 remittance transfers; whether transfers
                                            for transfers provided by banks, given                  These commenters also noted that the                   are offered as an accommodation for
                                            that bank transfers tend to be higher-                  Assessment Report found that prices                    customers; and a consideration of the
                                            value transfers, which would in turn                    have decreased since the Rule took                     extent of consumer harm that could
                                            mean that more of the consumer’s                        effect, and that preliminary analysis of               arise from excluding certain providers.
                                            money would be at stake if there was an                 statistically robust data sets suggests                Applying these factors, and after
                                            error or the money was lost. These                      that the Rule may have contributed to                  considering the comments received, the
                                            commenters stated that the Bureau                       the price decline.                                     Bureau concludes that a 500-transfer
                                            recognized this type of risk in 2012                       Finally, consumer groups stated that                normal course of business safe harbor
                                            when it rejected industry suggestions to                the Bureau’s proposal conflates the                    threshold better serves the purposes of
                                            exempt all open network transfers above                 expiring temporary exception that                      the normal course of business provision
                                            a certain dollar amount, but that now                   allows insured institutions to provide                 in the statutory definition of remittance
                                            the Bureau appeared to have changed its                 estimates in certain circumstances with                transfer provider. The Bureau concludes
                                            position without explanation.                           the proposed normal course of business                 that this provision is intended to
                                               Consumer groups also stated that                     safe harbor threshold that would exempt                balance several goals, including
                                            exempting most depository institutions                  most of these institutions from coverage               excluding from coverage providers that
                                            from the Rule’s disclosure requirements                 altogether. These commenters stated                    do not normally send remittance
                                            by raising the normal course of business                that the fact that expanding the normal                transfers and would thus bear
                                            safe harbor threshold would harm                        course of business safe harbor would                   disproportionate costs to do so, while
                                            covered providers because the exempted                  ease the burden of the expiring                        preserving coverage of providers that
                                            entities would be permitted to appear to                temporary exception is immaterial                      service the vast majority of consumers
                                            offer less expensive and faster                         because the cost an entity might bear                  and are more equipped to bear the costs
                                            remittance services than those offered                  due to the expiration of the temporary                 of compliance.
                                            by the covered providers. In addition,                  exception has nothing to do with
                                            commenters noted that consumers                         whether the entity provides remittance                    When the Bureau finalized the current
                                            would not be able to compare prices or                  transfers in the normal course of                      100-transfer normal course of business
                                            easily identify which providers were                    business. These commenters noted that                  safe harbor threshold in August 2012,
                                            required to comply with the Rule and                    the temporary exception is not widely                  the Bureau did not have the benefit of
                                            offer its protections. Consumer groups                  used by the entities the Bureau                        knowing the information the Bureau
                                            also stated that any downward price                     proposed to exempt by expanding the                    knows today regarding industry’s
                                            pressure resulting from transparency                    normal course of business safe harbor                  experience in the remittance transfer
                                            could be reduced because so many                        and cited bank Call Report data                        market since the Remittance Rule went
                                            institutions would no longer be                         indicating that less than 10 percent of                into effect in October 2013. As
                                            providing the required disclosure                       the entities providing between 100 and                 described in the August 2012 final rule,
                                            information.                                            500 transfers per year use the temporary               the Bureau primarily considered the
lotter on DSK9F5VC42PROD with RULES3




                                               Consumer groups also stated that the                 exception today.                                       frequency of remittance transfers
                                            Bureau did not provide data to support                                                                         provided when determining the
                                            the assertion that a 500-transfer normal                The Final Rule                                         appropriate threshold for whether an
                                            course of business safe harbor threshold                  For the reasons set forth herein, the                entity provides transfers in the normal
                                            may be more appropriate to identify                     Bureau is finalizing the changes to                    course of its business. The Bureau stated
                                            persons who occasionally provide                        § 1005.30(f) and related commentary as                 at the time that it believed that:

                                                                                                                             7
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                                  34877

                                               [T]he inclusion of the phrase ‘‘normal               compliance costs, including in response                revenues from those transfers are not
                                            course of business’’ in the statutory                   to the 2019 Proposal, the Bureau has                   enough to cover, the level of fixed and
                                            definition of ‘‘remittance transfer provider’’          better information than it did in 2012 to              variable compliance costs necessitated
                                            was meant to exclude persons that provide
                                                                                                    understand the impact of the Rule and                  by the Remittance Rule. As noted above,
                                            remittance transfers on a limited basis. As a
                                            result, the fact that a person provides only a          recognizes that certain entities that                  many of the industry commenters that
                                            small number of remittance transfers can                make a limited number of remittance                    supported raising the normal course of
                                            strongly indicate that the person is not                transfers per year as an accommodation                 business safe harbor threshold indicated
                                            providing such transfers in the normal course           to their customers face challenges                     that compliance costs related to the
                                            of its business.35                                      complying with the Remittance Rule.                    Remittance Rule have caused many
                                               The Bureau also stated that it was                   The Bureau has determined that the                     credit unions and community banks that
                                            ‘‘concerned that a person who provides                  term ‘‘normal course of business’’ is                  provide remittance transfers as an
                                            more than 100 transfers in a calendar                   reasonably interpreted to take account                 accommodation to their account-
                                            year is more likely than other persons to               of this burden.                                        holding customers to limit the number
                                            be providing remittance transfers in the                   Applying these and other relevant                   of transfers they provide or exit the
                                            normal course of its business, such as by               considerations to the normal course of                 market altogether. Several of these
                                            making transfers generally available to                 business safe harbor threshold, the                    commenters also stated that they would
                                            its customers, and by providing them                    Bureau concludes that raising the                      consider reentering the market or
                                            more frequently,’’ and that it did not                  normal course of business safe harbor                  resuming offering remittance transfer
                                            have ‘‘industry-wide information                        threshold from 100 to 500 remittance                   services if the Bureau raised the normal
                                            linking commenters’ suggested higher                    transfers annually appropriately                       course of business safe harbor threshold
                                            thresholds either to the definition of                  implements, and is a reasonable                        because they would not have to bear the
                                            ‘normal course of business,’ or to other                interpretation of, the statutory definition            costs discussed above. In the
                                            factors that commenters suggested were                  of remittance transfer provider as a                   Assessment Report, the Bureau
                                            relevant, such as the cost of                           person or financial institution providing              explained that it did not find evidence
                                            compliance’’ with the Rule.36                           remittance transfers in the normal                     that, on net, banks or credit unions
                                               After more than six years of outreach                course of its business, whether or not                 ceased or limited providing remittance
                                            to industry and other stakeholders                      the consumer holds an account with                     transfers because the normal course of
                                            examining data and information,                         such a person.39 As stated in the 2019                 business safe harbor threshold was too
                                            including for purposes of the                           Proposal, the Bureau believes that a                   low.40 To the extent this has occurred,
                                            Assessment, the Bureau has a better                     threshold of 500 transfers is more                     however, the Bureau expects that raising
                                            understanding of the various                            appropriate to identify persons who                    the normal course of business safe
                                            considerations, as described above, that                occasionally provide remittance                        harbor threshold from 100 to 500
                                            bear on whether an entity is providing                  transfers, but not in the normal course                remittance transfers annually will
                                            remittance transfers in the normal                      of their business. Five hundred transfers              encourage at least some entities to
                                            course of its business and are therefore                annually is equivalent to an average of                reenter the market or resume offering
                                            relevant in determining the appropriate                 approximately 10 transfers per week,                   remittance transfer services, which
                                            threshold for provision of a safe harbor.               which the Bureau believes allows                       would benefit consumers and allow
                                            In particular, the Bureau is now aware                  entities to send a relatively limited                  smaller entities to compete with other
                                            of the disproportionate compliance                      number of transfers without having to                  providers.
                                            burden borne by certain entities that                   incur the costs of developing and
                                                                                                    implementing processes and procedures                     Further, the Bureau believes that
                                            provide a limited number of remittance
                                                                                                    to comply with the Rule or the costs of                raising the normal course of business
                                            transfers per year. As discussed in the
                                                                                                    continued compliance with the Rule.                    safe harbor threshold to 500 remittance
                                            Assessment Report, entities incur
                                                                                                    The Bureau believes that, at this                      transfers appropriately balances the
                                            ongoing costs, such as those attributed
                                                                                                    volume, entities are generally offering                goals of ensuring that most transfers
                                            to developing information and
                                                                                                    remittance transfers as an                             remain covered, and that the number of
                                            compliance systems, training staff, and
                                                                                                    accommodation for their account-                       affected consumers overall remain
                                            contracting with other institutions to
                                                                                                    holding customers.                                     relatively small. As discussed in part VI
                                            fulfill certain Rule requirements, when
                                                                                                       The Bureau also believes that a 500-                below, the data now available through
                                            coming into and remaining in
                                                                                                    transfer normal course of business safe                Call Reports 41 indicate that a
                                            compliance with the Remittance Rule.37
                                            These costs are fixed, in the sense that                harbor threshold will help ensure                      substantial proportion of banks and
                                            entities must incur them to provide any                 participation in the remittance market of              credit unions make between 101 and
                                            remittance transfers that comply with                   all entities, including small and mid-                 500 remittance transfers per year,
                                            the Remittance Rule. Institutions that                  size banks and credit unions that have                 although their percentage of the overall
                                            provide relatively small numbers of                     occasional remittance transfer demands,                annual volume of remittance transfers is
                                            remittance transfers (which tend to be                  while minimally impacting consumers.                   quite small.42 Specifically, based on the
                                            smaller institutions) have fewer                        Based on the feedback from industry                    Bureau’s analysis of the 2018 Call
                                            transactions to produce revenues                        commenters on their experience in the
                                            through which to recover the fixed                      remittance transfer market and the costs                 40 Assessment   Report at 133–35.
                                                                                                                                                             41 Banks  and credit unions are required to submit
                                            compliance costs associated with the                    associated with providing remittance
                                                                                                                                                           quarterly ‘‘Call Reports’’ by the Federal Financial
                                            Rule.38 Therefore, based on this                        transfers, the Bureau understands that                 Institutions Examination Council (FFIEC) and the
                                            information and the feedback from                       an entity that provides a low number of                National Credit Union Administration (NCUA),
                                                                                                    remittance transfers may experience                    respectively. For a more detailed description of
lotter on DSK9F5VC42PROD with RULES3




                                            industry over the years regarding
                                                                                                    compliance challenges because the                      these reporting requirements, see Assessment
                                                                                                                                                           Report at 24.
                                              35 77 FR 50244, 50249–50 (Aug. 20, 2012).             limited number of transfers it provides                  42 As used in this document, ‘‘between 101 and
                                              36 Id.at 50251.                                       is insufficient to justify, and the                    500’’ means 101 or more and 500 or fewer—that is,
                                              37 Assessment Report at 117–20.
                                                                                                                                                           above the current safe harbor threshold but at or
                                              38 See id. See also 84 FR 17971, 17975 (Apr. 29,        39 EFTA section 919(g)(3); 15 U.S.C. 1693o–          below the new 500-transfer normal course of
                                            2019) (Remittance RFI 2019).                            1(g)(3).                                               business safe harbor threshold.


                                                                                                                             8
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00009   Fmt 4701   Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34878                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            Report data,43 raising the threshold from               to their transfers. In addition, several               of business safe harbor threshold, and as
                                            100 to 500 transfers would remove                       other industry commenters, including a                 noted above, the Bureau believes a 500-
                                            approximately 414 banks and 247 credit                  few credit union trade associations and                transfer threshold is a more appropriate
                                            unions (which represent 54.6 percent                    one community bank trade association,                  threshold, after consideration of the
                                            and 62.4 percent of such entities                       noted their strong connections to the                  multitude of factors noted above as well
                                            currently covered by the Remittance                     communities they serve and stated that                 as the comments received. For these
                                            Rule, respectively). These entities                     they exist to serve their customers. One               reasons, the Bureau declines at this time
                                            account for 0.83 percent (92,623) of                    of the credit union trade associations                 to raise the normal course of business
                                            bank transfers, and 6.3 percent (49,347)                stated that credit unions provide                      safe harbor threshold to a number other
                                            of credit union transfers, for a total of               reliable information about remittance                  than 500 transfers annually.
                                            approximately 141,970 transfers that                    transfers and charge reasonable rates.                    The Bureau is also retaining the
                                            would no longer be covered by the                          Further, the Bureau recognizes that                 maximum time period allowed for a
                                            Rule.44 Banks overall provided 11.1                     raising the normal course of business                  person to come into compliance with
                                            million transfers and credit unions                     safe harbor threshold to 500 remittance                the Remittance Rule as ‘‘not to exceed
                                            provided 790,000 transfers, while MSBs                  transfers annually will address                        six months’’ after the person is deemed
                                            provided 325 million transfers in                       compliance challenges separate from the                to be providing transfers in the normal
                                            2017.45 Therefore, given that the                       compliance challenges related to the                   course of business. As noted above, an
                                            combined number of bank and credit                      expiration of the temporary exception                  industry commenter requested that the
                                            union transfers that would no longer be                 that the Bureau is addressing in the                   Bureau clarify that the existing
                                            covered at a threshold of 500 annual                    changes it is adopting in § 1005.32,                   transition period provision in
                                            transfers represents only a minimal                     discussed below. As explained above,                   § 1005.30(f)(2)(ii) continue to apply so
                                            percentage of all remittance transfers                  the Bureau believes that a 500-transfer                that when an entity exceeds the
                                            made annually—specifically, less than                   normal course of business safe harbor                  threshold, it has six months to come
                                            one-tenth of one percent (0.054                         threshold better serves the purposes of                into compliance. Another industry
                                            percent)—and based on an extrapolation                  the normal course of business provision                commenter suggested making the
                                            of this data,46 the Bureau believes that                in the statutory definition of remittance              transition period for entities that
                                            the total number of consumers that                      transfer provider and is therefore                     qualified for the normal course of
                                            might be impacted by the revised                        appropriate.                                           business safe harbor threshold but then
                                            normal course of business safe harbor                      The Bureau declines at this time to                 exceed the threshold (and therefore
                                            threshold is relatively small.                          raise the normal course of business safe               must comply with the Remittance Rule)
                                               The Bureau also concludes, based on                  harbor threshold to a number higher                    at least six months. The Bureau believes
                                            the feedback of several industry                        than 500 remittance transfers, as the                  that the transition period is sufficiently
                                            commenters, that consumers that are                     credit union members and a number of                   clarified in the changes the Bureau is
                                            customers of the entities that will newly               industry commenters recommended. As                    finalizing in § 1005.30(f)(2)(ii) and (iii)
                                            qualify for the revised normal course of                noted above and based on the                           as well as the accompanying
                                            business safe harbor threshold might                    discussion herein, the Bureau believes                 commentary, and therefore declines to
                                            still receive protections similar to those              that a threshold of 500 transfers is more              make additional changes. The Bureau
                                            provided under the Remittance Rule.                     appropriate to identify persons who                    also declines to further extend the
                                            For instance, as noted above, one bank                  occasionally provide remittance                        transition period because the Bureau is
                                            trade association stated that entities that             transfers, but not in the normal course                not persuaded that a longer transition
                                            are no longer subject to the Remittance                 of their business. As discussed in the                 period is necessary.
                                            Rule will still provide their customers                 2019 Proposal, the Bureau proposed a                      Further, the Bureau is keeping the
                                            with information about the fees                         500-transfer normal course of business                 phrase ‘‘payment is made.’’ As
                                            associated with sending a remittance                    safe harbor threshold because it                       discussed in the 2019 Proposal, the
                                            transfer and will also take steps to help               believed that raising the threshold to                 Bureau noted that existing language in
                                            consumers when there are errors related                 500 transfers would appropriately                      § 1005.30(f)(2)(ii) regarding the six-
                                                                                                    implement the purposes of EFTA                         month transition period that a person
                                              43 Banks and credit unions continue to update         section 919, including the statutory                   has to come into compliance with the
                                            their Call Reports over time, so these numbers are      definition of remittance transfer                      Rule, as well as the proposed language
                                            current based on the Call Reports as archived in
                                            November 2019 following the December 2019
                                                                                                    provider (and its normal course of                     in § 1005.30(f)(2)(iii) regarding the
                                            NPRM.                                                   business provision), by helping to                     transition period for a person that
                                              44 The 414 banks account for 1.98 percent of the      reduce burden for banks and credit                     qualifies for the normal course of
                                            $101 billion in remittance transfers provided by        unions that provide transfers only as an               business safe harbor, both peg their
                                            banks in 2018. Credit unions do not report the
                                            dollar volume of remittance transfers on their Call
                                                                                                    accommodation to their customers,                      requirements on the phrase ‘‘payment is
                                            Reports.                                                thereby ensuring that banks and credit                 made.’’ The Bureau also noted that the
                                              45 In the Assessment Report, the Bureau estimated     unions continue to offer the service to                phrase ‘‘payment is made’’ is used
                                            the number of remittance transfers in 2017 to be 325    benefit consumers and do not bear a                    numerous times throughout the Rule
                                            million (see Assessment Report at 63–64) and that       disproportionate cost to do so. The                    and believed that it provided a clear and
                                            more than 95 percent of transfers were provided by
                                            MSBs in 2017. The Bureau does not have an               proposed threshold was based on                        consistent test as to whether any
                                            estimate of the total transfers in 2018 but assumed     limited information, and as such, in the               particular remittance transfer is subject
                                            that 95 percent of transfers were provided by MSBs      2019 Proposal, the Bureau requested                    to the Rule. The Bureau solicited
                                            in 2018 to calculate this proportion.                   data or other evidence that would have                 comment on this aspect of the proposal,
                                              46 The Call Report data track the number of
                                                                                                    assisted it in determining what number                 and as noted above, one industry
lotter on DSK9F5VC42PROD with RULES3




                                            remittance transfers, not the number of consumers.
                                            Remittance transfer providers may provide transfers     would be most appropriate for the                      commenter responded to this issue and
                                            to the same consumer multiple times per year, and       normal course of business safe harbor                  stated that the Bureau should continue
                                            consumers may use more than one provider in a           threshold. The Bureau did not receive                  using the phrase as it is easily
                                            year. The number of transfers gives an upper bound
                                            for the number of consumers that may be affected
                                                                                                    data or other evidence indicating that a               understood and consistent with the
                                            by the new normal course of business safe harbor        specific higher number would have                      current regulation. Lastly, the Bureau
                                            threshold.                                              been a more appropriate normal course                  did not receive any comments

                                                                                                                             9
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                    Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                                        34879

                                            suggesting changes to the other                             32(a) Temporary Exception for Insured                        As discussed in part II above, banks
                                            proposed revisions to the commentary                        Institutions                                              and credit unions have predominantly
                                            accompanying § 1005.30(f), and as such,                                                                               utilized an ‘‘open network’’ payment
                                                                                                           As noted above, EFTA section 919
                                            the Bureau is adopting them as                                                                                        system made up of the correspondent
                                                                                                        sets forth a temporary exception that
                                            proposed.                                                                                                             banking network to send remittance
                                                                                                        permits certain financial institutions to
                                               Other approaches suggested by                                                                                      transfers on behalf of consumers, and
                                                                                                        disclose estimates instead of exact
                                            commenters. The Bureau also declines                                                                                  most banks and credit unions only
                                                                                                        amounts to consumers under certain
                                            to base the normal course of business                                                                                 maintain a relatively small number of
                                                                                                        circumstances until July 21, 2020. The
                                            safe harbor threshold on a standard                                                                                   correspondent banking relationships. As
                                                                                                        Bureau implemented the temporary
                                            other than the number of remittance                                                                                   such, in many cases involving
                                                                                                        exception in § 1005.32. Section
                                            transfers. As noted above, one industry                                                                               remittance transfers sent via the
                                                                                                        1005.32(a)(1) provides that a remittance
                                            commenter recommended a two-prong                                                                                     correspondent banking network, the
                                                                                                        transfer provider may give estimates in
                                            approach, whereby an entity would                                                                                     sending institution must find a chain of
                                                                                                        compliance with § 1005.32(c) for the
                                            qualify for the normal course of                                                                                      one or more intermediary financial
                                                                                                        exchange rate (if applicable), covered
                                            business safe harbor if it met either an                                                                              institutions to transmit funds from the
                                                                                                        third-party fees, and certain other
                                            asset-size threshold of $1 billion or a                                                                               sending institution to the designated
                                                                                                        disclosure information if the provider
                                            remittance transfer threshold of 1,000.                                                                               recipient’s institution.
                                                                                                        meets three conditions: (1) The provider
                                            Another industry commenter opposed                                                                                       There are two basic ways such a chain
                                                                                                        must be an insured institution; (2) the
                                            using any standard other than the                                                                                     works where the originating (sending)
                                                                                                        provider must not be able to determine
                                            number of remittance transfers, stating                                                                               institution has no correspondent
                                                                                                        the exact amounts to be disclosed for
                                            that using another metric, such as the                                                                                banking relationship with the
                                                                                                        reasons beyond its control; and (3) the
                                            percentage of an entity’s customers that                                                                              designated recipient’s institution: (1)
                                                                                                        transfer generally must be sent from the
                                            send remittance transfers, would be                                                                                   The ‘‘serial’’ method, and (2) the
                                                                                                        sender’s account with the insured
                                            unduly burdensome to monitor. The                                                                                     ‘‘cover’’ method (also known as the
                                                                                                        institution. Section 1005.32(a)(2)
                                            Bureau agrees that basing the normal                                                                                  ‘‘split and cover’’ method).49 Sending a
                                                                                                        provides that the temporary exception
                                            course of business safe harbor threshold                                                                              remittance transfer using the serial
                                                                                                        shall expire on July 21, 2020. Section
                                            on something other than the number of                                                                                 method means that the payment
                                                                                                        1005.32(a)(3) provides that insured
                                            transfers would introduce complexity.                                                                                 instructions are transferred, and the
                                                                                                        depository institutions, insured credit
                                            In addition, the Bureau believes that a                                                                               transferred funds are settled,50 one step
                                                                                                        unions, and uninsured U.S. branches
                                            normal course of business safe harbor                                                                                 at a time between each of the financial
                                                                                                        and agencies of foreign depository
                                            provides the most certainty if it is based                                                                            institutions in the transmittal route.
                                                                                                        institutions are considered ‘‘insured
                                            on a bright-line measure that permits                                                                                 Each connected pair of financial
                                                                                                        institutions’’ for purposes of the
                                            entities to identify easily whether they                                                                              institutions in the transmittal route have
                                                                                                        temporary exception. Importantly,
                                            qualify, especially if it is a measure with                                                                           a correspondent banking relationship
                                                                                                        MSBs are not ‘‘insured institutions’’ for
                                            which industry is already familiar.                                                                                   with each other, which enables fund
                                                                                                        purposes of the temporary exception.
                                                                                                                                                                  settlement.51 By current market
                                            1005.32        Estimates                                       EFTA section 919 expressly limits the                  practice, each intermediary financial
                                               As discussed in part II above, a                         length of the temporary exception to                      institution typically deducts a fee from
                                            significant consumer protection                             July 21, 2020, and this rule cannot and                   the payment amount, which results in
                                            provided by the Remittance Rule is the                      does not change that fact. However, this                  the recipient of the payment not
                                            requirement that remittance transfer                        final rule discusses this provision as                    receiving the full amount of the original
                                            providers disclose certain information                      background to the two new exceptions                      payment order.52 Sending a remittance
                                            to consumers that send remittance                           in § 1005.32(b)(4) and (5) the Bureau is                  transfer using the cover method means
                                            transfers. Relatedly, a significant                         adopting in this final rule to provide                    that the payment information is
                                            consumer protection established by                          tailored exceptions to address                            conveyed from the sending institution
                                            EFTA section 919 is that remittance                         compliance challenges that insured                        to the designated recipient’s institution,
                                            transfer providers generally must                           institutions may face in certain                          while settlement is handled separately
                                            disclose (both prior to and at the time                     circumstances upon the expiration of                      through correspondent banks.53 Further,
                                            the consumer pays for the transfer) the                     the temporary exception and to preserve                   current market practice is such that
                                            exact exchange rate and the amount to                       consumers’ access to certain remittance                   correspondent banks typically do not
                                            be received by the designated recipient                     transfers.                                                deduct transaction fees from payments
                                            of a remittance transfer.47                                 Challenges of Insured Institutions in                     sent using the cover method.54
                                               Accordingly, the Rule generally                          Disclosing Exact Amounts
                                            requires that providers disclose to                                                                                     49 See   2016 BIS Report at 33–34.
                                            senders the exact amount of currency                          In 2012, when the Bureau adopted                          50  ‘‘Settlement’’ generally refers to the
                                            that the designated recipient will                          § 1005.32(a), it stated the following in                  ‘‘discharge[ing of] obligations in respect of funds or
                                            receive. Existing EFTA section 919 and                      the notice of final rulemaking:                           securities transfers between two or more parties.’’
                                                                                                                                                                  Bank for Int’l Settlements, A glossary of terms used
                                            § 1005.32 of the Rule, however, set forth                      Congress specifically recognized that it               in payments and settlement systems, at 45 (2003),
                                            several exceptions to this general                          would be difficult for financial institutions to          https://www.bis.org/cpmi/glossary_030301.pdf.
                                            requirement, including the temporary                        meet certain disclosure requirements with                    51 Id. at 34.


                                            exception in existing § 1005.32(a). As                      regard to open network transactions and                      52 Id. at 37.

                                                                                                        tailored a specific accommodation to allow                   53 Every cross-border money transfer, including
                                            such, the Bureau proposed to provide                        use of reasonably accurate estimates for an               remittance transfers, sent via the correspondent
lotter on DSK9F5VC42PROD with RULES3




                                            two new permanent, tailored exceptions                      interim period until financial institutions can           banking network has two components: The
                                            in light of the expiration of the                           develop methods to determine exact                        payment information and the settlement
                                            temporary exception in existing                             disclosures, such as fees and taxes charged               instruction. Whereas these two components travel
                                                                                                                                                                  together when using the serial method, the cover
                                            § 1005.32.                                                  by third parties.48                                       method separates the payment information from the
                                                                                                                                                                  settlement instructions.
                                              47 15   U.S.C. 1693o–1(a)(1) and (2).                       48 77   FR 6194, 6208 (Feb. 7, 2012).                      54 2016 BIS Report at 37.




                                                                                                                                   10
                                       VerDate Sep<11>2014     19:46 Jun 04, 2020     Jkt 250001   PO 00000   Frm 00011    Fmt 4701     Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34880                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                               As discussed above, the temporary                    developments continue to progress.                      payment system must adhere. That
                                            exception permits insured institutions                  Examples include: (1) The continued                     standardization and uniformity, in turn,
                                            to disclose estimates (rather than exact                growth and expanding functionality of                   can provide a great deal of certainty to
                                            amounts) of the exchange rate and                       the Society for Worldwide Interbank                     all participants in such a system as to
                                            covered third-party fees (and other                     Financial Telecommunication                             the terms and conditions that will apply
                                            amounts that have to be estimated                       (SWIFT)’s ‘‘global payment innovation’’                 to individual transactions within that
                                            because the exchange rate and covered                   (gpi) tracking product, which can                       system.
                                            third-party fees are estimated). With                   increase the amount of up-front                            To the degree banks and credit unions
                                            respect to the exchange rate, insured                   information available to sending                        increase their reliance on closed
                                            institutions and their trade associations               institutions, and the expansion of the                  network payment systems for sending
                                            have reported to the Bureau that                        major payment card networks’ capacity                   remittance transfers and other cross-
                                            because exchange rates fluctuate,                       to support cross-border payments; 57 (2)                border money transfers, the Bureau
                                            sending institutions comply with the                    the continued growth of ‘‘fintech’’                     notes that this could result in greater
                                            requirement to disclose exact exchange                  nonbank remittance transfer providers                   standardization and ease by which
                                            rates by ‘‘fixing’’ the exchange rate at                and their further expansion into                        sending institutions can know exact
                                            the time a sender requests a remittance                 partnerships and other relationships                    covered third-party fees and exchange
                                            transfer. They do this by converting the                with banks and credit unions, which                     rates. The Bureau also believes that
                                            funds to the applicable foreign currency                allow such entities to tap into the closed              expanded adoption of SWIFT’s gpi
                                            up-front themselves, or by using their                  network payment systems that nonbank                    product or Ripple’s suite of products
                                            correspondent bank or third-party                       remittance transfer providers have                      could similarly allow banks and credit
                                            service provider (instead of having an                  developed; 58 and (3) the continued                     unions to know the exact final amount
                                            intermediary financial institution or the               growth and expanding partnerships of                    that recipients of remittance transfers
                                            designated recipient’s institution                      virtual currency companies, such as                     will receive before they are sent.
                                            perform the foreign currency                            Ripple, which offer both a payments                        However, based on the Bureau’s
                                            conversion). Insured institutions may                   messaging platform to support cross-                    market monitoring and experience as
                                            face a number of hurdles with respect to                border money transfers as well as a                     well as feedback the Bureau has
                                            converting funds to certain currencies                  virtual currency, XRP, which can be
                                                                                                                                                            received from banks, credit unions, and
                                            up-front. In such cases, they may rely on               used to effect settlement of those
                                                                                                                                                            their trade associations regarding the
                                            the temporary exception with respect to                 transfers.59
                                                                                                       These developments suggest that in                   impending expiration of the temporary
                                            the disclosure of the exchange rate.55                                                                          exception, the Bureau in the 2019
                                               With respect to covered third-party                  the future there may be means by which
                                                                                                    banks and credit unions could reduce                    Proposal stated that it did not believe
                                            fees, insured institutions and their trade                                                                      that it was likely in the short-to-medium
                                            associations have told the Bureau that if               their reliance on estimates, but there are
                                                                                                    limits on the degree to which the                       term that the developments described
                                            banks and credit unions send remittance                                                                         above would be able to fully eliminate
                                            transfers using the serial method (where                developments can solve the problem.
                                                                                                    All of the developments apply elements                  reliance on the correspondent banking
                                            sending institutions do not have a                                                                              network as the predominant method for
                                            correspondent relationship with all of                  of a closed network payment system to
                                                                                                    cross-border money transfers sent by                    banks and credit unions to send
                                            the financial institutions in the                                                                               remittance transfers. There are
                                            remittance transfer’s transmittal route),               banks and credit unions. As discussed
                                                                                                    in part II above, in a closed network                   thousands of financial institutions
                                            they cannot control or even know what                                                                           worldwide that could receive remittance
                                            transaction fees another financial                      payment system, a single entity
                                                                                                    generally exerts a high degree of end-to-               transfers with new financial institutions
                                            institution in the payment chain                                                                                being added to the network (or leaving
                                            imposes without having a                                end control over a transaction. This
                                                                                                    control generally facilitates                           the market) on regular basis. If, as noted
                                            correspondent relationship with that                                                                            above, the different approaches
                                            financial institution. As such, they rely               standardization and uniformity over
                                                                                                    terms, conditions, and processes to                     described above share the similarity of
                                            on the temporary exception with respect                                                                         replicating some elements of a closed
                                            to the disclosure of covered third-party                which participants in a closed network
                                                                                                                                                            network payment system, the
                                            fees.                                                      57 SWIFT provides financial messaging services       approaches likely would need to enroll
                                               Recent market developments and                       that support a large share of all cross-border          all or most of those financial institutions
                                            potential solutions. In the Assessment                  interbank payments sent via correspondent banks.        into their platforms to offer banks and
                                            Report, the Bureau observed that the                    See, e.g., Press Release, SWIFT, SWIFT enables
                                                                                                                                                            credit unions up-front certainty when
                                            remittance market has undergone                         payments to be executed in seconds (Sept. 23,
                                                                                                    2019), https://www.swift.com/news-events/press-         sending transfers for which they
                                            substantial change since the Rule                       releases/swift-enables-payments-to-be-executed-in-      currently rely on the temporary
                                            became effective. Specifically, the                     seconds; John Adams, Small cross-border deals play      exception. It may be costly, excessively
                                            Assessment Report described several                     a big role for Visa, Mastercard, PaymentsSource
                                                                                                    (May 21, 2019), https://www.paymentssource.com/         time-consuming, or otherwise difficult
                                            developments regarding the growth and                   news/small-cross-border-deals-play-a-big-role-for-      to enroll all or even most of these
                                            incorporation of innovative technologies                visa-mastercard.                                        institutions, especially the smaller ones.
                                            by providers of cross-border money                         58 See, e.g., Zoe Murphy, TransferWise launches
                                                                                                                                                            Accordingly, the Bureau proposed in
                                            transfers and other companies that                      TransferWise for Banks in the U.S. with Novo,
                                                                                                    Tearsheet (Sept. 26, 2019), https://tearsheet.co/new-   2019 to provide tailored permanent
                                            support such providers.56                               banks/transferwise-launches-transferwise-for-           exceptions that would allow insured
                                               The Bureau has continued to monitor                  banks-in-the-u-s-with-novo/.                            institutions to estimate, as applicable,
                                            the remittance transfer market since the                   59 See, e.g., Press Release, Ripple, Ripple
                                                                                                                                                            the exchange rate, covered third-party
lotter on DSK9F5VC42PROD with RULES3




                                            publication of the Assessment Report                    Announces Strategic Partnership with Money
                                                                                                                                                            fees, and other disclosure information
                                            and observes that most of these                         Transfer Giant, MoneyGram (June 17, 2019), https://
                                                                                                    www.ripple.com/insights/ripple-announces-               impacted by the estimation of those
                                                                                                    strategic-partnership-with-money-transfer-giant-        amounts, to address compliance
                                              55 Section 1005.32(b) also contains other
                                                                                                    moneygram/; Sharon Kimathi, PNC becomes first
                                            exceptions that permit the estimation of the            US bank on RippleNet, FinTech Futures (Aug. 29,
                                                                                                                                                            challenges that insured institutions may
                                            exchange rate in certain circumstances.                 2019), https://www.fintechfutures.com/2019/08/          face in certain circumstances upon the
                                              56 Assessment Report at 97–106.                       pnc-becomes-first-us-bank-on-ripplenet/.                expiration of the temporary exception

                                                                                                                             11
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00012   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                         34881

                                            and to preserve consumers’ access to                    adopts the two new exceptions in                        circumstances upon the expiration of
                                            certain remittance transfers.                           § 1005.32(b)(4) and (5) generally as                    the temporary exception and to preserve
                                                                                                    proposed, to address compliance                         consumers’ access to certain remittance
                                            Comments Received
                                                                                                    challenges that insured institutions may                transfers. For reasons set forth herein,
                                               Several trade associations and one                   face in certain circumstances upon the                  the Bureau is adopting the proposed
                                            bank suggested alternatives to proposed                 expiration of the temporary exception                   exception generally as proposed.
                                            § 1005.32(b)(4) and (5) in determining                  and to preserve consumers’ access to
                                            whether insured institutions can                                                                                The Bureau’s Proposal
                                                                                                    certain remittance transfers.
                                            estimate the exchange rate or covered                      Except as discussed in the section-by-                  Proposed § 1005.32(b)(4)(i) provided
                                            third-party fees, respectively. One bank                section analysis of § 1005.32(b)(5)                     that for disclosures described in
                                            opposed proposed § 1005.32(b)(4) and                    below, this final rule also does not                    §§ 1005.31(b)(1) through (3) and
                                            (5) and instead encouraged the Bureau                   adopt an alternative basis under which                  1005.36(a)(1) and (2), estimates may be
                                            to make the temporary exception                         an insured institution can rely upon for                provided for a remittance transfer to a
                                            permanent. One trade association                        estimating the exchange rates or covered                particular country in accordance with
                                            representing community banks opposed                    third-party fees even if the institution                § 1005.32(c) for the amounts required to
                                            proposed § 1005.32(b)(4) and (5) and                    exceeds the volume thresholds set forth                 be disclosed under § 1005.31(b)(1)(iv)
                                            urged the Bureau to utilize its EFTA                    in § 1005.32(b)(4) and (5). This final rule             through (vii) if the designated recipient
                                            section 904(c) authority to exempt                      does not adopt the alternative basis                    of the remittance transfer will receive
                                            insured institutions from providing                     suggested by the trade association                      funds in the country’s local currency
                                            exact exchange rates and covered third-                 commenter that the Bureau require                       and all of the following conditions are
                                            party fees, allowing them to continue to                additional recordkeeping by insured                     met: (1) The remittance transfer
                                            rely on estimates in their disclosures                  institutions in the event that they rely                provider is an insured institution as
                                            when they are unable to determine                       upon proposed § 1005.32(b)(4) or (5)                    defined in § 1005.32(a)(3); (2) the
                                            accurate information, without attaching                 after exceeding the thresholds in the                   insured institution cannot determine the
                                            a threshold to the exceptions. One credit               prior calendar year. The Bureau does                    exact exchange rate for that particular
                                            union and one trade association                         not believe this alternative basis is                   remittance transfer at the time it must
                                            representing credit unions                              sufficiently objective to be used to                    provide the applicable disclosures; (3)
                                            recommended that the Bureau consider                    determine if an insured institution is in               the insured institution made 1,000 or
                                            simplified exceptions that treat a                      compliance with the Remittance Rule.                    fewer remittance transfers in the prior
                                            sending institution’s reliance on                       The Bureau believes that the exceptions                 calendar year to the particular country
                                            exchange rate and covered third-party                   in § 1005.32(b)(4) and (5) are better                   for which the designated recipients of
                                            fee amounts provided by its                             approaches in that these exceptions will                those transfers received funds in the
                                            correspondent bank as sufficient for                    create bright-line thresholds to                        country’s local currency; and (4) the
                                            disclosure purposes. Another trade                      estimating exchange rates and covered                   remittance transfer generally is sent
                                            association urged the Bureau to provide                 third-party fees and that the Bureau’s                  from the sender’s account with the
                                            an alternative basis under which an                     exceptions are better tailored to address               insured institution.
                                            insured institution can rely upon for                   the problems faced by institutions in                      Proposed § 1005.32(b)(4) applied only
                                            estimating the exchange rates or covered                determining exact amounts. The Bureau                   if the designated recipient of the
                                            third-party fees even if the institution                believes that the clarity of the two new                remittance transfer receives funds in the
                                            exceeds the volume thresholds. For                      exceptions in § 1005.32(b)(4) and (5) are               country’s local currency. Proposed
                                            example, this trade association                         more likely than the suggested                          § 1005.32(b)(4)(i) also generally applied
                                            indicated that the Bureau could require                 alternative to reduce uncertainty and                   to the following disclosures set forth in
                                            additional recordkeeping by insured                     promote compliance.                                     § 1005.31(b)(1)(iv) through (vii)
                                            institutions in the event that they rely                                                                        respectively: (1) The exchange rate (as
                                            upon proposed § 1005.32(b)(4) or (5)                    32(b)     Permanent Exceptions                          applicable); (2) if ‘‘covered third-party
                                            after exceeding the thresholds in the                   32(b)(4) Permanent Exception for                        fees’’ as defined in § 1005.30(h) are
                                            prior calendar year.                                    Estimation of the Exchange Rate by an                   imposed, the total amount that will be
                                                                                                    Insured Institution                                     transferred to the recipient inclusive of
                                            The Final Rule                                                                                                  the covered third-party fees; (3) the
                                                                                                      Proposed § 1005.32(b)(4) provided
                                              As discussed above, the temporary                                                                             amount of any covered third-party fees;
                                                                                                    that insured institutions may estimate
                                            exception will expire on July 21, 2020,                                                                         and (4) the amount that will be received
                                                                                                    the exchange rate (and other disclosure
                                            and this final rule cannot and does not                                                                         by the designated recipient (after
                                                                                                    information that depend on the
                                            change that fact. As discussed in the                                                                           deducting any covered third-party fees).
                                                                                                    exchange rate) that must be provided in
                                            2019 Proposal, EFTA section 919                                                                                 Proposed § 1005.32(b)(4)(ii) provided,
                                                                                                    the disclosures required by
                                            expressly limits the length of the                                                                              however, that the total amount that will
                                                                                                    §§ 1005.31(b)(1) through (3) and
                                            temporary exception to July 21, 2020.                                                                           be transferred to the recipient inclusive
                                                                                                    1005.36(a)(1) and (2) in certain
                                            As such, the exception will expire on                                                                           of covered third-party fees, the amount
                                                                                                    circumstances. This proposed exception
                                            July 21, 2020.                                                                                                  of covered third-party fees, and the
                                              For similar reasons, this final rule                  was designed to provide a tailored
                                                                                                                                                            amount that will be received by the
                                            does not adopt provisions that would                    permanent exception to address
                                                                                                                                                            designated recipient (after deducting
                                            replicate the temporary exception, as                   compliance challenges that insured
                                                                                                                                                            covered third-party fees) may be
                                            one trade association commenter and                     institutions may face in certain
                                                                                                                                                            estimated under proposed
                                            one bank commenter suggested the                                                                                § 1005.32(b)(4)(i) only if the exchange
lotter on DSK9F5VC42PROD with RULES3




                                                                                                    allowing them to continue relying on estimates in
                                            Bureau should do.60 This final rule                     their disclosures when they are unable to determine     rate is permitted to be estimated under
                                                                                                    accurate information, without attaching a threshold     proposed § 1005.32(b)(4)(i) and the
                                              60 As noted above, one trade association              to the exemptions. Also, a bank commenter asked         estimated exchange rate affects the
                                            commenter urged the Bureau to utilize its EFTA          the Bureau to adopt simplified exceptions that treat
                                            section 904(c) authority by exempting insured           a sending institution’s reliance on exchange rate
                                                                                                                                                            amount of such disclosures. For
                                            institutions from providing exact estimates of          and covered third-party fee amounts provided by a       example, if a remittance transfer will be
                                            exchange rates and covered third-party fees and         correspondent as sufficient for disclosure purposes.    received by the designated recipient in

                                                                                                                             12
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00013   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34882                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            the same currency as the one in which                      Proposed comment 32(b)(4)–2.i set                    example, one credit union indicated
                                            the transfer is funded, the insured                     forth that for purposes of determining                  that these proposed exceptions would
                                            institution would not disclose an                       whether an insured institution made                     help financial institutions to reenter the
                                            exchange rate for the transfer, and the                 1,000 or fewer remittance transfers in                  international funds transfer system
                                            total amount that will be transferred to                the prior calendar year to a particular                 without placing undue risk and burdens
                                            the recipient inclusive of covered third-               country pursuant to proposed                            on the institution for issues outside
                                            party fees, the amount of covered third-                § 1005.32(b)(4)(i)(C), the number of                    their control. A trade association
                                            party fees, and the amount that will be                 remittance transfers provided includes                  representing credit unions indicated
                                            received by the designated recipient                    transfers in the prior calendar year to                 that it supported these proposed
                                            (after deducting covered third-party                    that country if the designated recipients               exceptions and appreciated the Bureau’s
                                            fees) will not be affected by an exchange               of those transfers received funds in the                efforts to manage consumer protection
                                            rate. In that case, an insured institution              country’s local currency regardless of                  while fostering an environment in
                                            could not have used proposed                            whether the exchange rate was                           which credit unions can provide and
                                            § 1005.32(b)(4) to estimate those                       estimated for those transfers. The                      develop affordable products and
                                            disclosures. The insured institution,                   proposed comment provided an                            services to their members. One service
                                            however, may be able to use another                     example to illustrate. Also, proposed                   provider indicated that the proposed
                                            permanent exception set forth in                        comment 32(b)(4)–2.ii provided that for                 exceptions would help ensure that
                                            § 1005.32(b), including the exception in                purposes of the 1,000-transfer threshold,               entities that make a limited number of
                                            proposed § 1005.32(b)(5), to estimate                   the number of remittance transfers does                 remittance transfers can remain
                                            those disclosures if the conditions of                  not include remittance transfers to a                   competitive in the global payments
                                            those provisions are met.                               country in the prior calendar year if the               space without incurring the burden of
                                               Proposed comment 32(b)(4)–1                          designated recipients of those transfers                compliance costs.
                                            provided guidance on whether an                         did not receive the funds in the                           Several trade associations
                                            insured institution cannot determine the                country’s local currency. The proposed                  representing credit unions urged the
                                            exact exchange rate applicable to a                     comment contained an example to                         Bureau to revise proposed
                                            remittance transfer at the time the                     illustrate.                                             § 1005.32(b)(4) and (5) to increase the
                                            disclosures must be given. Specifically,                   The Bureau also proposed conforming                  threshold amount for exchange rates
                                            proposed comment 32(b)(4)–1 stated                      changes to the following provisions to                  and covered third-party fees to 2,000
                                            that for purposes of proposed                           reference the proposed exception in                     transfers in the prior calendar year.
                                            § 1005.32(b)(4)(i)(B), an insured                       § 1005.32(b)(4) if the temporary                        Several of these trade associations
                                            institution cannot determine the exact                  exception in § 1005.32(a) currently is                  indicated that to align proposed
                                            exchange rate required to be disclosed                  referenced and pertains to the                          exceptions in proposed § 1005.32(b)(4)
                                            under § 1005.31(b)(1)(iv) for a                         estimation of the exchange rate: (1)                    and (5) with their recommendation that
                                            remittance transfer to a particular                     § 1005.32(c); (2) § 1005.33(a)(1)(iii)(A);              the Bureau raise the normal course of
                                            country where the designated recipient                  (3) § 1005.36(b)(3); (4) comment 32–1;                  business safe harbor threshold to 1,000
                                            of the transfer will receive funds in the               (5) comment 32(b)(1)–4.ii; (6) comment                  transfers, the Bureau should
                                            country’s local currency if the exchange                32(d)–1; and (7) comment 36(b)–3.                       correspondingly increase the thresholds
                                            rate for the transfer is set by a person                                                                        for proposed § 1005.32(b)(4) and (5) to
                                                                                                    Comments Received
                                            other than (1) the insured institution; (2)                                                                     2,000 or fewer transfers in the prior
                                            an institution that has a correspondent                    The Bureau received a significant                    calendar year. Another trade association
                                            relationship with the insured                           number of comments on proposed                          representing credit unions indicated
                                            institution; (3) a service provider for the             § 1005.32(b)(4) from banks, credit                      that a 2,000-transfer threshold in the
                                            insured institution; or (4) a person that               unions, their trade associations, and                   prior calendar year would allow more
                                            acts as an agent of the insured                         their service providers. The Bureau                     institutions that are not primarily
                                            institution. The Bureau believed that                   received approximately 60 comment                       remittance transfer businesses to be
                                            proposed comment 32(b)(4)–1 set forth                   letters from individual consumers;                      positioned to continue to offer
                                            the circumstances in which an insured                   nearly all of whom were credit union                    remittances without incurring the
                                            institution could not determine the                     members. The Bureau received two                        higher costs (normally passed through
                                            exchange rate for a particular transfer                 comments from consumer groups.                          to the consumer) that will likely result
                                            sent through correspondent banks in an                     Comments from credit unions, banks,                  should the temporary exception simply
                                            open network payment system and                         their trade associations, and their                     expire in July 2020. Another trade
                                            sought comment on this provision.                       service providers. Many industry                        association representing credit unions
                                               Proposed comment 32(b)(4)–1.i set                    commenters provided the same                            suggested that the threshold amounts in
                                            forth an example of when an insured                     comments for both proposed                              proposed § 1005.32(b)(4) and (5) should
                                            institution cannot determine an exact                   § 1005.32(b)(4) related to estimating the               be the same, and the Bureau should
                                            exchange rate under proposed                            exchange rate and proposed                              raise both thresholds to 2,000 in the
                                            § 1005.32(b)(4)(i)(B) for a remittance                  § 1005.32(b)(5) related to estimating                   prior calendar year. This trade
                                            transfer. Proposed comment 32(b)(4)–                    covered third-party fees. These                         association indicated that having the
                                            1.ii would set forth two examples of                    comments generally are addressed in                     same threshold for both proposed
                                            whether an insured institution could                    this section in relation to § 1005.32(b)(4)             exceptions would be easier to
                                            determine an exact exchange rate under                  and are addressed in the section-by-                    implement from an operational
                                            proposed § 1005.32(b)(4)(i)(B) for a                    section analysis of § 1005.32(b)(5) in                  perspective because the adoption of
                                            remittance transfer, and thus the                       relation to § 1005.32(b)(5).                            differing thresholds on a per member
lotter on DSK9F5VC42PROD with RULES3




                                            insured institution may not use the                        Many industry commenters                             basis could introduce complicated
                                            proposed exception in proposed                          encouraged the Bureau to adopt                          tracking issues.
                                            § 1005.32(b)(4) to estimate the                         proposed § 1005.32(b)(4) and (5) to                        With respect to the threshold amounts
                                            disclosures required under                              permit insured institutions to estimate                 in proposed § 1005.32(b)(4) and (5), one
                                            § 1005.31(b)(1)(iv) through (vii) for the               the exchange rate and covered third-                    trade association indicated that the
                                            remittance transfer.                                    party fees in certain circumstances. For                Bureau should exclude correspondent

                                                                                                                             13
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00014   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                           34883

                                            remittance transfers serviced by a                      trade association supported proposed                    the thresholds for proposed
                                            financial institution from the threshold                § 1005.32(b)(4) and indicated that the                  § 1005.32(b)(4) and (5) to 2,000 or fewer
                                            amounts. Another trade association                      cost of keeping up with all of the                      transfers in the prior calendar year to
                                            indicated that the Bureau should                        potential exchange rates is an additional               reflect a ‘‘normal course of business’’
                                            exclude closed loop transfers from being                regulatory burden that has discouraged                  threshold set at 1,000 transfers. One
                                            considered for purposes of the                          smaller community banks from offering                   individual commenter supported the
                                            thresholds under § 1005.32(b)(4) and (5).               this service.                                           proposed exceptions in proposed
                                            This trade association indicated that                      One trade association believed that                  § 1005.32(b)(4) and (5), asserting that
                                            closed loop offerings involve agency-                   the 1,000 transfer-threshold under                      they would benefit insured institutions
                                            type relationships with recipient                       proposed § 1005.32(b)(4) was                            but not likely harm consumers. One
                                            institutions and do not require                         appropriate if, as discussed below, the                 individual commenter opposed the
                                            estimation, but they are distinct from                  Bureau encourages broader use of the                    proposed exceptions in § 1005.32(b)(4)
                                            wire transfers and should not be                        permanent exception for transfers to                    and (5), asserting that these exceptions
                                            counted towards the threshold amounts.                  certain countries in existing                           prevent transparency for the public and
                                            One trade association representing                      § 1005.32(b)(1). This trade association                 consumers.
                                            credit unions indicated that the Bureau                 indicated that a remittance transfer                       Consumer groups. The Bureau
                                            should commit to revisiting the                         provider’s ability to disclose an                       received two comment letters from
                                            sufficiency of the thresholds in                        exchange rate is not necessarily tied to                consumer groups. These consumer
                                            proposed § 1005.32(b)(4) and (5) shortly                the number of transfers in local                        groups opposed both the proposed
                                            after implementation of a final rule to                 currency that it sends to a particular                  exceptions in proposed § 1005.32(b)(4)
                                            ensure that costs borne by                              country. This trade association                         and (5), citing three primary concerns:
                                            correspondents ineligible to use                        indicated that, even if a provider sends                (1) Market data, including data related
                                            estimates are not passed on to                          more than the prescribed number of                      to financial institution remittance
                                            community institutions that do not                      transfers in local currency to a country,               transfers, do not support the need for
                                            themselves exceed the thresholds.                       depository institutions may still need to               the rule changes; (2) there is insufficient
                                               One bank requested that the Bureau                   estimate exchange rates due to the                      legal justification for the broad changes
                                            provide guidance regarding application                  idiosyncrasies of certain currencies.                   proposed in the 2019 Proposal; and (3)
                                            of thresholds set forth in proposed                     This trade association believed that                    the Bureau has not sufficiently studied
                                            § 1005.32(b)(4) and (5) if an institution               their members could address these                       the impact of the proposed amendments
                                            merges with another or acquires another                 idiosyncrasies without the need to                      on consumers to assess the need for the
                                            institution. This bank indicated that the               increase the 1,000-transfer threshold if,               amendments and any possible negative
                                            Bureau should provide a grace period of                 as discussed below, the Bureau                          impacts. These consumer groups also
                                            at least six months when this occurs, as                encourages broader use of the                           asserted that these proposed exceptions
                                            the combination of two remittance                       permanent exception for transfers to                    would further harm consumers and
                                            transfer providers could result in the                  certain countries in existing                           contradict congressional intent by, in
                                            number of transfers exceeding a                         § 1005.32(b)(1).                                        effect, converting an exception that
                                            threshold and thereby imposing                             One trade association requested that                 Congress designated as temporary
                                            requirements that had not applied                       the Bureau clarify whether remittance                   (ending in July 2020) into exceptions
                                            before. The bank indicated that when                    transfer providers must disclose an                     that are permanent, for many of the
                                            this happens, the institution that                      exchange rate in situations in which the                financial institutions that use it today.
                                            remains should be afforded sufficient                   sender instructs the remittance transfer                They thus asserted that adopting the
                                            time to adjust its processes and                        provider to send the transfer in U.S.                   exceptions as proposed would harm
                                            procedures to the Remittance Rule’s                     dollars, but the provider knows that the                consumers by limiting the protections
                                            requirements.                                           general market practice in the recipient                and benefits they receive from the Rule,
                                               Two trade associations indicated that                country is to convert transfers received                including the ability to know precisely
                                            the Bureau should establish a six-month                 in U.S. dollars into the local currency.                how much money a recipient will
                                            transition period after an insured                         The Bureau received no comments                      receive, the ability to accurately identify
                                            institution exceeds the threshold                       from industry specifically on proposed                  the cheapest provider, and access to full
                                            amounts in proposed § 1005.32(b)(4)                     comment 32(b)(4)–1 that set forth                       error resolution protections when the
                                            and (5) during which the institution                    guidance on whether, under proposed                     amount received is different from the
                                            could still avail itself of the new                     § 1005.32(b)(4)(i)(B), an insured                       amount disclosed. These consumer
                                            proposed exceptions. They asserted this                 institution cannot determine the exact                  groups suggested that the Bureau should
                                            would ease the compliance burden for                    exchange rate applicable to a remittance                withdraw its proposal in its entirety and
                                            institutions that cross a threshold                     transfer at the time the disclosures must               instead consider ways to expand the
                                            towards the end of a calendar year.                     be given.                                               applicability of EFTA’s protections for
                                               In the 2019 Proposal, the Bureau                        Individual commenters. Nearly all of                 remittances.
                                            solicited comment on whether the                        the individual commenters were credit                      The consumer groups also indicated
                                            proposed exceptions in proposed                         union members. These individual                         that, if the Bureau does adopt proposed
                                            § 1005.32(b)(4) and (5) should contain a                commenters suggested that the Bureau                    § 1005.32(b)(4) and (5), the Bureau
                                            sunset provision. Several banks and a                   should increase the thresholds for the                  should not make these exceptions
                                            trade association urged the Bureau not                  proposed exceptions in § 1005.32(b)(4)                  permanent. They indicated that the
                                            to sunset proposed § 1005.32(b)(4) and                  and (5) to 2,000 or fewer transfers.                    Bureau’s analysis recognizes that market
                                            (5). They asserted that sunset provisions               These individual commenters indicated                   evolutions are giving financial
lotter on DSK9F5VC42PROD with RULES3




                                            create unnecessary uncertainty for                      that to align proposed exceptions in                    institutions more options for disclosing
                                            consumers and institutions.                             proposed § 1005.32(b)(4) and (5) with                   exact exchange rates and fees, but
                                               Several industry commenters                          their recommendation that the Bureau                    inexplicably creates exceptions that
                                            provided comments that related                          raise the normal course of business safe                lasts forever. They indicated that in
                                            specifically to proposed § 1005.32(b)(4)                harbor threshold to 1,000 transfers, the                doing so, the Bureau ignores the
                                            for estimating the exchange rate. One                   Bureau should correspondingly increase                  important forcing effect of a compliance

                                                                                                                             14
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00015   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34884                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            deadline, the existing trend away from                  to obtain exact exchange rates for that                 some insured institutions eliminating or
                                            reliance on the temporary exception,                    currency. Based on the comments                         curtailing remittance transfer services
                                            and the evolution of methods for                        received on the 2019 Proposal and other                 because they could not determine and
                                            sending money.                                          outreach and research, the Bureau                       disclose exact exchange rates for those
                                              In the 2019 Proposal, the Bureau                      determines that the disproportionate                    countries.
                                            requested comment on whether                            cost of sending to certain countries is a                  Each of the four conditions set forth
                                            proposed § 1005.32(b)(4) and (5) should                 primary factor in whether an insured                    in § 1005.32(b)(4)(i)(A) through (D) is
                                            apply to providers that are not insured                 institution will perform the currency                   discussed in more detail below.
                                            institutions. The consumer groups                       exchange and thus whether it would                         The remittance transfer provider is an
                                            indicated that the Bureau should not                    know the exact exchange rate to provide                 insured institution. This final rule
                                            extend these proposed exceptions to                     in its disclosures. In cases in which the               adopts § 1005.32(b)(4)(i)(A) as proposed
                                            non-insured institutions. They indicated                volume is less than the proposed 1,000-                 to provide that the remittance transfer
                                            that rolling back already-required                      transfer threshold in the previous                      provider must be an insured institution
                                            protections in other segments of the                    calendar year to a particular country in                as defined in § 1005.32(a)(3). In the 2019
                                            market would harm consumers and                         the country’s local currency, the Bureau                Proposal, the Bureau solicited comment
                                            undermine the purpose of EFTA. They                     concludes that if the insured institution               on whether the proposed exception in
                                            believed there is no reason or authority                cannot estimate the exchange rate for a                 § 1005.32(b)(4) should be extended to
                                            for extending any new exceptions to                     particular transfer to that country, the                apply to remittance transfer providers
                                            non-insured entities.                                   institution would no longer continue to                 that are not insured institutions,
                                                                                                    make transfers to that country in the                   including MSBs and broker-dealers.
                                            The Final Rule                                                                                                  This final rule does not extend the
                                                                                                    country’s local currency because the
                                               As set forth herein, this final rule                 costs associated with performing the                    exception in § 1005.32(b)(4) to apply to
                                            adopts § 1005.32(b)(4) and comments                                                                             remittance transfer providers that are
                                                                                                    currency exchange upfront outweigh the
                                            32(b)(4)–1 and –2 as proposed. As                                                                               not insured institutions. In response to
                                                                                                    benefits given the relatively few
                                            explained in more detail below, this                                                                            the 2019 Proposal, the consumer group
                                                                                                    transfers sent to the country. The
                                            final rule adds comment 32(b)(4)–3 to                                                                           commenters did not support extending
                                                                                                    Bureau determines that if these
                                            provide a transition period for insured                                                                         the exception in § 1005.32(b)(4) to
                                                                                                    institutions discontinued providing
                                            institutions that exceed the 1,000-                                                                             providers that are not insured
                                                                                                    such transfers, consumer access to
                                            transfer threshold under § 1005.32(b)(4)                                                                        institutions. No industry commenters
                                                                                                    remittance transfer services for certain
                                            in a certain year, which would allow                                                                            commented on this issue. The Bureau
                                                                                                    countries may be reduced or eliminated.
                                            them to continue to provide estimates of                                                                        believes that it is appropriate to apply
                                                                                                    As discussed in more detail above in the
                                            the exchange rate for a reasonable                                                                              the exception in § 1005.32(b)(4) only to
                                            period of time while they come into                     section-by-section analysis of
                                                                                                                                                            insured institutions. The exception in
                                            compliance with the requirement to                      § 1005.32(a), it appears increasingly
                                                                                                                                                            § 1005.32(b)(4) is primarily designed to
                                            provide exact exchange rates. This final                unlikely that any new technologies or
                                                                                                                                                            address providers’ concerns about
                                            rule also adopts conforming changes as                  partnerships will be able to fully
                                                                                                                                                            knowing the exact exchange rate at the
                                            proposed to the following provisions to                 eliminate insured institutions’ reliance
                                                                                                                                                            time disclosures are provided for
                                            reference the exception in                              on estimates in the short-to-medium
                                                                                                                                                            remittance transfers sent via
                                            § 1005.32(b)(4) where the temporary                     term. The Bureau concludes that some
                                                                                                                                                            correspondent banks in an open
                                            exception in § 1005.32(a) currently is                  financial institutions may lack the scale
                                                                                                                                                            network payment system. The Bureau
                                            referenced and pertains to the                          for it to be practicable to cover the costs
                                                                                                                                                            believes that the great majority of these
                                            estimation of the exchange rate: (1)                    of establishing and maintaining                         transfers are provided by insured
                                            § 1005.32(c); (2) § 1005.33(a)(1)(iii)(A);              currency-trading desks and managing                     institutions and that, in turn, these open
                                            (3) § 1005.36(b)(3); (4) comment 32–1;                  the risk of exchange rate trading of                    network transfers are the most common
                                            (5) comment 32(b)(1)–4.ii; (6) comment                  currency for certain countries, or to use               type of remittance transfer provided by
                                            32(d)–1; and (7) comment 36(b)–3.                       service providers, correspondent                        insured institutions.
                                               Based on the comments received on                    institutions, or persons that act as the                   The insured institution cannot
                                            the 2019 Proposal and prior outreach                    insured institution’s agent to obtain                   determine the exact exchange rate for
                                            and research, the Bureau believes that                  exact exchange rates for those                          the transfer at the time it must provide
                                            the data it has collected support the                   currencies.                                             the applicable disclosures. This final
                                            adoption of § 1005.32(b)(4) and                            Also, the Bureau determines that,                    rule adopts § 1005.32(b)(4)(i)(B) as
                                            comments 32(b)(4)–1 through –3. The                     when the temporary exception expires,                   proposed to require that, at the time the
                                            Bureau’s legal authority to adopt these                 if the Rule did not allow estimates of the              insured institution must provide the
                                            provisions is discussed below.                          exchange rate in certain circumstances,                 disclosure required by § 1005.31(b)(1)
                                               Based on the comments received on                    some insured institutions that continue                 through (3) or § 1005.36(a)(1) or (2), as
                                            the 2019 Proposal and prior outreach                    to offer remittance transfer services may               applicable, the insured institution
                                            and research, the Bureau determines                     see costs increase when sending                         cannot determine the exact exchange
                                            that if an insured institution is sending               transfers to certain countries because                  rate required to be disclosed under
                                            1,000 or fewer remittance transfers to a                these institutions may have to change                   § 1005.31(b)(1)(iv) for that remittance
                                            particular country in the country’s local               how they provide remittance transfers to                transfer. This final rule also adopts
                                            currency, it may be unduly costly for                   disclose exact exchange rates. This                     comment 32(b)(4)–1 as proposed to
                                            the institution to establish and maintain               would lead to increased prices for                      provide guidance on whether an insured
                                            currency-trading desk capabilities and                  consumers. In addition, the Bureau                      institution cannot determine the exact
lotter on DSK9F5VC42PROD with RULES3




                                            risk management policies and practices                  concludes that prices for consumers                     exchange rate applicable to a remittance
                                            related to foreign exchange trading of                  may also increase for transfers to certain              transfer at the time the disclosures must
                                            that currency. It also may be unduly                    countries due to reduced competition if                 be given. The Bureau did not receive
                                            costly to use service providers,                        the number of remittance transfer                       any specific comments on
                                            correspondent institutions, or persons                  providers offering remittance transfers                 § 1005.32(b)(4)(i)(B) or comment
                                            that act as the insured institution’s agent             to such countries were reduced due to                   32(b)(4)–1. The Bureau notes that if the

                                                                                                                             15
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00016   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                           34885

                                            insured institution can determine the                   loop transfers, the insured institution                 for a reasonable period of time while
                                            exact exchange rate required to be                      does not need to estimate the exchange                  they come into compliance with the
                                            disclosed under § 1005.31(b)(1)(iv) for                 rate because it has set up currency-                    requirement to provide exact exchange
                                            the remittance transfer, the insured                    trading desk capabilities and risk                      rates. Specifically, comment 32(b)(4)–3
                                            institution may not use the exception in                management policies and practices                       provides that if an insured institution in
                                            § 1005.32(b)(4) to estimate the exchange                related to foreign exchange trading of                  the prior calendar year did not exceed
                                            rate, even if the insured institution                   that currency, or arranged to use service               the 1,000-transfer threshold to a
                                            made 1,000 or fewer remittance                          providers, correspondent institutions, or               particular country pursuant to
                                            transfers in the prior calendar year to                 persons that act as the insured                         § 1005.32(b)(4)(i)(C), but does exceed
                                            the particular country as set forth in                  institution’s agent to obtain exact                     the 1,000-transfer threshold in the
                                            § 1005.32(b)(4)(i)(C).                                  exchange rates for that currency. The                   current calendar year, the insured
                                               The insured institution made 1,000 or                Bureau does not believe that these                      institution has a reasonable amount of
                                            fewer remittance transfers in the prior                 closed loop transfers should be                         time after exceeding the 1,000-transfer
                                            calendar year to the particular country                 excluded from the 1,000-transfer                        threshold to begin providing exact
                                            for which the designated recipients of                  threshold because those transfers might                 exchange rates in disclosures (assuming
                                            those transfers received funds in the                   make it more likely that it is cost                     it cannot rely on another exception in
                                            country’s local currency. This final rule               effective for the insured institution to                § 1005.32 to estimate the exchange rate).
                                            adopts § 1005.32(b)(4)(i)(C) as proposed                extend these existing capabilities to                   The reasonable amount of time must not
                                            to provide that, with respect to the                    cover additional transfers.                             exceed the later of six months after
                                            country to which the remittance transfer                   In this final rule, the Bureau also                  exceeding the 1,000-transfer threshold
                                            is being sent, the insured institution                  declines to commit to revisit the                       in the current calendar year or January
                                            must have made 1,000 or fewer                           sufficiency of the thresholds in                        1 of the next year. Comment 32(b)(4)–3
                                            remittance transfers in the prior                       proposed § 1005.32(b)(4) and (5) shortly                also provides an example to illustrate
                                            calendar year to the particular country                 after implementation of a final rule to                 this guidance.
                                            for which the designated recipients of                  ensure that costs borne by                                 The Bureau concludes that this
                                            those transfers received funds in the                   correspondents ineligible to use                        transition period will facilitate
                                            country’s local currency. Several                       estimates are not passed on to                          compliance with the Remittance Rule by
                                            industry commenters suggested that the                  community institutions that do not                      allowing institutions a reasonable
                                            Bureau should increase this threshold                   themselves exceed the thresholds. The                   amount of time to establish currency-
                                            amount to 2,000 transfers in the                        Bureau expects that larger insured                      trading desk capabilities and develop
                                            previous year. Nonetheless, these                       institutions that cannot estimate the                   risk management policies and practices
                                            commenters did not provide specific                     exchange rate or covered third-party                    related to foreign exchange trading of
                                            data on why this higher threshold is                    fees for their own transfers under the                  that currency, or to enter into
                                            needed to protect access to transfers to                exceptions in § 1005.32(b)(4) or (5) will               agreements with service providers,
                                            certain countries. The Bureau                           continue to act as correspondent banks                  correspondent institutions, or persons
                                            determines that the 1,000-transfer                      for sending institutions that can                       that act as the insured institution’s agent
                                            threshold adopted in § 1005.32(b)(4) is                 continue to estimate the exchange rate                  to obtain exact exchange rates for that
                                            consistent with its goal to provide a                   or covered third-party fees under the                   currency. Without this provision,
                                            tailored permanent exception to address                 exceptions in § 1005.32(b)(4) or (5) for                insured institutions may find it difficult
                                            compliance challenges that insured                      their transfers. The Bureau will                        or impossible to comply with the
                                            institutions may face in certain                        continue to monitor the remittance                      requirement to provide exact exchange
                                            circumstances upon the expiration of                    market, including monitoring the                        rate disclosures starting January 1 of the
                                            the temporary exception and to preserve                 impact of the new exceptions in                         next year if they exceed the 1,000-
                                            consumers’ access to remittance                         § 1005.32(b)(4) and (5), and will revisit               transfer threshold late in the current
                                            transfers sent to certain countries.                    the thresholds if it concludes that it may              year. The Bureau determines this
                                               With respect to the threshold amount                 be appropriate to change them.                          transition period also may help to
                                            for proposed § 1005.32(b)(4)(i)(C), one                    The remittance transfer is sent from                 address issues raised by industry
                                            trade association indicated that the                    the sender’s account with the insured                   commenters related to mergers and
                                            Bureau should exclude correspondent                     institution. This final rule adopts                     acquisitions, if the combination of two
                                            remittance transfers serviced by a                      § 1005.32(b)(4)(i)(D) as proposed to                    remittance transfer providers could
                                            financial institution from the count. The               provide that the remittance transfer                    result in the number of transfers
                                            Bureau agrees and further believes that                 must be sent from the sender’s account                  exceeding a threshold and thereby
                                            the 2019 Proposal was, and this final                   with the insured institution; provided,                 imposing requirements that had not
                                            rule is, clear that the 1,000-transfer                  however, for the purposes of                            applied before.
                                            threshold set forth in                                  § 1005.32(b)(4)(i)(D), a sender’s account                  Permanent exception. In the 2019
                                            § 1005.32(b)(4)(i)(C) only includes                     does not include a prepaid account,                     Proposal, the Bureau solicited comment
                                            transfers in the previous year that are                 unless the prepaid account is a payroll                 on whether the Bureau should adopt a
                                            made by the insured institution in its                  card account or a government benefit                    sunset provision with respect to the
                                            role as the remittance transfer provider.               account. The Bureau did not receive any                 exception in proposed § 1005.32(b)(4).
                                            The 1,000-transfer threshold does not                   comments on this provision.                             Consumer group commenters indicated
                                            include transfers where an insured                         Transition period. In response to                    that if the Bureau does adopt proposed
                                            institution is acting as a correspondent                comments received on the 2019                           § 1005.32(b)(4), the Bureau should not
                                            on behalf of a sending institution.                     Proposal, the Bureau is adding a new                    make this exception permanent. They
lotter on DSK9F5VC42PROD with RULES3




                                               The Bureau is not excluding closed                   comment 32(b)(4)–3 to provide a                         indicated that the Bureau’s analysis
                                            loop transfers from being included in                   transition period for institutions that                 recognizes that market evolutions are
                                            the number of transfers that count                      exceed the 1,000-transfer threshold                     giving financial institutions more
                                            toward the threshold under                              under § 1005.32(b)(4) in a certain year,                options for disclosing exact exchange
                                            § 1005.32(b)(4)(i)(C). The Bureau                       which would allow them to continue to                   rates and fees and noted the important
                                            understands that with respect to closed                 provide estimates of the exchange rate                  forcing effect of a compliance deadline,

                                                                                                                             16
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00017   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34886                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            the existing trend away from reliance on                unless the remittance transfer provider                     marketplace, therefore effectuating one
                                            the temporary exception, and the                        has actual knowledge regarding the                          of EFTA’s purposes. If the temporary
                                            evolution of methods for sending                        currency in which the funds will be                         exception expired without the Bureau
                                            money. Several banks and a trade                        received for the transfer. Actual                           taking any mitigation measures, the
                                            association urged the Bureau not to                     knowledge does not include knowledge                        Bureau concludes that certain insured
                                            sunset proposed § 1005.32(b)(4). They                   that the general market practice in the                     institutions may stop sending transfers
                                            asserted that sunset provisions create                  recipient country is to convert transfers                   to certain countries, therefore
                                            unnecessary uncertainty for consumers                   received in U.S. dollars into the local                     potentially reducing competition for
                                            and institutions.                                       currency. If a sender does not know the                     those transfers. This potential loss of
                                               The Bureau is not adopting a sunset                  currency in which funds will be                             competition could be detrimental to
                                            provision with respect to                               received, the provider may assume that                      consumers because the price of transfers
                                            § 1005.32(b)(4). The Bureau agrees                      the currency in which funds will be                         could increase or because it could
                                            certain developments in the market                      received is the currency in which the                       become less convenient to send them.62
                                            could make it practicable for insured                   remittance transfer is funded.
                                            institutions to disclose exact exchange                    Legal authority. To effectuate the                       32(b)(5) Permanent Exception for
                                            rates for transfers, but the Bureau cannot              purposes of EFTA and to facilitate                          Estimation of Covered Third-Party Fees
                                            forecast when technological and market                  compliance, the Bureau is using its                         by an Insured Institution
                                            developments will permit this to occur.                 EFTA section 904(a) and (c) authority to                       Proposed § 1005.32(b)(5) provided
                                            Instead of setting a specific sunset date,              adopt a new exception under                                 that in certain circumstances, insured
                                            the Bureau will continue to monitor the                 § 1005.32(b)(4). Under its EFTA section                     institutions may estimate covered third-
                                            market and make any changes to the                      904(c) authority, the Bureau ‘‘may                          party fees (and other disclosure
                                            exception as necessary through the                      provide for such adjustments and                            information that depend on the covered
                                            notice and comment process. The                         exceptions for any class of electronic                      third-party fees) that must be included
                                            Bureau concludes that this process will                 fund transfers or remittance transfers, as                  in the disclosures required by
                                            allow it to respond better to changes in                in the judgment of the Bureau are                           §§ 1005.31(b)(1) through (3) and
                                            market conditions, rather than adopting                 necessary or proper to effectuate the                       1005.36(a)(1) and (2). This proposed
                                            a specific sunset date in the face of                   purposes of this subchapter, to prevent                     exception was designed to provide a
                                            technological and market uncertainty.                   circumvention or evasion thereof, or to                     tailored permanent exception to address
                                               Guidance on when the disclosure of                   facilitate compliance therewith.’’ 61 The                   compliance challenges that insured
                                            an exchange rate is required. One trade                 Bureau believes that this exception                         institutions may face in certain
                                            association requested that the Bureau                   would facilitate compliance with EFTA,                      circumstances upon the expiration of
                                            clarify if remittance transfer providers                preserve consumer access, and                               the temporary exception and to preserve
                                            must disclose an exchange rate in                       effectuate its purposes. Specifically, the                  consumers’ access to certain remittance
                                            situations in which the sender instructs                Bureau interprets ‘‘facilitate                              transfers. For the reasons set forth
                                            the remittance transfer provider to send                compliance’’ to include enabling or                         herein, the Bureau is adopting the
                                            the transfer in U.S. dollars, but the                   fostering continued operation in                            proposed exception generally as
                                            provider knows that the general market                  conformity with the law. The Bureau                         proposed.
                                            practice in the recipient country is to                 believes that this exception is targeted                       The term ‘‘covered third-party fees’’ is
                                            convert transfers received in U.S.                      to facilitate compliance in those                           defined in § 1005.30(h)(1) to mean any
                                            dollars into the local currency. As                     circumstances where it may be                               fees (other than ‘‘non-covered third-
                                            discussed in the 2019 Proposal, current                 infeasible or impracticable (due to                         party fees’’ described in § 1005.30(h)(2))
                                            comment 31(b)(1)(iv)–1 provides                         disproportionate cost) for insured                          that a person other than the remittance
                                            guidance on how a remittance transfer                   institutions to determine the exchange                      transfer provider imposes on the
                                            provider can determine in which                         rate because of an insufficient number                      transfer. Fees imposed on a remittance
                                            currency the designated recipient will                  of transfers to a particular country.                       transfer by an intermediary institution
                                            receive the funds. The comment                          Moreover, in the circumstances where                        are covered third-party fees. In addition,
                                            provides that for purposes of                           institutions may be able to take                            fees imposed by a designated recipient’s
                                            determining whether an exchange rate is                 advantage of this disclosure exception,                     institution on a remittance transfer are
                                            applied to the transfer, if a remittance                the insured institutions remain subject                     covered third-party fees if the
                                            transfer provider does not have specific                to the Remittance Rule’s other                              designated recipient’s institution acts as
                                            knowledge regarding the currency in                     requirements, including the continued                       an agent for the remittance transfer
                                            which the funds will be received, the                   obligation to provide disclosures and                       provider.
                                            provider may rely on a sender’s                         the requirements related to error                              In contrast, the term ‘‘non-covered
                                            representation as to the currency in                    resolution and cancellation rights. The                     third-party fees’’ is defined in
                                            which funds will be received. For                       Bureau’s authority, therefore, is tailored                  § 1005.30(h)(2) as any fees imposed by
                                            example, if a sender requests that a                    to providing an adjustment for the                          the designated recipient’s institution for
                                            remittance transfer be deposited into an                specific compliance difficulties or                         receiving a remittance transfer into an
                                            account in U.S. dollars, the provider                   challenges that insured institutions face                   account except if the institution acts as
                                            need not disclose an exchange rate, even                in providing exact disclosures that                         an agent of the remittance transfer
                                            if the account is denominated in                        could cause those institutions to reduce                    provider. Fees a designated recipient’s
                                            Mexican pesos and the funds are                         or cease offering transfers to certain                      institution imposes on a remittance
                                            converted prior to deposit into the                     countries, which in turn could mean                         transfer are non-covered third-party fees
                                            account. Thus, under the existing                       that consumers have less access to                          if the designated recipient’s institution
lotter on DSK9F5VC42PROD with RULES3




                                            commentary, a remittance transfer                       remittance transfer services or have to
                                            provider may rely on a sender’s                         pay more for them. By preserving such                          62 As the Bureau stated in the 2019 RFI, the

                                            representation as to the currency in                    access, the exception could also help                       Bureau recognizes the value to consumers of being
                                                                                                                                                                able to send remittance transfers directly from a
                                            which funds will be received for                        maintain competition in the                                 checking account to the account of a recipient in
                                            purposes of determining whether an                                                                                  a foreign country through their bank or credit
                                            exchange rate is applied to the transfer,                 61 15   U.S.C. 1693b(c).                                  union. 84 FR at 17974.


                                                                                                                                 17
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00018    Fmt 4701       Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                           34887

                                            does not act as an agent of the                         to estimate that disclosure if the                      recipient’s institution acts as an agent of
                                            remittance transfer provider. The term                  conditions of those exceptions are met.                 the insured institution; (3) an insured
                                            ‘‘agent’’ is defined in § 1005.30(a) to                    Proposed comment 32(b)(5)–1                          institution has an agreement with the
                                            mean an agent, authorized delegate, or                  provided guidance on when an insured                    designated recipient’s institution with
                                            person affiliated with a remittance                     institution cannot determine the exact                  respect to the imposition of covered
                                            transfer provider, as defined under State               covered third-party fees as applicable to               third-party fees on the remittance
                                            or other applicable law, when such                      a remittance transfer at the time the                   transfer; or (4) an insured institution
                                            agent, authorized delegate, or affiliate                disclosures must be given. Specifically,                knows at the time the disclosures are
                                            acts for that remittance transfer                       proposed comment 32(b)(5)–1 provided                    given that the only intermediary
                                            provider.                                               that for purposes of § 1005.32(b)(5)(i)(B),             financial institutions that will impose
                                                                                                    an insured institution cannot determine,                covered third-party fees on the transfer
                                            The Bureau’s Proposal                                   at the time it must provide the                         are those institutions that have a
                                               Proposed § 1005.32(b)(5)(i) generally                applicable disclosures, the exact                       correspondent relationship with or act
                                            provided that for disclosures described                 covered third-party fees required to be                 as an agent for the insured institution,
                                            in §§ 1005.31(b)(1) through (3) and                     disclosed under § 1005.31(b)(1)(vi) for a               or have otherwise agreed upon the
                                            1005.36(a)(1) and (2), estimates may be                 remittance transfer to a designated                     covered third-party fees with the
                                            provided for a remittance transfer to a                 recipient’s institution when all of the                 insured institution. The Bureau initially
                                            particular designated recipient’s                       following conditions are met: (1) The                   concluded that proposed comment
                                            institution in accordance with                          insured institution does not have a                     32(b)(5)–2 set forth the circumstances in
                                            § 1005.32(c) for the amounts required to                correspondent relationship with the                     which an insured institution can
                                            be disclosed under § 1005.31(b)(1)(vi)                  designated recipient’s institution; (2) the             determine the exact covered third-party
                                            through (vii), if all of the following                  designated recipient’s institution does                 fees for remittance transfers sent
                                            conditions are met: (1) The remittance                  not act as an agent of the insured                      through correspondent banks in an open
                                            transfer provider is an insured                         institution; (3) the insured institution                network payment system and sought
                                            institution, as defined in § 1005.32(a)(3);             does not have an agreement with the                     comment on this provision.
                                            (2) the insured institution cannot                      designated recipient’s institution with                    Proposed comment 32(b)(5)–3.i
                                            determine the exact covered third-party                 respect to the imposition of covered                    provided that for purposes of
                                            fees for a remittance transfer to a                     third-party fees on the remittance                      determining whether an insured
                                            particular designated recipient’s                       transfer (e.g., an agreement whereby the                institution made 500 or fewer
                                            institution at the time it must provide                 designated recipient’s institution agrees               remittance transfers in the prior
                                            the applicable disclosures; (3) the                     to charge back any covered third-party                  calendar year to a particular designated
                                            insured institution made 500 or fewer                   fees to the insured institution rather                  recipient’s institution pursuant to
                                            remittance transfers in the prior                       than impose the fees on the remittance                  proposed § 1005.32(b)(5)(i)(C), the
                                                                                                    transfer); and (4) the insured institution              number of remittance transfers provided
                                            calendar year to that designated
                                                                                                    does not know at the time the                           includes remittance transfers in the
                                            recipient’s institution; and (4) the
                                                                                                    disclosures are given that the only                     prior calendar year to that designated
                                            remittance transfer generally is sent
                                                                                                    intermediary financial institutions that                recipient’s institution regardless of
                                            from the sender’s account with the
                                                                                                    will impose covered third-party fees on                 whether the covered third-party fees
                                            insured institution.
                                                                                                    the transfer are those institutions that                were estimated for those transfers. The
                                               Proposed § 1005.32(b)(5)(i) generally                have a correspondent relationship with                  proposed comment provided an
                                            applied to the following disclosures set                or act as an agent for the insured                      example to illustrate.
                                            forth in § 1005.31(b)(1)(vi) through (vii)              institution, or have otherwise agreed                      Proposed comment 32(b)(5)–3.ii
                                            respectively: (1) The amount of any                     upon the covered third-party fees with                  provided that for purposes of the
                                            covered third-party fees; and (2) the                   the insured institution. The Bureau                     proposed 500-transfer threshold, the
                                            amount that will be received by the                     initially concluded that proposed                       number of remittance transfers includes
                                            designated recipient (after deducting                   comment 32(b)(5)–1 set forth the                        remittance transfers provided to the
                                            any covered third-party fees). Proposed                 circumstances in which an insured                       designated recipient’s institution in the
                                            § 1005.32(b)(5)(ii) provided, however,                  institution cannot determine the exact                  prior calendar year regardless of
                                            that the amount that will be received by                covered third-party fees for remittance                 whether the designated recipients
                                            the designated recipient (after deducting               transfers sent through correspondent                    received the funds in the country’s local
                                            covered third-party fees) may be                        banks in an open network payment                        currency or in another currency. The
                                            estimated under proposed                                system and sought comment on this                       proposed comment provided an
                                            § 1005.32(b)(5)(i) only if covered third-               provision.                                              example to illustrate.
                                            party fees are permitted to be estimated                   In contrast, proposed comment                           The Bureau also proposed conforming
                                            under proposed § 1005.32(b)(5)(i) and                   32(b)(5)-2 provided that for purposes of                changes to the following provisions to
                                            the estimated covered third-party fees                  proposed § 1005.32(b)(5)(i)(B), an                      reference the proposed exception in
                                            affect the amount of such disclosure.                   insured institution can determine, at the               § 1005.32(b)(5) where the temporary
                                            For example, if the covered third-party                 time it must provide the applicable                     exception in § 1005.32(a) currently is
                                            fees for a remittance transfer may not be               disclosures, exact covered third-party                  referenced and pertains to the
                                            estimated under proposed                                fees for a remittance transfer, and thus                estimation of covered third-party fees:
                                            § 1005.32(b)(5), the amount that will be                the insured institution may not use the                 (1) § 1005.32(c); (2)
                                            received by the designated recipient                    exception in proposed § 1005.32(b)(5) to                § 1005.33(a)(1)(iii)(A); (3)
                                            (after deducting any covered third-party                estimate the disclosures required under                 § 1005.36(b)(3); (4) comment 32–1; (5)
lotter on DSK9F5VC42PROD with RULES3




                                            fees) may not be estimated under                        § 1005.31(b)(1)(vi) or (vii) for the                    comment 32(c)(3)–1; and (6) comment
                                            proposed § 1005.32(b)(5). The insured                   transfer, if any of the following                       36(b)–3.
                                            institution, however, could be able to                  conditions are met: (1) An insured
                                            use another permanent exception set                     institution has a correspondent                         Comments Received
                                            forth in § 1005.32(b), including the                    relationship with the designated                          Similar to proposed § 1005.32(b)(4),
                                            proposed exception in § 1005.32(b)(4),                  recipient’s institution; (2) the designated             the Bureau received a significant

                                                                                                                             18
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00019   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34888                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            number of comments on proposed                          comment is addressed in the section-by-                 exclude remittance transfers delivered
                                            § 1005.32(b)(5) from banks, credit                      section analysis of § 1005.32(b)(4).                    in U.S. dollars from the threshold count,
                                            unions, their trade associations, and                      Several industry commenters                          regardless of whether money is
                                            their service providers. The Bureau also                provided comments that related                          converted into local currency before
                                            received approximately 60 comments                      specifically to proposed § 1005.32(b)(5)                final delivery in U.S. dollars. Two trade
                                            from individual consumers, nearly all of                for estimating covered third-party fees.                associations indicated that the Bureau
                                            whom were credit union members. The                     Two trade associations requested that                   should count recipient institutions by
                                            Bureau received two comments from                       the Bureau increase the threshold to                    the first eight digits in a bank identifier
                                            consumer groups.                                        1,000 or fewer transfers to a particular                code, which identify a bank at a country
                                               Comments from credit unions, banks,                  designated recipient’s institution in the               level. These trade associations urged the
                                            their trade associations, and their                     prior calendar year. These trade                        Bureau to count transfers at a country,
                                            service providers. As discussed in more                 associations indicated that a 1,000-                    rather than global level, given that
                                            detail in the section-by-section analysis               transfer threshold is more appropriate                  multinational banks typically have very
                                            of § 1005.32(b)(4), many industry                       due to repetitive requests by consumer                  different policies from one country to
                                            commenters provided the same                            to send transfers to a single institution.              the next.
                                            comments for both proposed                              One credit union urged the Bureau to                       The Bureau did not receive any
                                            § 1005.32(b)(4) related to estimating the               increase the threshold to 3,000 or fewer                comments from industry specifically on
                                            exchange rate and proposed                              transfers to a particular designated                    proposed comments 32(b)(5)–1 and –2
                                            § 1005.32(b)(5) related to estimating                   recipient’s institution in the prior                    that set forth guidance on whether
                                            covered third-party fees. Many industry                 calendar year. This credit union                        under proposed § 1005.32(b)(5)(i)(B) an
                                            commenters encouraged the Bureau to                     indicated that the 3,000-transfer                       insured institution cannot determine the
                                            adopt proposed § 1005.32(b)(4) and (5)                  threshold amount is a more accurate                     exact covered third-party fees applicable
                                            to permit insured institutions to                       number that reflects when an institution                to a remittance transfer at the time the
                                            estimate the exchange rate and covered                  is unable to determine an exact amount                  disclosures must be given.
                                                                                                    of covered third-party fees.                               Individual commenters. Nearly all of
                                            third-party fees, respectively, in certain
                                                                                                       One trade association suggested that                 the individual commenters were credit
                                            circumstances. Several trade
                                                                                                    insured institutions should be permitted                union members. These individual
                                            associations representing credit unions
                                                                                                    to send more than 500 transfers in the                  commenters suggested that the Bureau
                                            urged the Bureau to revise both
                                                                                                    prior year to a particular designated                   should increase the thresholds for the
                                            proposed § 1005.32(b)(4) and (5) to
                                                                                                    recipient’s institution and still qualify               proposed exceptions in § 1005.32(b)(4)
                                            increase the threshold amounts to 2,000
                                                                                                    for the exception, if one of the following              and (5) to 2,000 or fewer transfers.
                                            transfers in the prior calendar year.                   conditions applies: (i) Establishing a                  These individual commenters indicated
                                            Another trade association indicated that                relationship management application                     that to align proposed exceptions in
                                            the Bureau should exclude closed loop                   (RMA) or correspondent or agency                        proposed § 1005.32(b)(4) and (5) with
                                            transfers from being considered for                     arrangement with a recipient institution                their recommendation that the Bureau
                                            purposes of the thresholds under                        would exceed the provider’s risk                        raise the normal course of business safe
                                            proposed § 1005.32(b)(4) and (5). One                   tolerance; (ii) regulatory compliance                   harbor threshold to 1,000 transfers, the
                                            bank requested that the Bureau provide                  challenges posed by another rule or                     Bureau should correspondingly increase
                                            guidance regarding application of the                   guideline that prevent the provider from                the thresholds for proposed
                                            thresholds set forth in proposed                        establishing these relationships or other               § 1005.32(b)(4) and (5) to 2,000 or fewer
                                            § 1005.32(b)(4) and (5) if an institution               regulatory restrictions; (iii) a recipient              transfers in the prior calendar year to
                                            merges with another or acquires another                 institution refuses to have an RMA or                   reflect a ‘‘normal course of business’’
                                            institution. Two trade associations                     correspondent or agency arrangement                     threshold set at 1,000 transfers. One
                                            indicated that the Bureau should                        with the provider; (iv) a recipient                     individual commenter supported the
                                            establish a six-month transition period                 institution is in a jurisdiction where                  proposed exceptions in proposed
                                            after an insured institution exceeds the                instructions (such as OUR codes) 63 are                 § 1005.32(b)(4) and (5), asserting that
                                            threshold amounts in proposed                           routinely disregarded; or (v) the                       they would benefit insured institutions
                                            § 1005.32(b)(4) and (5) during which the                remittance transfer is instructed in a                  but not likely harm consumers. One
                                            institution could still avail itself of the             currency that is not the local currency.                individual commenter opposed the
                                            new proposed exceptions. In the 2019                    This trade association indicated that                   proposed exceptions in § 1005.32(b)(4)
                                            Proposal, the Bureau solicited comment                  during an examination, a regulator can                  and (5), asserting that these exceptions
                                            on whether the proposed exceptions in                   evaluate that the provider did in fact                  prevent transparency for the public and
                                            proposed § 1005.32(b)(4) and (5) should                 document risk or regulatory compliance                  consumers.
                                            be sunset. Several banks and a trade                    reasons for being unable to establish an                   Consumer groups. The Bureau
                                            association urged the Bureau not to                     RMA.                                                    received comment letters from two
                                            sunset proposed § 1005.32(b)(4) and (5).                   Several industry commenters                          consumer groups. As discussed in more
                                            These comments are addressed with                       suggested that the Bureau exclude                       detail in the section-by-section analysis
                                            respect to § 1005.32(b)(5) below.                       certain transfers from the 500-transfer                 of § 1005.32(b)(4), these consumer
                                               One trade association representing                   threshold or clarify whether certain                    groups opposed both of the proposed
                                            credit unions indicated that the Bureau                 transfers are included within the                       exceptions in proposed § 1005.32(b)(4)
                                            should commit to revisiting the                         threshold. One trade association                        and (5). These consumer groups
                                            sufficiency of the thresholds in                        indicated that the Bureau should                        indicated that the Bureau should
                                            proposed § 1005.32(b)(4) and (5) shortly                                                                        withdraw its proposal in its entirety and
lotter on DSK9F5VC42PROD with RULES3




                                            after implementation of a final rule to                   63 As discussed in greater detail in the 2019         instead consider ways to expand the
                                            ensure that costs borne by                              Proposal, the OUR code instructs financial              applicability of EFTA’s protections for
                                            correspondents ineligible to use                        institutions that receive payment instructions sent     remittances. The consumer groups also
                                                                                                    via SWIFT that the sending institution will bear all
                                            estimates are not passed on to                          of the payment transaction fees and the recipient of
                                                                                                                                                            indicated that if the Bureau does adopt
                                            community institutions that do not                      the payment will not pay any such fees. 84 FR           proposed § 1005.32(b)(4) and (5), the
                                            themselves exceed the thresholds. This                  67132, 67148 (Dec. 6, 2019).                            Bureau should not make these

                                                                                                                             19
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00020   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                   Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                         34889

                                            exceptions permanent. The consumer                      (1) § 1005.32(c); (2)                                   and research, the Bureau concludes that
                                            groups also indicated that the Bureau                   § 1005.33(a)(1)(iii)(A); (3)                            if it does not provide any additional
                                            should not extend these proposed                        § 1005.36(b)(3); (4) comment 32–1; (5)                  exceptions that allow estimates of
                                            exceptions to non-insured institutions.                 comment 32(c)(3)–1; and (6) comment                     covered third-party fees after the
                                                                                                    36(b)–3.                                                temporary exception expires, some
                                            The Final Rule                                             In light of the comments received on                 insured institutions may choose to stop
                                               This final rule adopts § 1005.32(b)(5)               the 2019 Proposal and prior outreach                    sending remittance transfers to
                                            and comments 32(b)(5)–1 and –2                          and research, the Bureau concludes that                 recipients with accounts at certain
                                            generally as proposed with one revision                 the data it collected support the                       designated recipient’s institutions.
                                            to § 1005.32(b)(5). As revised,                         adoption of § 1005.32(b)(5) and                         These insured institutions may choose
                                            § 1005.32(b)(5) permits an insured                      comments 32(b)(5)–1 through –5. The                     to stop providing certain remittance
                                            institution to continue to use                          Bureau’s legal authority to adopt these                 transfers because they deem the costs of
                                            § 1005.32(b)(5) to provide estimates of                 provisions is discussed below.                          determining exact covered third-party
                                            covered third-party fees for a remittance                  Based on the comments received on                    fees to be prohibitively expensive. The
                                            transfer sent to a particular designated                the 2019 Proposal and prior outreach                    Bureau concludes that if these
                                            recipient’s institution even if the                     and research, the Bureau determines                     institutions discontinue providing such
                                            insured institution sent more than 500                  that if an insured institution is sending               transfers, consumer access to remittance
                                            transfers to the designated recipient’s                 500 or fewer transfers annually to a                    transfer services for certain designated
                                            institution in the prior calendar year, if              given designated recipient’s institution,               recipient’s institutions may be reduced
                                            a United States Federal statute or                      it may be unduly costly for the insured                 or eliminated. As discussed in more
                                            regulation prohibits the insured                        institution to establish the necessary                  detail above in the section-by-section
                                            institution from being able to determine                relationships to know the covered third-                analysis of § 1005.32(a), it appears
                                            the exact covered third-party fees, and                 party fees that would apply to a                        unlikely in the short-to-medium term
                                            the insured institution meets the other                 remittance transfer at the time the                     that any new technologies or
                                            conditions set forth in § 1005.32(b)(5).64              disclosures must be given. For example,                 partnerships will be able to fully
                                            This final rule adopts comment                          based on comments received on the                       eliminate insured institutions’ reliance
                                            32(b)(5)–3 as proposed with one                         2019 Proposal and prior outreach and                    on estimates.
                                            revision to clarify that the 500-transfer               research, the Bureau understands that                      Also, the Bureau concludes that in a
                                            threshold applicable to a particular                    insured institutions sending remittance                 scenario in which the Bureau provides
                                            designated recipient’s institution in the               transfers through correspondent banks                   no new exception to allow estimates of
                                            past calendar year only includes                        in an open network payment system                       covered third-party fees when the
                                            transfers to the designated recipient’s                 would know the exact amount of                          temporary exception expires, insured
                                            institution and any of its branches in the              covered third-party fees that will apply                institutions that continue to offer
                                            country to which the particular transfer                to a remittance transfer at the time                    remittance transfer services may see
                                            described in § 1005.32(b)(5) is sent. This              disclosures are given if the insured                    costs increase when sending transfers to
                                            final rule also adds a new comment                      institution has a correspondent                         certain designated recipient’s
                                            32(b)(5)–4 to provide additional                        relationship with the designated                        institutions if insured institutions have
                                            guidance on the provision related to                    recipient’s institution. The Bureau                     to change the ways they provide
                                            United States Federal statutes or                       understands that another way in which                   remittance transfers in order to disclose
                                            regulations as discussed above. This                    the insured institution may know at the                 exact covered third-party fees. The
                                            final rule also adds new comment                        time the disclosures must be given the                  Bureau expects that this could lead to
                                            32(b)(5)–5 to provide a transition period               exact amount of covered third-party fees                increased prices for consumers. In
                                            for institutions that exceed the 500-                   for a particular remittance transfer is                 addition, the Bureau determines that
                                            transfer threshold-amount under                         through using the cover method under                    prices for consumers may also increase
                                            § 1005.32(b)(5) in a certain year, which                the SWIFT network, as discussed above.                  for transfers to certain designated
                                            would allow them to continue to                         To use the cover method, the insured                    recipient’s institutions (due to reduced
                                            provide estimates of covered third-party                institution would need an RMA with                      competition) if the number of
                                            fees for a reasonable period of time                    the designated recipient’s institution.                 remittance transfer providers offering
                                            while they come into compliance with                       The Bureau understands that there are                remittance transfers to such designated
                                            the requirement to provide exact                        costs to maintaining the relationships                  recipient’s institutions is reduced due to
                                            covered third-party fees. Each of these                 that are needed to enable insured                       some providers eliminating or curtailing
                                            revisions are discussed in more detail                  institutions to provide exact disclosures               transfer services because they could not
                                            below. This final rule also adopts                      of covered third-party fees for                         determine and disclose exact covered
                                            conforming changes to the following                     remittance transfers.65 Based on                        third-party fees for those designated
                                            provisions to reference the exception in                comments on the 2019 Proposal, and                      recipient’s institutions.
                                            § 1005.32(b)(5) where the temporary                     prior outreach and research, the Bureau                    Each of the four conditions set forth
                                            exception in § 1005.32(a) currently is                                                                          in § 1005.32(b)(5)(i)(A) through (D) is
                                                                                                    determines that anticipated transfer
                                            referenced and pertains to the                                                                                  discussed in more detail below.
                                                                                                    volume from an insured institution to a
                                            estimation of covered third-party fees:                                                                            The remittance transfer provider is an
                                                                                                    particular designated recipient’s
                                                                                                                                                            insured institution. This final rule
                                                                                                    institution is an important factor in the
                                               64 This provision only applies if a United States                                                            adopts § 1005.32(b)(5)(i)(A) as proposed
                                            Federal statute or regulation prohibits the insured     insured institution’s decision about
                                                                                                                                                            to provide that the remittance transfer
                                            institution from being able to determine the exact      whether to form and maintain such
                                                                                                                                                            provider must be an insured institution
lotter on DSK9F5VC42PROD with RULES3




                                            covered third-party fees. The Bureau notes,             relationships.
                                            however, that the permanent exception in                                                                        as defined in § 1005.32(a)(3). In the 2019
                                                                                                       Based on the comments received on
                                            § 1005.32(b)(1) allows estimates in certain                                                                     Proposal, the Bureau solicited comment
                                            circumstances if a remittance transfer provider         the 2019 Proposal, and prior outreach
                                                                                                                                                            on whether the proposed exception in
                                            cannot determine the exact amounts when the
                                            disclosure is required because the laws of the            65 See Financial Stability Bd., FSB Correspondent     § 1005.32(b)(5) should be extended to
                                            recipient country do not permit such a                  Banking Data Report, at 4, 44 (2017); 2016 BIS          apply to remittance transfer providers
                                            determination.                                          Report at 11.                                           that are not insured institutions,

                                                                                                                             20
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00021   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34890                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            including MSBs and broker-dealers, and                  in § 1005.32(b)(5)(i)(C) is consistent                  relationship that allows the insured
                                            the reasons why the proposed exception                  with its goal to provide a tailored                     institution to know the exact covered
                                            should apply to these persons. For the                  permanent exception to address                          third-party fees. The Bureau concludes
                                            same reasons discussed in the section-                  compliance challenges that insured                      that these closed loop transfers should
                                            by-section analysis of § 1005.32(b)(4),                 institutions may face in certain                        not be excluded from the 500-transfer
                                            this final rule does not extend the                     circumstances upon the expiration the                   threshold because these transfers might
                                            exception in § 1005.32(b)(5) to apply to                temporary exception and to preserve                     make it more likely that it is cost
                                            remittance transfer providers that are                  consumers’ access to remittances                        effective for the insured institution to
                                            not insured institutions.                               transfers to certain designated                         extend these existing relationships to
                                               The insured institution cannot                       recipient’s institutions.                               cover additional transfers.
                                            determine the exact covered third-party                    This final rule revises comment                         The Bureau also is not excluding
                                            fees for a remittance transfer to a                     32(b)(5)–3 from the proposal to clarify                 remittance transfers delivered in U.S.
                                            particular designated recipient’s                       that the 500-transfer threshold                         dollars or in a currency other than the
                                            institution at the time it must provide                 applicable to a particular designated                   country’s local currency from the
                                            the applicable disclosures. This final                  recipient’s institution in the past                     threshold amount under
                                            rule adopts § 1005.32(b)(5)(i)(B) as                    calendar year only includes transfers to                § 1005.32(b)(5)(i)(C). The Bureau
                                            proposed to provide that, at the time the               the designated recipient’s institution                  concludes that these transfers are
                                            insured institution must provide, as                    and any of its branches in the country                  relevant to whether it is cost effective to
                                            applicable, the disclosure required by                  to which the particular transfer                        develop relationships necessary to
                                            § 1005.31(b)(1) through (3) or                          described in § 1005.32(b)(5) is sent. New               determine exact covered third-party fees
                                            § 1005.36(a)(1) or (2), the insured                     comment 32(b)(5)–3.iii provides the                     regardless of whether the transfers are
                                            institution cannot determine the exact                  following example: If the particular                    delivered in U.S. dollars or in a
                                            covered third-party fees required to be                 remittance transfer described in                        currency other than the country’s local
                                            disclosed under § 1005.31(b)(1)(vi) for                 § 1005.32(b)(5) is being sent to the                    currency.
                                            that remittance transfer. This final rule               designated recipient’s institution Bank                    A United States Federal statute or
                                            also adopts comments 32(b)(5)–1 and –2                  XYZ in Nigeria, the number of
                                                                                                                                                            regulation prohibits the insured
                                            as proposed that provide guidance on                    remittance transfers for purposes of the
                                                                                                                                                            institution from being able to determine
                                            when an insured institution can or                      500-transfer threshold would include
                                                                                                                                                            the exact covered third-party fees. One
                                            cannot determine the exact covered                      remittances transfers in the previous
                                                                                                                                                            trade association suggested that insured
                                            third-party fees as applicable to a                     calendar year that were sent to Bank
                                                                                                                                                            institutions should be permitted to send
                                            remittance transfer at the time the                     XYZ, or to its branches, in Nigeria. The
                                                                                                                                                            more than 500 transfers in the prior year
                                            disclosures must be given. The Bureau                   500-transfer threshold would not
                                                                                                                                                            to a particular designated recipient’s
                                            did not receive specific comments on                    include remittance transfers that were
                                                                                                                                                            institution and still qualify for the
                                            § 1005.32(b)(5)(i)(B) and comments                      sent to branches of Bank XYZ that were
                                                                                                                                                            exception, if regulatory compliance
                                            32(b)(5)(i)–1 and –2. The Bureau notes                  located in any country other than
                                            that if the insured institution can                     Nigeria. Based on outreach, the Bureau                  challenges posed by another rule or
                                            determine the exact covered third-party                 recognizes that correspondent                           guideline exists that prevent the
                                            fees required to be disclosed under                     relationships or RMAs with designated                   provider from establishing the necessary
                                            § 1005.31(b)(1)(iv) for the remittance                  recipient’s institutions are formed for a               relationships to determine exact covered
                                            transfer, the insured institution may not               particular country and the same                         third-party fees, or other regulatory
                                            use the exception in § 1005.32(b)(5) to                 relationship does not cover all countries               restriction.
                                            estimate the exchange rate, even if the                 in which that designated recipient’s                       The Bureau believes that it is
                                            insured institution made 500 or fewer                   institution operates.                                   appropriate for an insured institution to
                                            remittance transfers in the prior                          With respect to the threshold amount                 be able to estimate covered third-party
                                            calendar year to the designated                         for proposed § 1005.32(b)(5)(i)(C), one                 fees if a United States Federal statute or
                                            recipient’s institution as set forth in                 trade association indicated that the                    regulation prohibits the insured
                                            § 1005.32(b)(5)(i)(C).                                  Bureau should exclude from the                          institution from being able to determine
                                               The insured institution made 500 or                  threshold correspondent remittance                      the exact covered third-party fees and
                                            fewer remittance transfers in the prior                 transfers serviced by a financial                       the insured institution meets the other
                                            calendar year to that designated                        institution. The Bureau agrees and                      conditions set forth in § 1005.32(b)(5).
                                            recipient’s institution. This final rule                further believes that the 2019 Proposal                 This final rule revises proposed
                                            adopts the 500-transfer threshold in                    was, and this final rule is, clear that the             § 1005.32(b)(5)(i)(C) to permit an
                                            § 1005.32(b)(5)(i)(C) as proposed but, as               500-transfer threshold set forth in                     insured institution to still use
                                            discussed below, is providing additional                § 1005.32(b)(5)(i)(C) only includes                     § 1005.32(b)(5) to provide estimates of
                                            guidance on which transfers count in                    transfers in the previous year that are                 covered third-party fees for a remittance
                                            this threshold. Several industry                        made by the insured institution in its                  transfer sent to a particular designated
                                            commenters suggested that the Bureau                    role as the remittance transfer provider.               recipient’s institution even if the
                                            should increase this threshold amount                   The 500-transfer threshold does not                     insured institution sent more than 500
                                            to 1,000, 2,000, or 3,000 transfers in the              include transfers where an insured                      transfer to the designated recipient’s
                                            previous year. Nonetheless, these                       institution is acting as a correspondent                institution in the prior calendar year if
                                            commenters did not provide specific                     on behalf of a sending institution.                     a United States Federal statute or
                                            data on why these higher thresholds are                    The Bureau is not excluding closed                   regulation prohibits the insured
                                            needed to protect access to transfers to                loop transfers from being included in                   institution from being able to determine
lotter on DSK9F5VC42PROD with RULES3




                                            particular designated recipient’s                       the threshold amount under                              the exact covered third-party fees and
                                            institutions because it would not be cost               § 1005.32(b)(5)(i)(C). The Bureau                       the insured institution meets the other
                                            effective to establish the necessary                    understands with respect to closed loop                 conditions set forth in § 1005.32(b)(5).
                                            relationships to obtain exact covered                   transfers, the insured institution does                 This final rule also adopts new
                                            third-party fees. The Bureau believes                   not need to estimate covered third-party                comment 32(b)(5)–4 to provide
                                            that the 500-transfer threshold adopted                 fees because they have an agency-type                   additional guidance on the United

                                                                                                                             21
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00022   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                           34891

                                            States Federal statute or regulation                    adopting these suggestions. The Bureau                  provision, insured institutions may find
                                            provision in § 1005.32(b)(5)(i)(C).                     concludes that these conditions do not                  it difficult or impossible to comply with
                                               New comment 32(b)(5)–4 provides                      establish objective criteria that are both              the requirement to provide exact
                                            that a United States Federal statute or                 outside the provider’s control and are                  covered third-party fee disclosures
                                            regulation prohibits the insured                        sufficiently clear such that the Bureau                 starting January 1 of the next year if they
                                            institution from being able to determine                and the industry would be able to                       exceed the 500-transfer threshold late in
                                            the exact covered third-party fees for the              determine whether these conditions are                  the current year. The Bureau concludes
                                            remittance transfer if the United States                met.                                                    that this transition period also may help
                                            Federal statute or regulation (1)                          The remittance transfer is sent from                 to address issues raised by industry
                                            prohibits the insured institution from                  the sender’s account with the insured                   commenters related to mergers and
                                            disclosing exact covered third-party fees               institution. This final rule adopts                     acquisitions, if the combination of two
                                            in disclosures for transfers to a                       § 1005.32(a)(5)(i)(D) as proposed to                    remittance transfer providers could
                                            designated recipient’s institution; or (2)              provide that the remittance transfer                    result in the number of transfers
                                            makes it infeasible for the insured                     must be sent from the sender’s account                  exceeding a threshold and thereby
                                            institution to form a relationship with                 with the insured institution; provided,                 imposing requirements that had not
                                            the designated recipient’s institution                  however, for the purposes of                            applied before.
                                            and that relationship is necessary for the              § 1005.32(b)(5), a sender’s account                        Permanent exception. In the 2019
                                            insured institution to be able to                       would not include a prepaid account,                    Proposal, the Bureau solicited comment
                                            determine, at the time it must provide                  unless the prepaid account is a payroll                 on whether the Bureau should adopt a
                                            the applicable disclosures, exact                       card account or a government benefit                    sunset provision with respect to the
                                            covered third-party fees. For example, if               account. The Bureau did not receive                     exception in proposed § 1005.32(b)(5).
                                            a correspondent relationship is                         specific comments on this provision.                    For the same reasons discussed in the
                                            necessary for an insured institution to                    Transition period. In response to                    section-by-section analysis of
                                            be able to determine the exact covered                  comments received on the 2019                           § 1005.32(b)(4), the Bureau is not
                                            third-party fees for transfers to a                     Proposal, the Bureau is adding a new                    adopting a sunset provision with respect
                                            designated recipient’s institution and a                comment 32(b)(5)–5 to provide a                         to § 1005.32(b)(5).
                                            United States Federal statute or                        transition period for institutions that
                                                                                                                                                               Legal authority. To effectuate the
                                            regulation makes it infeasible for the                  exceed the 500-transfer threshold-
                                                                                                                                                            purposes of EFTA and to facilitate
                                            insured institution to establish that                   amount under § 1005.32(b)(5) in a
                                                                                                                                                            compliance, the Bureau is using its
                                            relationship, the insured institution may               certain year, which would allow them to
                                                                                                                                                            EFTA section 904(a) and (c) authority to
                                            use § 1005.32(b)(5) to provide estimates                continue to provide estimates of covered
                                                                                                                                                            add a new exception under
                                            of covered third-party fees for a                       third-party fees for a reasonable period
                                                                                                    of time while they come into                            § 1005.32(b)(5). Under its EFTA section
                                            remittance transfer sent to the
                                                                                                    compliance with the requirement to                      904(c) authority, the Bureau ‘‘may
                                            designated recipient’s institution even if
                                                                                                    provide exact covered third-party fees.                 provide for such adjustments and
                                            the insured institution sent more than
                                                                                                    Specifically, comment 32(b)(5)–5                        exceptions for any class of electronic
                                            500 transfers to the designated
                                                                                                    provides that if an insured institution in              fund transfers or remittance transfers, as
                                            recipient’s institution in the prior
                                                                                                    the prior calendar year did not exceed                  in the judgment of the Bureau are
                                            calendar year, as long as the insured
                                                                                                    the 500-transfer threshold to a particular              necessary or proper to effectuate the
                                            institution meets the other conditions
                                            set forth in § 1005.32(b)(5). The Bureau                designated recipient’s institution                      purposes of this subchapter, to prevent
                                            is not aware of, nor did commenters                     pursuant to § 1005.32(b)(5)(i)(C), but                  circumvention or evasion thereof, or to
                                            identify, any United States Federal                     does exceed the 500-transfer threshold                  facilitate compliance therewith.’’ 66 The
                                            statute or regulation that would both                   in the current calendar year, the insured               Bureau determines that the exception
                                            make it infeasible for insured                          institution has a reasonable amount of                  would facilitate compliance with EFTA,
                                            institutions to establish such a                        time after exceeding the 500-transfer                   preserve consumer access, and
                                            relationship or the other types of                      threshold to begin providing exact                      effectuate its purposes. Specifically, the
                                            relationships described in comment                      covered third-party fees in disclosures                 Bureau interprets ‘‘facilitate
                                            32(b)(5)–2 while still allowing the                     (assuming that a United States Federal                  compliance’’ to include enabling or
                                            insured institution to make remittance                  statute or regulation does not prohibit                 fostering continued operation in
                                            transfers to a designated recipient’s                   the insured institution from being able                 conformity with the law. The Bureau
                                            institution.                                            to determine the exact covered third-                   concludes that the exception set forth in
                                               The trade association commenter                      party fees, or the insured institution                  § 1005.32(b)(5) is targeted to facilitate
                                            discussed above also suggested that                     cannot rely on another exception in                     compliance in those circumstances
                                            insured institutions should be permitted                § 1005.32 to estimate covered third-                    where it would be unduly burdensome
                                            to send more than 500 transfers in the                  party fees). The reasonable amount of                   for an insured institution to determine
                                            prior year to a particular designated                   time must not exceed the later of six                   covered third-party fees (i.e., it may be
                                            recipient’s institution and still qualify               months after exceeding the 500-transfer                 infeasible or impracticable, due to
                                            for the exception, if any of the following              threshold in the current calendar year or               disproportionate cost or conflict with
                                            conditions apply: (i) Establishing an                   January 1 of the next year. Comment                     United States Federal statute or
                                            RMA or correspondent or agency                          32(b)(5)–5 also provides an example to                  regulation). Moreover, in the
                                            arrangement with a recipient institution                illustrate this guidance.                               circumstances in which institutions
                                            would exceed the provider’s risk                           The Bureau determines that this                      may be able to take advantage of this
                                            tolerance; (ii) a recipient institution                 transition period will facilitate                       disclosure exception, the insured
lotter on DSK9F5VC42PROD with RULES3




                                            refuses to have an RMA or                               compliance with the Remittance Rule by                  institutions remain subject to the
                                            correspondent or agency arrangement                     allowing institutions a reasonable                      Remittance Rule’s other requirements,
                                            with the provider; or (iii) a recipient                 amount of time to establish the                         including the continued obligation to
                                            institution is in a jurisdiction where                  relationships necessary with designated                 provide disclosures and the
                                            instructions (such as OUR codes) are                    recipient’s institutions to provide
                                            routinely disregarded. The Bureau is not                covered third-party fees. Without this                   66 15   U.S.C. 1693b(c).


                                                                                                                             22
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00023   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM    05JNR3
                                            34892                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            requirements related to error resolution                determined that the recipient country                   countries whose laws the Bureau has
                                            and cancellation rights.                                does not legally allow, or the methods                  decided prevent remittance transfer
                                               The Bureau’s authority, therefore, is                by which transactions are made in the                   providers from determining, at the time
                                            tailored to providing an adjustment for                 recipient country do not allow, a                       the required disclosures must be
                                            the specific compliance difficulties or                 remittance transfer provider to know the                provided, the exact exchange rate on the
                                            challenges that insured institutions face               amount of currency the designated                       date of availability for a transfer
                                            in providing exact disclosure of covered                recipient will receive. If these                        involving a currency exchange.70 The
                                            third-party fees that could cause those                 conditions are met, the provider may                    Bureau also explained that the safe
                                            institutions to reduce or cease offering                use a reasonably accurate estimate of the               harbor countries list was subject to
                                            transfers to certain institutions, which                foreign currency to be received, based                  change, and provided instructions for
                                            in turn could mean that consumers have                  on the exchange rate the provider                       contacting the Bureau to request that
                                            less access to remittance transfer                      conveyed to the sender at the time the                  countries be added or removed from the
                                            services or have to pay more for them.                  sender initiated the transaction.68                     list.71 Since 2012, the Bureau has not
                                            By preserving such access, the                             The Bureau implemented section                       added any additional countries to this
                                            exception also could help maintain                      919(c) of EFTA in § 1005.32(b)(1),                      list.
                                            competition in the marketplace,                         creating a ‘‘permanent exception for                       The Bureau has received feedback
                                            therefore effectuating one of EFTA’s                    transfers to certain countries.’’ The                   over the years from some remittance
                                            purposes. If the temporary exception                    exception is available in two situations.               transfer providers and their trade
                                            expired without the Bureau taking any                   First, § 1005.32(b)(1)(i) permits                       associations regarding the Bureau’s
                                            mitigation measure, the Bureau                          providers to use estimates if they cannot               countries list. In the 2019 RFI, the
                                            concludes certain insured institutions                  determine exact amounts because (A)                     Bureau sought comment on what other
                                            may stop sending transfers to some                      the laws of the recipient country do not                countries, if any, should be added to the
                                            designated recipient’s institutions,                    permit such a determination, or (B) the                 list because their laws do not permit the
                                            therefore reducing sender access and                    method by which transactions are made                   determination of exact amounts at the
                                            competition for those transfers. This                   in the recipient country does not permit                time the pre-payment disclosure must
                                            potential loss of market participants                   such determination. Comment 32(b)(1)–                   be provided.72 In response, several
                                            could be detrimental to senders because                 2.i explains that, for example, under the               industry commenters, including trade
                                            it could result in a reduced ability to                 first category, the laws do not permit                  associations, banks, and a credit union,
                                            send transfers to some designated                       exact disclosures when the exchange                     made various requests, primarily
                                            recipient’s institutions or an increase                 rate is determined after the provider                   suggesting that particular countries or
                                            the price of remittance transfers.67                    sends the transfer or at the time of                    regions be added to the list. A few of
                                                                                                    receipt. Comment 32(b)(1)–3 offers an                   these commenters requested that the
                                            Technical Corrections
                                                                                                    example of a situation that qualifies for               Bureau make other changes to the
                                              This final rule adopts several                                                                                permanent exception in § 1005.32(b)(1)
                                                                                                    the methods exception. The example
                                            technical corrections to the existing                                                                           to address, for example, difficulties in
                                                                                                    provided is a situation where
                                            regulatory text and commentary. These                                                                           obtaining accurate fee and exchange rate
                                                                                                    transactions are sent via international
                                            technical corrections address clerical                                                                          information that they assert occur when
                                                                                                    ACH on terms negotiated between the
                                            errors the Bureau found in the                                                                                  sending open network transfers. A
                                                                                                    U.S. government and the recipient
                                            Remittance Rule. First, the Bureau is                                                                           group of trade association commenters
                                                                                                    country’s government, under which the
                                            making a technical correction to existing                                                                       also suggested that the Bureau loosen
                                                                                                    exchange rate is a rate set by the
                                            § 1005.32(c)(4) by italicizing the heading                                                                      and revise its requirements for the
                                                                                                    recipient country’s central bank or other
                                            of this subsection (‘‘Amount of currency                                                                        inclusion of additional countries on the
                                                                                                    governmental authority after the
                                            that will be received by the designated                                                                         countries list as a way to mitigate the
                                                                                                    provider sends the remittance transfer.
                                            recipient’’). Second, the Bureau is                                                                             expiration of the temporary exception.
                                                                                                    Comments 32(b)(1)–4.i through iii
                                            making a technical correction to existing                                                                          In the 2019 Proposal, the Bureau did
                                                                                                    provide additional examples of
                                            comment 31(b)(1)(viii)–2 to fix two                                                                             not propose to make any changes to
                                                                                                    situations that do and do not qualify for
                                            misspelled cross-references to other                                                                            § 1005.32(b)(1) or to the Bureau’s safe
                                                                                                    the methods exception.
                                            sections of the regulatory text and                        Second, § 1005.32(b)(1)(ii) offers a                 harbor countries list, but again sought
                                            commentary. Third, the Bureau is                        safe harbor allowing remittance transfer                comment on the permanent exception in
                                            making a technical correction to existing               providers to disclose estimates instead                 § 1005.32(b)(1) and on the countries list.
                                            comment 32(b)(1)–5 by adding a definite                 of exact amounts for remittance                         The Bureau asked commenters to
                                            article (‘‘the’’) that should have been in              transfers to certain countries as                       provide feedback on a number of issues,
                                            the commentary text. These technical                    determined by the Bureau. However, the                  such as the current composition of the
                                            corrections do not change or alter the                  Rule does not allow a remittance                        countries list, the substantive criteria by
                                            meaning of the existing regulatory text                 transfer provider to use this safe harbor               which the Bureau adds countries to the
                                            and commentary.                                         if the provider has information that a                  countries list, and the processes and
                                            The Permanent Exception in                              country’s laws or the method by which
                                                                                                                                                            (Countries List), http://files.consumerfinance.gov/f/
                                            § 1005.32(b)(1) and the Bureau’s Safe                   transactions are conducted in that                      201209_CFPB_Remittance-Rule-Safe-Harbor-
                                            Harbor Countries List                                   country in fact permits a determination                 Countries-List.pdf. The Bureau subsequently
                                               Section 919(c) of EFTA) allows the                   of the exact disclosure amount.                         published that list in the Federal Register. 78 FR
                                                                                                       In 2012, the Bureau issued a list of                 66251 (Nov. 5, 2013).
                                            Bureau to write regulations specific to                                                                           70 Countries List at 3.
                                                                                                    five countries—Aruba, Brazil, China,
                                            transfers to certain countries if it has                                                                          71 Id. at 3–4.
lotter on DSK9F5VC42PROD with RULES3




                                                                                                    Ethiopia, and Libya—that qualify for                      72 The Bureau also asked that commenters
                                               67 As the Bureau stated in the 2019 RFI, the         this safe harbor.69 The list contains                   describe how the relevant laws prevent such a
                                            Bureau recognizes the value to consumers of being                                                               determination, and whether the countries were ones
                                                                                                      68 EFTA section 919(c)(2), codified at 15 U.S.C.
                                            able to send remittance transfers directly from a                                                               for which remittance transfer services were not
                                            checking account to the account of a recipient in       1693o–1(c)(2).                                          currently being provided, or whether providers
                                            a foreign country though their bank or credit union.      69 Bureau of Consumer Fin. Prot., Remittance          were relying on estimates. 84 FR 17971, 17977 (Apr.
                                            84 FR at 17974.                                         Rule Safe Harbor Countries List (Sept. 26, 2012)        29, 2019).


                                                                                                                             23
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00024   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                                34893

                                            standards by which the Bureau                           countries list. The Bureau also will                    expressly limits the length of the
                                            considers requests to make changes to                   make determinations in response to the                  temporary exception to July 21, 2020.
                                            the countries list (e.g., whether the                   pending request to add two countries to                 The Bureau, therefore, cannot and is not
                                            Bureau should articulate a more                         the countries list.                                     extending the exception. As such, the
                                            detailed list of information and                                                                                temporary exception will expire on July
                                                                                                    Effective Date
                                            documents that an applicant should                                                                              21, 2020.
                                            submit to make such a request of the                       In the 2019 Proposal, the Bureau                        The Bureau recognizes, however, the
                                            Bureau). The Bureau also solicited                      proposed to have the proposed                           serious impact that the COVID–19
                                            comment on whether insured                              amendments take effect on July 21, 2020                 pandemic is having on consumers and
                                            institutions expected that new                          and sought comment on the proposed                      the operations of many entities. In
                                            permanent exceptions would address                      effective date. The Bureau also sought                  addition, the Bureau recognizes that, for
                                            their concerns regarding providing                      comment on any compliance issues that                   insured institutions providing
                                            estimates or whether they would                         might arise for insured institutions                    remittance transfers for their customers,
                                            additionally need to rely on                            when transitioning from use of the                      the expiration of the statutory temporary
                                            § 1005.32(b)(1). The Bureau noted in the                temporary exception to use of the two                   exception to the Remittance Rule’s
                                            2019 Proposal that its focus in this                    proposed permanent exceptions set                       requirement to disclose the exact costs
                                            rulemaking was to address the                           forth in proposed § 1005.32(b)(4) and                   of remittance transfers will deepen the
                                            expiration of the temporary exception                   (5). In addition, the Bureau solicited                  potential impact on those customers.
                                            and the safe harbor threshold.                          feedback on whether a mid-year change                   Moreover, insured institutions that are
                                            Accordingly, the Bureau cautioned that,                 in the normal course of business safe                   remittance transfer providers play a
                                            in light of its timeframe for doing so, it              harbor threshold would pose any                         vital role in ensuring that consumers
                                            would give priority to addressing those                 complications for providers or cause                    can send money abroad. This access is
                                            issues over the issues relating to the                  confusion, and if so, whether the Bureau                especially critical in responding to the
                                            countries list.                                         should make the change to the normal                    dramatic effects on the finances of
                                               Five commenters, including one                       course of business safe harbor threshold                consumers, both in the United States
                                            credit union, one regional bank in the                  effective on some later date, such as
                                                                                                                                                            and abroad, as a result of the
                                            Federal Reserve System, and three trade                 January 1, 2021.
                                                                                                                                                            coronavirus crisis. The Bureau therefore
                                            associations addressed § 1005.32(b)(1)                     Five commenters, including three
                                                                                                    trade associations and two credit                       issued a statement on April 10, 2020 to
                                            and the countries list. Two of the trade                                                                        announce that, for remittances that
                                            association commenters asked the                        unions, addressed the effective date.
                                                                                                    The two credit union commenters                         occur on or after July 21, 2020, and
                                            Bureau to revise the procedures the                                                                             before January 1, 2021, the Bureau does
                                            Bureau uses to evaluate requests to                     expressed support for the proposed July
                                                                                                    21, 2020 effective date. A trade                        not intend to cite in an examination or
                                            change the countries list. One of these                                                                         initiate an enforcement action in
                                            commenters suggested specific changes,                  association representing banks urged the
                                                                                                    Bureau to establish the earliest possible               connection with the disclosure of actual
                                            such as providing a list of specific                                                                            third-party fees and exchange rates
                                            evidence required for submission when                   effective date. One credit union
                                                                                                    commenter stated that a 30-day                          against any insured institution that will
                                            making requests and publishing the
                                                                                                    implementation period would provide                     be newly required to disclose actual
                                            Bureau’s determinations. This
                                                                                                    ample time for implementation. Two                      third-party fees and exchange rates after
                                            commenter, which represents large
                                                                                                    trade associations representing large                   the temporary exception expires.73
                                            banks, along with two other
                                                                                                    banks and other financial institutions                     The Bureau’s statement is in addition
                                            commenters, including a trade
                                                                                                    urged the Bureau to extend the                          to the actions it is taking in this final
                                            association representing credit unions
                                            and a regional bank in the Federal                      temporary exception for one year to                     rule. As set forth above in greater detail
                                            Reserve System, also provided                           provide entities time to transition to the              in the section-by-section analyses of
                                            suggestions for revising the substantive                new permanent exceptions. Both cited                    § 1005.32(b)(4) and (5), this final rule
                                            criteria to determine whether a country                 the need for providers to have time to                  adopts a transition period for insured
                                            qualifies for the permanent exception.                  assess their eligibility for the new                    institutions that exceed, as applicable,
                                            One of the trade association                            permanent exceptions. One of these                      the 1,000-transfer or 500-transfer
                                            commenters, which represents MSBs,                      commenters also identified specific                     thresholds in a certain year for the
                                            asked the Bureau to add two specific                    challenges associated with                              permanent exceptions found in
                                            countries to the list and provided                      implementing the expiration of the                      § 1005.32(b)(4) and (5). These transition
                                            information supporting that request.                    temporary exception, such as                            periods will allow these institutions to
                                            Finally, the credit union commenter                     transitioning from providing estimates,                 continue provide estimates for a
                                            stated its belief that finalizing the                   entering into new agreements, and                       reasonable period of time after they
                                            exceptions in proposed § 1005.32(b)(4)                  establishing new currency desks. No                     cross the relevant thresholds (whenever
                                            and (5) would obviate the need for the                  commenters addressed the mid-year                       that occurs, even if beyond January 1,
                                            permanent exception set forth in                        effective date of the revised normal                    2021) while they come into compliance
                                            § 1005.32(b)(1).                                        course of business safe harbor                          with the requirement to provide exact
                                               The Bureau noted in the 2019                         thresholds.                                             amounts.
                                            Proposal that its focus in this                            The Bureau is finalizing the effective               VI. Dodd-Frank Act Section 1022(b)
                                            rulemaking was to address the                           date as proposed. As such, the                          Analysis
                                            expiration of the temporary exception                   amendments adopted in this final rule
                                            and the normal course of business safe                  will take effect on July 21, 2020. This                 A. Overview
lotter on DSK9F5VC42PROD with RULES3




                                            harbor threshold. Therefore, the Bureau                 effective date ensures that providers can                 The Bureau has considered the
                                            is not amending § 1005.32(b)(1) or the                  take advantage of the revised normal                    potential benefits, costs and impacts of
                                            countries list as part of this final rule.              course of business safe harbor threshold
                                            However, the Bureau will update the                     and the new permanent exceptions                          73 See https://files.consumerfinance.gov/f/
                                            process it uses to consider requests to                 when the temporary exception expires.                   documents/cfpb_policy-statement_remittances-
                                            add or remove countries from the                        As discussed above, EFTA section 919                    covid-19_2020-04.pdf.


                                                                                                                             24
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00025   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34894                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            this final rule.74 In developing this final             designated recipient’s institution in the               transfers in the prior and current
                                            rule, the Bureau has consulted with                     prior calendar year, or a United States                 calendar years.
                                            appropriate Federal agencies regarding                  Federal statute or regulation prohibits                    With respect to the provisions of this
                                            the consistency of this final rule with                 the insured institution from being able                 final rule, the Bureau’s analysis
                                            prudential, market, or systemic                         to determine the exact covered third-                   considers the benefits and costs to
                                            objectives administered by such                         party fees, and (b) the insured                         remittance transfer providers (covered
                                            agencies as required by section                         institution cannot determine the exact                  persons) as well as to senders
                                            1022(b)(2)(B) of the Dodd-Frank Act.75                  covered third-party fees for that                       (consumers). The Bureau has discretion
                                               This final rule amends several                       particular transfer at the time it must                 in any rulemaking to choose an
                                            elements of the Remittance Rule. (1) It                 provide the applicable disclosures.                     appropriate scope of analysis with
                                            raises the normal course of business safe                  The Bureau generally considered the                  respect to benefits, costs, and impacts,
                                            harbor threshold for providing                          benefits, costs, and impacts of this final              as well as an appropriate baseline or
                                            remittance transfers in the normal                      rule against a baseline in which the                    baselines.
                                            course of business from 100 transfers                   Bureau takes no action. The baseline                    B. Data Limitations and Quantification
                                            annually to 500 transfers annually.                     under this approach includes the                        of Benefits, Costs, and Impacts
                                            Under this change, a person that                        following: (1) The expiration of the
                                            provided 500 or fewer remittance                                                                                  The discussion in this impact analysis
                                                                                                    Rule’s existing temporary exception,
                                            transfers in the previous calendar year                                                                         relies on data the Bureau gathered prior
                                                                                                    which allows insured institutions to
                                            and provides 500 or fewer remittance                                                                            to issuing the 2019 Proposal, which
                                                                                                    disclose estimates instead of exact
                                            transfers in the current calendar year is                                                                       include data obtained from industry,
                                                                                                    amounts to consumers under certain
                                            deemed not to be providing remittance                                                                           other regulatory agencies, and publicly
                                                                                                    circumstances, and (2) the normal                       available sources, and in response to its
                                            transfers in the normal course of its                   course of business safe harbor threshold
                                            business and thus is not subject to the                                                                         2019 Proposal. Over the years, the
                                                                                                    of 100 transfers in the current Rule.                   Bureau has done extensive outreach on
                                            Rule. (2) This final rule provides a                       The impact analysis discusses two
                                            permanent exception that allows                                                                                 many of the issues that this final rule
                                                                                                    baselines in sequence, as follows. First,               addresses, including conducting the
                                            insured institutions to estimate the                    for purposes of considering the normal
                                            exchange rate (and other disclosure                                                                             Assessment and issuing the Assessment
                                                                                                    course of business safe harbor threshold                Report as required under section
                                            information that depend on the                          of 500 transfers, the Bureau uses a
                                            exchange rate) under certain conditions                                                                         1022(d) of the Dodd-Frank Act, issuing
                                                                                                    baseline that assumes the temporary                     the 2019 RFI, meeting with consumer
                                            when sending to a country, principally                  exception will expire and the proposed
                                            that (a) the designated recipient of the                                                                        groups, holding discussions with a
                                                                                                    permanent exceptions are not adopted                    number of remittance transfer providers
                                            remittance transfer will receive funds in               (first baseline). Second, for purposes of
                                            the country’s local currency, (b) the                                                                           that are banks and credit unions of
                                                                                                    considering the permanent exceptions                    different sizes and consulting with other
                                            insured institution made 1,000 or fewer                 for exchange rate and covered third-
                                            transfers in the prior calendar year to                                                                         stakeholders before the Bureau issued
                                                                                                    party fees, the Bureau uses a baseline in               the 2019 Proposal, and requesting
                                            that country for which the designated                   which the temporary exception has
                                            recipients of those transfers received                                                                          comment in the 2019 Proposal. The
                                                                                                    expired and the agency has amended                      Bureau received some data in response
                                            funds in the country’s local currency,                  the normal course of business safe
                                            and (c) the insured institution cannot                                                                          to each of these outreach efforts.
                                                                                                    harbor threshold, so entities that                      However, as discussed further below,
                                            determine the exact exchange rate for                   provide 500 or fewer transfers in the
                                            that particular transfer at the time it                                                                         the data with which to quantify the
                                                                                                    previous and current calendar years are                 potential costs, benefits, and impacts of
                                            must provide the applicable disclosures.                excluded but the proposed permanent
                                            (3) This final rule provides a permanent                                                                        this final rule are generally limited.
                                                                                                    exceptions are not adopted (second                        Quantifying the benefits of this final
                                            exception that permits insured                          baseline). Because this final rule                      rule for consumers presents certain
                                            institutions to estimate covered third-                 increases the normal course of business                 challenges. As discussed further below,
                                            party fees (and other disclosure                        safe harbor threshold from 100 transfers                this final rule will tend to preserve
                                            information that depend on the amount                   annually to 500 transfers annually,                     access to wire transfers, a form of
                                            of those fees) under certain conditions                 certain entities that are currently                     remittance transfer provided
                                            when sending to a designated                            covered by the Rule and are currently                   overwhelmingly by insured institutions,
                                            recipient’s institution, principally that               benefitting from the temporary                          and will tend to hold steady the pricing
                                            (a) the insured institution made 500 or                 exception will be exempt from the Rule                  of wire transfers for certain, but not
                                            fewer remittance transfers to that                      entirely. These entities will obtain no                 necessarily all, consumers who send
                                              74 Specifically, section 1022(b)(2)(A) of the Dodd-
                                                                                                    additional reduction in burden from the                 wire transfers. This final rule allows
                                            Frank Act (12 U.S.C. 5512(b)(2)(A)) requires the        permanent exceptions for the exchange                   some insured institutions to continue to
                                            Bureau to consider the potential benefits and costs     rate and covered third-party fees that                  estimate, as applicable, the exchange
                                            of the regulation to consumers and covered persons,     the Bureau is adopting in this final rule,              rate, covered third-party fees, and other
                                            including the potential reduction of access by          because they will be excepted entirely                  disclosure information that depend on
                                            consumers to consumer financial products or
                                            services; the impact of the proposed rule on insured    from the Rule, as amended. Given this,                  those amounts when certain
                                            depository institutions and insured credit unions       the Bureau determines it is appropriate                 circumstances are met, while other
                                            with $10 billion or less in total assets as described   to consider the reduction in burden                     insured institutions will be required to
                                            in section 1026 of the Dodd-Frank Act (12 U.S.C.        from the permanent exceptions against                   provide exact amounts in disclosures.
                                            5516); and the impact on consumers in rural areas.
                                                                                                    a baseline in which the Bureau has                      Determining the number of consumers
lotter on DSK9F5VC42PROD with RULES3




                                              75 Section 1022(b)(2)(B) of the Dodd-Frank Act (12

                                            U.S.C. 5512(b)(2)(B)) requires that the Bureau          amended the normal course of business                   experiencing these different effects and
                                            consult with the appropriate prudential regulators      safe harbor threshold. In other words,                  the impact on consumers would require
                                            or other Federal agencies prior to proposing a rule     the Bureau considers the potential                      representative market-wide data on the
                                            and during the comment process regarding
                                            consistency of the proposed rule with prudential,
                                                                                                    benefits, costs, and impacts of the                     prevalence of consumers who receive
                                            market, or systemic objectives administered by such     permanent exceptions only on insured                    exact amounts as opposed to estimated
                                            agencies.                                               institutions that provide more than 500                 amounts in disclosures required by the

                                                                                                                             25
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00026   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                                     34895

                                            Rule, information on the difference                      institutions to provide estimates for the               1. Raising the Normal Course of
                                            between the estimated amounts and the                    exchange rate, covered third-party fees,                Business Safe Harbor Threshold to 500
                                            actual amounts, as well as information                   and other disclosure information that                   Transfers Annually
                                            on the costs to remittance transfer                      depend on those amounts under certain                      This section considers the benefits,
                                            providers of providing the exact                         circumstances on banks and credit                       costs, and impacts of raising the normal
                                            disclosure amounts. The Bureau would                     unions that currently provide more than                 course of business safe harbor threshold
                                            then need to predict the responses of                    500 transfers annually.                                 from 100 transfers annually to 500
                                            remittance transfer providers to these                      As explained above, the Bureau is not                transfers annually. This analysis
                                            costs and the prevalence of consumers                                                                            proceeds in two steps. First, it examines
                                                                                                     aware of any MSB remittance transfer
                                            who would receive exact amounts                                                                                  the information available to the Bureau
                                                                                                     providers that will qualify for the 500-
                                            versus estimated amounts in disclosures                                                                          to determine the likely impact of the
                                                                                                     transfer normal course of business safe
                                            under this final rule. The Bureau does                                                                           change. Second, the analysis then
                                                                                                     harbor threshold (and thus will not be
                                            not have the data needed to quantify                                                                             considers the likely benefits, costs, and
                                                                                                     subject to the Rule). In particular, the
                                            these effects, nor could it readily                                                                              impacts of this change.
                                                                                                     Bureau believes that all MSBs that
                                            quantify the benefits to consumers of                                                                               This final rule raises the normal
                                                                                                     provide remittance transfers provide
                                            these effects.                                                                                                   course of business safe harbor threshold
                                              In light of these data limitations, the                more than 500 transfers annually.
                                                                                                     Further, the two permanent exceptions                   from 100 transfers annually to 500
                                            analysis below provides both a                                                                                   transfers annually. Under this final rule,
                                            quantitative and qualitative discussion                  apply only to insured institutions and
                                                                                                     do not apply to MSBs.                                   a person that provided 500 or fewer
                                            of the potential benefits, costs, and                                                                            remittance transfers in the previous
                                            impacts of this final rule. Where                           In light of the above, this final rule               calendar year and provides 500 or fewer
                                            possible given the data available, the                   overall could affect MSBs only                          remittance transfers in the current
                                            Bureau makes quantitative estimates                      indirectly, through shifts in the volume                calendar year will be deemed not to be
                                            based on economic principles. Where                      of remittance transfers sent by MSBs                    providing remittance transfers in the
                                            the data are limited or not available, the               relative to the volume sent by insured                  normal course of its business and thus
                                            Bureau relies on general economic                        institutions. The Bureau determines,                    will not be subject to the Rule. Based on
                                            principles and the Bureau’s experience                   however, that these shifts will be                      their respective Call Reports,79 414
                                            and expertise in consumer financial                      limited because MSBs provide a                          banks and 247 credit unions provided
                                            markets to provide a qualitative                         somewhat different service than banks                   between 101 and 500 transfers in either
                                            discussion of the potential benefits,                    and credit unions to meet different                     2017 or 2018, but not more than 500 in
                                            costs, and impacts of this final rule.                   consumer demands. For example, as                       either year.80 As such, due to the
                                            C. Potential Benefits and Costs to                       discussed in part II above, in the                      increase in the normal course of
                                            Covered Persons and Consumers                            Assessment Report, the Bureau found                     business safe harbor threshold, although
                                                                                                     that the dollar value of the average                    these banks and credit unions are
                                               As discussed above in explaining the                  remittance transfer provided by MSBs is                 currently covered by the Remittance
                                            baselines, the cost to certain insured                   typically much smaller (approximately                   Rule, they will not be covered after this
                                            institutions of the expiration of the                    $381 on average) than the dollar value                  final rule takes effect. These institutions
                                            temporary exception will be mitigated,                   of transfers (more than approximately                   represent 55 percent of banks providing
                                            although to differing extents, by the                    $6,500 on average) provided by banks or                 more than 100 transfers and 62 percent
                                            increase in the normal course of                         credit unions.77 Thus, in general, if                   of credit unions providing more than
                                            business safe harbor threshold and the                   some insured institutions increase the                  100 transfers. Thus, under this final
                                            permanent exceptions that permit                         cost of sending remittance transfers or                 rule, 661 previously covered institutions
                                            insured institutions to provide estimates                cease sending remittance transfers to                   no longer need to provide exact
                                            of the exchange rate and covered third-                  certain countries and/or designated                     disclosures or meet any of the other
                                            party fees in certain circumstances. In                  recipient’s institutions when the                       requirements of the Rule. Comparing
                                            particular, insured institutions that                    temporary exception expires, the Bureau                 these numbers to calculations from 2017
                                            currently provide between 101 and 500                    determines that consumers who had                       and earlier in the Assessment Report,
                                            transfers 76 in the prior and current                    been using these insured institutions to                the number of banks and credit unions
                                            calendar years are no longer covered by                  send wire transfers will generally shift                providing between 101 and 500
                                            the Rule and will therefore no longer be                 to other insured institutions and not to                transfers has not changed much from
                                            required by the Rule to provide                          MSBs. The Bureau therefore expects                      year to year, so is likely to be
                                            disclosures. The permanent exceptions                    only a modest impact relative to the                    representative of the relief in burden
                                            permitting estimation of exchange rate                   market today on MSBs from the                           when this final rule takes effect.
                                            and covered third-party fees do not have                 expiration of the temporary exception,
                                            any additional effect on the insured                                                                             Benefits and Costs to Insured
                                                                                                     with or without this final rule. Thus, the              Institutions
                                            institutions (and their customers) that                  Bureau expects only a modest impact on
                                            the Rule no longer covers. The Bureau                                                                              As discussed above, 414 banks and
                                                                                                     MSBs from this final rule relative to
                                            therefore believes that it is appropriate                                                                        247 credit unions subject to the Rule
                                                                                                     either baseline.78
                                            to consider the benefits and costs to
                                                                                                                                                                79 As noted above in the section-by-section
                                            consumers and covered persons of this                      77 Assessment    Report at 68, 73.                    analysis of § 1005.30(f), banks and credit unions are
                                            final rule through considering: (1) The                     78 Entities besides insured institutions and         required to submit quarterly ‘‘Call Reports’’ by the
                                            effects of the increase in the normal                    traditional MSBs can be remittance transfer             FFIEC and the NCUA, respectively. For a more
                                            course of business safe harbor threshold;
lotter on DSK9F5VC42PROD with RULES3




                                                                                                     providers, including broker-dealers. The Bureau         detailed description of these reporting
                                            and (2) the effects of the new permanent                 lacks data on the number of remittance transfers        requirements, see Assessment Report at 24.
                                                                                                     sent by these entities. The Bureau understands that        80 The 2018 transfers of a bank or credit union is
                                            exceptions to allow certain insured                      broker-dealers may use wire services provided by        included in this calculation if it provided between
                                                                                                     banks for remittance transfers and that a broker-       101 and 500 transfers in either 2017 or 2018, even
                                              76 As noted above in the section-by-section            dealer’s reliance on the temporary exception may        if, for example, it transferred 100 or fewer transfers
                                            analysis of § 1005.30(f), ‘‘between 101 and 500’’        mirror that of the banks with whom they are             in 2018. Similarly, it is excluded if it provided more
                                            means 101 or more and 500 or fewer.                      associated.                                             than 500 transfers in either year.


                                                                                                                              26
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001    PO 00000   Frm 00027   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34896                   Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            under the first baseline will no longer                   of business safe harbor threshold on the                information necessary to quantify these
                                            incur the compliance costs of the Rule                    market for remittance transfers                         costs. The Bureau has received
                                            under the 500-transfer normal course of                   discussed in the Assessment Report,83                   relatively few complaints from
                                            business safe harbor threshold. The                       the Bureau expects that the net change                  consumers arising from transfers
                                            Bureau does not have a precise estimate                   in remittance transfers and market                      provided by banks and credit unions not
                                            of the costs these institutions will stop                 participation will likely be small for                  covered by the Rule.88 The Assessment
                                            incurring. However, the Assessment                        insured institutions that are no longer                 Report found that consumers asserted
                                            Report discusses the kinds of                             covered by the Rule because of the                      errors for as many as 1.9 percent of
                                            compliance costs faced by providers                       increase in the normal course of                        transfers and cancelled between 0.29
                                            covered by the Rule.81 These costs                        business safe harbor threshold to 500                   and 4.5 percent of transfers depending
                                            include staff training costs, information                 transfers.
                                                                                                                                                              on the provider.89 Some banks and
                                            acquisition costs for disclosures, and
                                                                                                      Benefits and Costs to Consumers                         credit unions providing between 101
                                            error investigation and resolution costs.
                                               In addition, if any banks and credit                      In 2018, insured institutions that                   and 500 remittance transfers annually
                                            unions were restricting the number of                     would not have been covered if the                      may continue to provide certain of these
                                            remittance transfers that they provide to                 normal course of business safe harbor                   protections to their customers, although
                                            100 or fewer in order to qualify for the                  threshold was set at 500 transfers                      perhaps in a more limited manner than
                                            existing normal course of business safe                   provided approximately 141,900                          required by the Rule. For example, in
                                            harbor threshold, it is possible they may                 transfers.84 These transfers represent 1.2              response to the 2019 Proposal, as noted
                                            decide to start providing more                            percent of calendar year 2018 transfers                 in the section-by-section analysis of
                                            remittance transfers after the threshold                  by insured institutions providing more                  § 1005.30(f)(2), one bank trade
                                            is increased to 500 transfers. However,                   than 100 transfers in either 2017 or                    association commenter asserted that
                                            the Assessment Report indicates that                      2018.85 The Assessment Report found                     entities that are no longer subject to the
                                            banks and credit unions did not limit                     that these numbers have been fairly                     Remittance Rule will still provide their
                                            the number of transfers to stay under the                 stable from year to year before 2018, so                customers with information about the
                                            existing normal course of business safe                   are likely to be representative of the                  fees and charges associated with
                                            harbor threshold, nor did banks or                        decrease in the number of covered                       sending a remittance transfer and will
                                            credit unions appear to cease providing                   transfers when this final rule takes                    also take steps to help consumers when
                                            remittance transfers because of the                       effect.86
                                                                                                                                                              there are errors related to their transfers.
                                            Rule.82 These facts suggest it is unlikely                   This final rule has potential benefits
                                            that many institutions will start                         and costs to the customers of banks and                    As noted above, it is possible that, to
                                            providing more remittance transfers                       credit unions providing between 101                     the extent any banks and credit unions
                                            because of the increase in the normal                     and 500 remittance transfers annually.                  intentionally provide 100 or fewer
                                            course of business safe harbor threshold.                 The benefits include potentially lower                  transfers (so as to qualify for the existing
                                               Finally, it is possible that some                      prices for consumers if the remittance                  normal course of business safe harbor
                                            insured institutions will see effects from                transfer provider passes on to them any                 threshold), they may decide to increase
                                            the increased normal course of business                   reduction in regulatory compliance                      their transfers under this final rule. The
                                            safe harbor threshold because of the                      costs. As discussed in the Assessment                   Assessment Report did not find that
                                            preferences of their customers. One                       Report, at least some bank and credit                   banks or credit unions were limiting the
                                            possibility is that the customers of                      union providers reported to the Bureau                  number of transfers they provided to
                                            insured institutions that are excluded                    that in response to the Rule, they                      stay under the existing 100-transfer
                                            from coverage because of the increase in                  increased the price they charged                        normal course of business safe harbor
                                            the normal course of business safe                        consumers to provide remittance                         threshold or that banks or credit unions
                                            harbor threshold to 500 transfers may                     transfers.87 Excepting such entities from               had stopped providing remittance
                                            decide to use insured institutions that                   the Rule’s coverage could result in                     transfers because of the Rule.90 Thus,
                                            remain subject to the Rule to send                        decreased prices by these banks and                     the Bureau concludes that there will not
                                            remittance transfers. These customers                     credit unions for sending remittance
                                                                                                                                                              be much if any increase in access to
                                            may prefer receiving the protections the                  transfers.
                                                                                                         The costs to customers of banks and                  remittance transfer services resulting
                                            Rule affords them (e.g., receiving pre-
                                                                                                      credit unions providing between 101                     from the increase in the normal course
                                            payment disclosures and receipts, or
                                                                                                      and 500 remittance transfers annually                   of business safe harbor threshold.
                                            availing themselves of the Rule’s error
                                            resolution rights), even if they have to                  are the potential loss of the Rule’s pre-
                                                                                                                                                                 88 From April 1, 2013 through December 31, 2017,
                                            pay more for remittance transfers.                        payment disclosures, which may
                                                                                                                                                              about 0.4 percent of complaints the Bureau has
                                            Conversely, if the insured institutions                   facilitate comparison shopping, and                     received are about ‘‘international money transfers’’
                                            that are no longer covered by the Rule                    other Rule protections, including                       including remittance transfers. Id. at 113–16. The
                                            due to the increase in the normal course                  cancellation and error resolution rights.               number of complaints may be low because
                                                                                                      The Bureau does not have the                            providers are complying with the law. Another
                                            of business safe harbor threshold lower                                                                           possibility is that some consumers who send
                                            the price they charge to send remittance                                                                          remittance transfers may have limited English
                                                                                                        83 Id.  at 133–37.
                                            transfers, some consumers may switch                                                                              proficiency, and therefore, be less likely to know
                                                                                                        84 These    numbers are from the bank and credit
                                            to those institutions. Given the                                                                                  that they can submit complaints to the Bureau or
                                                                                                      union Call Reports. The total represents                may be less likely to seek help from a government
                                            inconvenience of consumers changing                       approximately 92,600 bank transfers and 49,300          agency than other consumers. These percentages are
                                            from one institution to another                           credit union transfers.                                 based on all complaints about international
                                            institution, such as closing their account                   85 These numbers are from the bank and credit        transfers, not just complaints made when the
lotter on DSK9F5VC42PROD with RULES3




                                            at one bank and opening an account at                     union Call Reports. The dollar volume of the            provider is an insured institution.
                                                                                                      transfers provided by banks providing between 101          89 Id. at 126, 131. These percentages were
                                            another bank, and the analysis of the                     and 500 transfers in either 2017 or 2018, but not       calculated with data on both insured institutions
                                            impact of the 100-transfer normal course                  more than 500 in either year, was $2 billion. Credit    and other providers. The Assessment Report
                                                                                                      unions do not report their dollar volume.               cautions that the data is not necessarily
                                              81 Assessment    Report at 117–20.                         86 Assessment Report at 76–77, 83–84.                representative of a particular set of institutions.
                                              82 Id.   at 133–38.                                        87 Id. at 94.                                           90 Id. at 133–38.




                                                                                                                               27
                                       VerDate Sep<11>2014     19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00028   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                                   34897

                                            Alternatives                                            2018. Again, the other impacts as                       final rule (i.e., banks and credit unions
                                               In the 2019 Proposal, the Bureau                     described above for a normal course of                  that provide more than 500 remittance
                                            considered an alternative 200-transfer                  business safe harbor threshold of 500                   transfers annually).
                                            threshold for the normal course of                      transfers would follow for a 200-transfer                  According to their Call Reports, of 343
                                            business safe harbor threshold. There                   threshold.                                              banks providing more than 500 transfers
                                            were 156 banks and 138 credit unions                       As discussed in greater detail in the                in 2017 or 2018, 48 (14 percent)
                                            in 2018 that provided between 101 and                   section-by-section analysis of                          reported using the temporary exception
                                            200 transfers in either 2017 or 2018, but               § 1005.30(f)(2), the 2019 Proposal                      in 2018.91 These 48 banks estimate they
                                            not more than 200 in either year, based                 solicited comment on basing the normal                  used the temporary exception for
                                            on their respective Call Reports. As                    course of business safe harbor on the                   approximately 770,000 transfers in
                                                                                                    percentage of an entity’s customers that                2018, representing approximately 7.0
                                            reported above, the corresponding
                                                                                                    send remittance transfers. A limitation                 percent of all transfers by banks
                                            numbers under this final rule are 414
                                                                                                    on the ability of the Bureau to consider                providing more than 500 transfers
                                            banks and 247 credit unions. Thus, this
                                                                                                    the impacts of potential alternatives is                annually. The Bureau does not have
                                            final rule more than doubles the number
                                                                                                    the lack of institutional-level data or                 comparable information on the use of
                                            of banks that are not subject to the Rule
                                                                                                    representative averages for groups of                   the temporary exception for credit
                                            relative to an alternative normal course
                                                                                                    institutions on, among other things, the                unions, and as such, assumes that credit
                                            of business safe harbor threshold of 200
                                                                                                    percentage of customers that send                       union usage is similar to that of banks.92
                                            remittance transfers. The corresponding
                                                                                                    remittance transfers, the average number                Specifically, assuming that the same
                                            relative increase under this final rule for
                                                                                                    of remittance transfers sent by                         proportion of credit unions providing
                                            credit unions is 79 percent. Under the                  customers who send remittance                           more than 500 transfers annually use
                                            alternative, the banks and credit unions                transfers, and the distribution of                      the temporary exception as banks and
                                            that would not be subject to the Rule                   transfers across customers (e.g., whether               use the temporary exception for the
                                            represent 21 percent of banks providing                 sending remittance transfers is                         same proportion of transfers as banks,
                                            more than 100 transfers in either 2017                  concentrated among a small share of                     around 21 credit unions would have
                                            or 2018 and 35 percent of credit unions                 customers or dispersed). The numbers                    used the temporary exception for 52,000
                                            providing more than 100 transfers in                    of consumers and covered persons                        transfers. Thus, absent any mitigation to
                                            either 2017 or 2018. As reported above,                 affected by different per-customer                      address the potential impact of the
                                            the corresponding numbers under this                    thresholds would depend on this                         expiration of the temporary exception
                                            final rule are 55 percent for banks and                 information. The qualitative effects on                 (other than the expansion of the normal
                                            62 percent for credit unions. The other                 consumers and covered persons that                      course of business safe harbor threshold
                                            impacts as described above for a normal                 would not be covered by the Rule at                     described above), it is reasonable to
                                            course of business safe harbor threshold                different normal course of business safe                estimate that the approximately 70
                                            of 500 transfers would follow for a                     harbor thresholds would be as described                 insured institutions using the temporary
                                            threshold of 200 transfers.                             above. In the 2019 Proposal, the Bureau                 exception for approximately 822,000
                                               The total number of transfers in 2018                requested data and other information                    transfers would need to undertake
                                            for banks and credit unions that                        that would be useful for quantifying the                certain adjustments.93
                                            provided between 101 and 200 transfers                  number of affected consumers and                           Bank Call Reports do not differentiate
                                            in either 2017 or 2018, but not more                    persons sending remittance transfers                    between the use of the temporary
                                            than 200 in either year, were 19,900                    and the benefits and costs on the                       exception for exchange rates and
                                            bank transfers and 18,200 credit union                  affected consumers and persons, but did                 covered third-party fees. From
                                            transfers. As reported above, the                       not receive such information.                           discussions with some large banks and
                                            corresponding numbers under this final                                                                          a trade association representing a
                                            rule are approximately 92,600 bank                      2. Permanent Exceptions To Estimate
                                                                                                                                                            number of the largest banks, the Bureau
                                            transfers and 49,300 credit union                       Exchange Rates and Covered Third-
                                                                                                                                                            understands that the temporary
                                            transfers. Thus, this final rule more than              Party Fees
                                                                                                                                                            exception generally is not used by very
                                            quadruples the number of bank transfers                    This section considers the benefits,                 large banks to estimate exchange rates
                                            and more than doubles the number of                     costs, and impacts of the two permanent                 because providing the exact exchange
                                            credit union transfers that are not                     exceptions being adopted in this final                  rate is not difficult for such banks. Over
                                            subject to the Rule relative to the                     rule that will allow remittance transfer
                                            alternative. Under the alternative, the                 providers that are insured institutions to                 91 It is possible that there are more banks using

                                            bank and credit union transfers in 2018                 estimate the exchange rate and covered                  the temporary exception than report it on their Call
                                            that would not be subject to this final                 third-party fees in certain                             Reports. For example, smaller bank providers that
                                                                                                                                                            rely on a larger service provider may not accurately
                                            rule represent 0.18 percent of transfers                circumstances. This analysis proceeds                   report their usage.
                                            by banks providing more than 100                        in two steps. First, it examines the                       92 In the 2019 Proposal, the Bureau requested data
                                            transfers in either 2017 or 2018, and                   information available to the Bureau to                  and other information on the use of the temporary
                                            2.31 percent of transfers by credit                     determine the likely impact of the                      exception by credit unions, and in particular by
                                            unions providing more than 100                          expiration of the existing temporary                    credit unions providing more than 500 transfers
                                                                                                                                                            annually. Commenters did not provide any such
                                            transfers in either 2017 or 2018. Overall               exception. Second, the analysis then                    data or other information.
                                            this is 0.32 percent of transfers in 2018               considers the likely benefits, costs, and                  93 According to their Call Reports, 34 banks

                                            by insured institutions providing greater               impacts of the permanent exceptions.                    providing between 101 and 500 remittance transfers
                                            than 100 transfers in either 2017 or                    For reasons explained above, the                        annually relied on the temporary exception for
                                                                                                                                                            6,500 transfers. Assuming proportional use for
                                            2018. The corresponding numbers                         analysis generally considers only the
lotter on DSK9F5VC42PROD with RULES3




                                                                                                                                                            credit unions providing between 101 and 500
                                            under this final rule are 0.83 percent for              impacts of the expiration of the                        remittance transfers annually, approximately 20
                                            bank transfers and 6.3 percent for credit               temporary exception and adoption of                     credit unions relied on the temporary exception for
                                            union transfers. As reported above, this                the new permanent exceptions on banks                   3,500 transfers. For a baseline in which the normal
                                                                                                                                                            course of business safe harbor threshold was not
                                            is 1.2 percent of all 2018 transfers by                 and credit unions that do not qualify for               increased, the impacts on consumers and covered
                                            insured institutions providing more                     the normal course of business safe                      persons considered would also apply to these
                                            than 100 transfers in either 2017 or                    harbor threshold, as amended by this                    transfers and covered persons.


                                                                                                                             28
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00029   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34898                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            the years, banks, credit unions, and                    threshold, as amended, and do not                       covered third-party fees, rather than
                                            their trade associations suggested that                 qualify for the new permanent                           exchange rates. Thus, the Bureau
                                            there could still exist difficulties for                exception that allows insured                           concludes that the additional costs
                                            certain large banks to provide exact                    institutions to estimate the exchange                   under the second baseline would be
                                            exchange rates to specific countries.                   rate under certain conditions. The                      relatively modest overall, and adopting
                                            However, they did not provide                           permanent exception for estimating the                  the permanent exception will mitigate
                                            examples or data on the number of large                 exchange rate would tend to mitigate                    most of the increase that would
                                            banks or transfers for which providing                  the cost increases and reductions in the                otherwise occur. Further, as noted in the
                                            the exact exchange rate would be                        provision of remittance transfers at                    2019 Proposal, it is the Bureau’s
                                            difficult. Accordingly, the analysis                    insured institutions that would                         understanding from discussion with
                                            assumes that a substantial majority of                  otherwise occur.                                        some large banks and a trade association
                                            the remittance transfers and institutions                                                                       representing a number of the largest
                                                                                                    Benefits and Costs to Insured
                                            using the temporary exception are using                                                                         banks that providing exact exchange
                                                                                                    Institutions
                                            it exclusively for covered third-party                                                                          rates is not generally difficult for very
                                            fees. In the 2019 Proposal, the Bureau                     Under the second baseline, insured                   large banks. However, several trade
                                            requested data and other information on                 institutions that will continue to be                   association commenters asserted, in
                                            the share of remittance transfers that                  covered by the Rule (because they send                  response to the 2019 Proposal, that large
                                            rely on the temporary exception to                      remittance transfers in excess of the                   banks may have difficulties providing
                                            estimate exchange rates alone, covered                  500-transfer threshold in the normal                    exact exchange rates in certain
                                            third-party fees alone, and both                        course of their business) and that have                 circumstances. Thus, to the extent that
                                            exchange rates and covered third-party                  been using the temporary exception to                   very large banks would have an
                                            fees, but did not receive relevant                      estimate exchange rates will either need                advantage under the second baseline in
                                            information.                                            to provide exact exchange rate                          providing transfers to particular
                                                                                                    disclosures or stop sending those                       countries, the permanent exception for
                                            Permanent Exception for Estimation of                   transfers. To provide exact exchange                    the exchange rate will mitigate this
                                            the Exchange Rate by an Insured                         rate disclosures, these insured                         advantage by allowing smaller
                                            Institution                                             institutions will incur certain costs. An               institutions to continue to estimate
                                               This final rule provides a permanent                 insured institution may need to                         exchange rates in disclosures for certain
                                            exception that allows insured                           establish and maintain currency-trading                 remittance transfers.
                                            institutions to estimate the exchange                   desk capabilities and risk management                     As discussed above, in the 2019
                                            rate (and other disclosure information                  policies and practices related to the                   Proposal, the Bureau requested data and
                                            that depend on the exchange rate) under                 foreign currency and country at issue or                other information about the share of
                                            certain conditions when sending to a                    to use service providers, correspondent                 remittance transfers that relied on the
                                            country. Principally, these conditions                  institutions, or persons that act as the                temporary exception to estimate
                                            are that the designated recipient of the                insured institution’s agent. These                      exchange rates alone, and both exchange
                                            remittance transfer will receive funds in               additional costs may also differ across                 rates and covered third-party fees. The
                                            the country’s local currency and (a) the                insured institutions, due to differences                Bureau did not receive such
                                            insured institution made 1,000 or fewer                 in existing arrangements with service                   information.
                                            transfers in the prior calendar year to                 providers or correspondent institutions,                  Further, the Bureau recognizes that
                                            that country where the designated                       the ability to negotiate changes in those               the magnitudes of the effects of the
                                            recipients received funds in the                        arrangements, the expertise of existing                 expiration of the temporary exception to
                                            country’s local currency, and (b) the                   staff, and the likely volume of transfers.              estimate the exchange rate and the
                                            insured institution cannot determine the                Insured institutions may also differ in                 mitigating effects of the permanent
                                            exact exchange rate for that particular                 the level of commitment to sending                      exception for estimating the exchange
                                            transfer at the time it must provide the                remittance transfers to particular                      rate are uncertain. Thus, the potential
                                            applicable disclosures.                                 countries, based on the needs of their                  additional costs under the second
                                               The information available to the                     customers, and thus their willingness to                baseline from the inability to estimate
                                            Bureau indicates that insured                           incur additional costs. Overall, the                    exchange rates by certain insured
                                            institutions primarily use the temporary                requirement to disclose exact exchange                  institutions may be larger than the
                                            exception to estimate covered third-                    rates under the second baseline could                   Bureau has assumed. As a result, the
                                            party fees. However, as discussed                       cause some insured institutions to cease                permanent exception to estimate
                                            below, the Bureau understands that                      providing transfers to certain countries.               exchange rates may not mitigate all of
                                            certain insured institutions may incur                  These effects would likely differ across                the impact of the expiration of the
                                            additional costs in order to disclose                   insured institutions.                                   temporary exception.
                                            exact exchange rates. Further, these                       The Bureau determines that adopting                    For reasons discussed in the section-
                                            costs, as well as the willingness to incur              the permanent exception for estimating                  by-section analysis of § 1005.32(b)(4),
                                            them, may differ across insured                         the exchange rate will tend to mitigate                 under this final rule, if an insured
                                            institutions. Thus, under the second                    these costs and impacts. The Bureau                     institution in the prior calendar year did
                                            baseline (i.e., baseline in which the                   asked for information in its 2019                       not exceed the 1,000-transfer threshold
                                            temporary exception expires and the                     Proposal about the percentage of                        to a particular country, but does exceed
                                            Bureau raises the normal course of                      transfers by recipient country that rely                the 1,000-transfer threshold in the
                                            business safe harbor threshold to 500                   on the temporary exception for                          current calendar year, the insured
                                            transfers), it is possible that the                     exchange rates and the portion of those                 institution will have a reasonable
lotter on DSK9F5VC42PROD with RULES3




                                            requirement to disclose exact exchange                  transfers that could rely on the                        amount of time after exceeding the
                                            rates may cause some insured                            permanent exception being proposed. It                  1,000-transfer threshold to begin
                                            institutions to cease providing transfers               did not receive this information.                       providing the exact exchange rate
                                            to certain countries to the extent that                 However, the Bureau understands that                    (assuming it cannot rely on another
                                            these institutions will not qualify for the             insured institutions predominantly use                  exception in § 1005.32 to estimate the
                                            normal course of business safe harbor                   the temporary exception to estimate                     exchange rate). This final rule provides

                                                                                                                             29
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00030   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                    Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                                 34899

                                            that the reasonable amount of time must                   the exact exchange rate and send the                    be small. Lastly, as discussed in the
                                            not exceed the later of six months after                  transfer.95                                             Assessment Report and noted above, the
                                            exceeding the 1,000-transfer threshold                       Under this final rule, due to the                    Bureau reviewed evidence from its
                                            in the current calendar year or January                   adoption of the permanent exception for                 consumer complaints database and did
                                            1 of the next year.                                       estimating the exchange rate, more                      not find evidence of significant
                                               The transition period may benefit                      consumers will be able to continue to                   consumer complaints regarding the use
                                            insured institutions by giving them                       use their preferred insured institution to              of estimates for exchange rates or for
                                            some additional time in which to                          send transfers. These consumers may                     covered third-party fees.96
                                            provide remittance transfers while also                   also be able to do so at lower prices                      As discussed above, this final rule
                                            establishing additional agreements with                   under the Rule if, without the Rule and                 provides that if an insured institution in
                                            correspondent institutions or third-party                 under the second baseline, an insured                   the prior calendar year did not exceed
                                            service providers, or develop their own                   institution would pass on the higher                    the 1,000-transfer threshold to a
                                            systems to provide exact exchange rates.                  costs incurred to obtain exact exchange                 particular country but does exceed the
                                            The transition period also ensures that                   rate information.                                       1,000 transfer threshold in the current
                                            an insured institution that estimates                        The cost to these consumers is that                  calendar year, the insured institution
                                            exchange rates and inadvertently                          they will receive estimated disclosures.                has a reasonable amount of time after
                                            exceeds the 1,000-transfer threshold                      Disclosures that include exact exchange                 exceeding the 1,000-transfer threshold
                                            will not violate the Rule during the                      rate information make it easier for a                   to begin providing exact exchange rates
                                            transition period. The Bureau does not                    consumer to know whether a designated                   in disclosures (assuming that it cannot
                                            have information on how frequently                        recipient is going to receive an intended               rely on another exception in § 1005.32
                                            institutions are below 1,000 transfers to                 sum of money, or the amount in U.S.                     to estimate the exchange rate). While the
                                            a particular country in one year and                      dollars that the consumer must send to                  Bureau does not have information on
                                            exceed the 1,000-transfer threshold in a                  deliver a specific amount of foreign                    how many transfers might be affected, it
                                            subsequent year or how common it is                       currency to a designated recipient.                     expects the number of transfers to be
                                            for an insured institution to exceed the                  Requiring the disclosure of exact                       relatively small and, as such, the costs
                                            1,000-transfer threshold by a large                       exchange rates may also make it easier                  to consumers of receiving estimates for
                                            number of transfers. The Bureau                           for consumers to compare prices across                  additional transfers is likely to be
                                            understands that relatively few insured                   providers. The permanent exception for                  limited. Further, by allowing providers
                                            institutions provide most of the                          estimating exchange rates may therefore                 additional flexibility, the transition
                                            remittance transfers that insured                         impose a cost on certain consumers in                   period adopted in this final rule may
                                            institutions provide. In addition, while                  the form of these foregone benefits.                    help reduce costs. In turn, these cost
                                            some insured institutions provide                         However, these costs may not be large                   savings may be passed on to consumers,
                                            remittance transfers to many countries                    to the extent that there is not a great                 and help to maintain consumer access
                                            on their customers’ behalf, some                          difference between the estimated                        to the extent that the extra flexibility the
                                            countries are the destination of far more                 amounts and the actual amounts. In                      transition period will provide make it
                                            remittance transfers than others.94 Thus,                 addition, the estimated amount may                      less likely that insured institutions
                                            the Bureau understands that the number                    turn out to be the actual amount. If the                would stop providing remittance
                                            of remittance transfers that most insured                 estimated and actual amounts are                        transfers to stay below the 1,000-transfer
                                            institutions provide to an individual                     frequently the same, the costs to                       threshold.
                                            country likely stays consistently above                   consumers will be low.
                                                                                                         Overall, however, the evidence                       Permanent Exception for Estimation of
                                            or below 1,000 transfers. It is not                                                                               Covered Third-Party Fees by an Insured
                                                                                                      available to the Bureau suggests that the
                                            possible, however, to determine from                                                                              Institution
                                                                                                      costs to consumers of allowing insured
                                            these facts how many insured
                                                                                                      institutions to use the permanent                          As noted above, under the second
                                            institutions will rely on the transition
                                                                                                      exception to estimate the exchange rate                 baseline (i.e., the baseline in which the
                                            period.
                                                                                                      are not likely to be significant. Further,              temporary exception expires and the
                                            Benefits and Costs to Consumers                           the Bureau believes the permanent                       Bureau raises the normal course of
                                                                                                      exception for estimating the exchange                   business safe harbor threshold to 500
                                               Under the second baseline, in which
                                                                                                      rate will be used for only a small                      transfers), the Bureau estimates that
                                            the temporary exception expires and the
                                                                                                      portion of all remittance transfers sent                approximately 70 insured institutions
                                            Bureau raises the normal course of
                                                                                                      by insured institutions. As such, the                   would need to stop providing estimated
                                            business safe harbor threshold from 100
                                                                                                      potential negative impact on                            disclosures for approximately 822,000
                                            transfers annually to 500 transfers
                                                                                                      comparison shopping noted above may                     transfers. Based on its analysis of
                                            annually, the preferred insured
                                            institution for some consumers might                                                                              available information, the Bureau
                                                                                                         95 These consumers may also consider using an
                                            not be able to provide an exact exchange                                                                          expects that many of these insured
                                                                                                      MSB to send transfers if it is too difficult or
                                            rate disclosure for transfers to certain                  expensive to find an insured institution that can       institutions could form additional
                                            countries, for reasons discussed above.                   send the transfer. MSBs are generally able to           relationships or set up new systems to
                                            Some consumers, therefore, would need                     provide exact exchange rate information for the         disclose exact covered third-party fees
                                                                                                      reasons discussed in part II above. Some MSBs           for a large portion of the transfers
                                            to seek out an alternate remittance                       compete with insured institutions for high-value
                                            transfer provider to send transfers to                    transfers in some corridors. However, MSBs              currently using the temporary exception
                                            those countries. The Bureau                               generally provide a somewhat different service than
                                            understands that to the extent that a                     banks and credit unions to meet different consumer         96 Assessment Report at 113–16. The Assessment
lotter on DSK9F5VC42PROD with RULES3




                                                                                                      demands, as reflected in the differences in the         Report categorizes complaints into the type of
                                            consumer’s preferred insured institution                  average transfer amount for MSBs ($381) and banks       complaint and estimates for exchange rates or for
                                            cannot provide the exact exchange rate,                   and credit unions ($6,500) (Assessment Report at        covered third-party fees were not an important
                                            there would likely be a less preferred                    68, 73). The Bureau therefore considers that there      source of complaint by themselves. However, 7
                                            insured institution that could provide                    would be relatively few consumers, under the            percent of complaints were for the ‘‘Wrong amount
                                                                                                      second baseline, who use an MSB because they find       charged or received’’ and 0.5 percent for
                                                                                                      it too difficult or expensive to use an insured         ‘‘Unexpected or other fees’’ which may contain
                                              94 See   Assessment Report at 60, 77.                   institution.                                            complaints related to inaccurate estimates.


                                                                                                                               30
                                       VerDate Sep<11>2014     19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00031   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34900                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            to estimate covered third-party fees. As                reduce any substitution from insured                    the exact covered third-party fees and
                                            described in detail in the 2019 Proposal,               institutions to MSBs. In either case,                   the insured institution cannot determine
                                            in formulating the proposed permanent                   consumers would lose the convenience                    the exact covered third-party fees for
                                            exception for covered third-party fees,                 and other benefits of transferring with                 that particular transfer at the time it
                                            the Bureau held discussions with banks                  their preferred bank or credit union.                   must provide the applicable disclosures.
                                            and a trade association representing a                  Finally, it is also possible that no                    Relative to the baseline, in which all
                                            number of the largest banks, reviewed                   insured institution or MSB (or                          bank or credit union transfers that take
                                            comments from the 2019 RFI, and                         combination of MSBs), at any price,                     place would have to provide exact
                                            analyzed Call Reports from banks that                   could send to certain designated                        disclosures, only (1) and (3) represent a
                                            have reduced their reliance on the                      recipient’s institutions. This would                    change considered for the costs or
                                            temporary exception. Based on the                       occur if no insured institution is able to              benefits of the permanent exception for
                                            information received from these                         provide exact disclosures and no MSB                    estimating covered third-party fees
                                            sources, the Bureau was preliminarily                   (or combination of MSBs) is able to                     because (2) represents no impacts
                                            persuaded that banks would be willing                   transfer high enough amounts to certain                 relative to the second baseline.
                                            to set up the relationships or establish                designated recipient’s institutions.                       The Bureau has no evidence that any
                                            other systems (such as international                       The Bureau does not have the                         United States Federal statute or
                                            ACH) necessary to their ability to                      information necessary to quantify how                   regulation prohibits an insured
                                            disclose exact covered third-party fees                 many transfers would fall into each                     institution from being able to determine
                                            and reduce their reliance on estimates to               category. For purposes of the analysis                  exact covered third-party fees for any
                                            around half of the number of transfers                  below, the Bureau assumes that under                    remittance transfer. Thus, to the best of
                                            for which they used the temporary                       the second baseline, customers of an                    the Bureau’s knowledge, no transfers
                                            exception in 2018. The Bureau has no                    insured institution that would no longer                fall into category (3) above. To the
                                            information that would suggest a                        send remittance transfers to a                          extent there are transfers that fall under
                                            different conclusion for credit unions.                 designated recipient’s institution would                this provision, there are benefits to both
                                            Based on the limited information                        generally search for and find a different               insured institutions and consumers
                                            available, the Bureau determines that                   insured institution that would send the                 from the added flexibility. Insured
                                            insured institutions will implement                     transfer. The Bureau considers it                       institutions benefit by still being able to
                                            these operational changes and provide                   unlikely that no insured institution or                 provide transfers that they could not
                                            exact disclosures for around half of the                MSB (or combination of MSBs), at any                    otherwise provide. Consumers benefit
                                            number of transfers for which they used                 price, could send the desired amount of                 by maintaining access to remittance
                                            the temporary exception in 2018, and                    funds to a designated recipient’s                       transfers at their preferred institution
                                            their customers will gain the benefit of                institution. In response to the 2019                    that might not take place otherwise.
                                            receiving exact disclosures. However,                   Proposal, a group of trade association
                                                                                                                                                            Benefits and Costs to Insured
                                            implementing these operational changes                  commenters representing large banks
                                                                                                                                                            Institutions
                                            is likely to come at some cost to insured               noted that the Bureau may be overly
                                                                                                    optimistic in this assumption that other                   As stated above, under the baseline in
                                            institutions, and some of these costs                                                                           which the temporary exception expires
                                            could be passed on to consumers. Note                   remittance transfer providers would still
                                                                                                    be able to send transfers and that the                  and the Bureau raises the normal course
                                            that these costs are not costs of this final                                                                    of business safe harbor threshold to 500
                                                                                                    costs of switching remittance transfer
                                            rule; they are costs incurred under the                                                                         transfers, the Bureau estimates that
                                                                                                    providers may be high for consumers.
                                            baseline in which the temporary                                                                                 approximately 70 insured institutions
                                                                                                    Note again that these are all costs
                                            exception expires and the Bureau                                                                                would need to stop providing estimated
                                                                                                    incurred under the baseline in which
                                            increases the normal course of business                                                                         disclosures for approximately 822,000
                                                                                                    the temporary exception expires
                                            safe harbor threshold from 100 transfers                                                                        transfers. While the Bureau does not
                                                                                                    without the new exception. If the costs
                                            annually to 500 transfers annually.                                                                             have market-wide information, the
                                                                                                    under the baseline would be larger than
                                               There are a limited number of                        the Bureau predicts, the mitigation of                  information provided by certain large
                                            outcomes for the remaining half of                      these costs by the new permanent                        banks suggests that there are few
                                            transfers for which insured institutions                exception for estimating covered third-                 designated recipient’s institutions to
                                            used the temporary exception in 2018                    party fees would also be larger.                        which these large banks individually
                                            and which could not be sent with                           Transfers that are actually provided                 send more than 500 transfers in a year
                                            estimated disclosures under the second                  under the second baseline will fall into                and with which these large banks would
                                            baseline. Consumers requesting these                    three main categories relative to covered               not be able or willing to set up a
                                            transfers would need to find an                         third-party fees: (1) Transfers that are                relationship sufficient to provide exact
                                            alternative remittance transfer provider.               below the threshold for covered third-                  disclosures of covered third-party fees.
                                            The alternative remittance transfer                     party fees, and therefore disclose                      Based on this information, the Bureau
                                            provider would most likely be an                        estimates, but under the second baseline                expects that under both the second
                                            insured institution that provides enough                would have been provided with exact                     baseline and the permanent exception
                                            remittance transfers to the designated                  disclosures at a higher price or by a                   for estimating covered third-party fees,
                                            recipient’s institution that the sending                remittance transfer provider other than                 these 70 institutions will form roughly
                                            insured institution either has                          the consumer’s first choice; (2) transfers              the same number of relationships and
                                            relationships or would form additional                  that are above the threshold for covered                will provide exact disclosures for about
                                            relationships or set up new systems to                  third-party fees, and so will be provided               half of these transfers. Forming these
                                            provide exact covered third-party fee                   with exact disclosures for such fees                    relationships comes at some cost to
lotter on DSK9F5VC42PROD with RULES3




                                            disclosures. The alternative provider                   under both this final rule and the                      insured institutions, and some of these
                                            might also be an MSB. As discussed                      second baseline; or (3) transfers that do               costs could be passed on to consumers.
                                            above, however, MSBs provide a                          not receive exact disclosures because a                 One trade association commenter
                                            somewhat different service than banks                   United States Federal statute or                        representing banks questioned the
                                            and credit unions to meet different                     regulation prohibits the insured                        Bureau’s expressed expectation in the
                                            consumer demands. This would tend to                    institution from being able to determine                2019 Proposal that insured institutions

                                                                                                                             31
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00032   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                           34901

                                            would form new relationships or                         some additional time in which to                        the insured institution has a reasonable
                                            contract with service providers to                      provide remittance transfers while                      amount of time after exceeding the 500-
                                            provide exact disclosures. However,                     relying on the permanent exception for                  transfer threshold to begin providing
                                            service providers for insured                           covered third-party fees while also                     exact third-party fees in disclosures.
                                            institutions are often insured                          establishing additional agreements with                 While the Bureau does not have
                                            institutions themselves making their                    other institutions or develop systems to                information on how many transfers
                                            correspondent network available to                      provide exact covered third-party fees.                 might be affected, it expects the number
                                            smaller and more regional institutions.                 The transition period also ensures that                 of transfers to be relatively small and, as
                                               As explained above, under the second                 an insured institution that estimates                   such, the costs to consumers of
                                            baseline, the other half of the remittance              covered third-party fees and                            receiving estimates for additional
                                            transfers for which estimated                           inadvertently exceeds the 500-transfer                  transfers to be limited. Further, by
                                            disclosures are currently provided                      threshold will not violate the Rule                     allowing providers additional
                                            would no longer be provided by the                      during the transition period. The Bureau                flexibility, the transition period may
                                            insured institutions that currently send                does not have information on how                        help reduce costs, which may be passed
                                            them but would be sent by different                     frequently institutions move from below                 on to consumers, and maintain
                                            insured institutions.97 Based on the                    the threshold in one year to exceeding                  consumer access to the extent that the
                                            information available from certain large                the 500-transfer threshold in a                         extra flexibility makes it less likely that
                                            banks, under the permanent exception                    subsequent year. However, the Bureau                    insured institutions would stop
                                            for estimating covered third-party fees,                expects that relatively few transfers will              providing transfers to stay below the
                                            the Bureau expects that the insured                     be affected because remittance transfers                threshold.
                                            institutions that currently send these                  are generally concentrated in a few
                                            transfers would continue to send them.                                                                          Alternatives
                                                                                                    corridors and among relatively few large
                                            In response to the 2019 Proposal, one                   banks, which will always be above the                      For purposes of considering the
                                            large credit union commenter estimated                  500-transfer threshold.                                 effects of the permanent exceptions that
                                            that two-thirds of its current remittance                                                                       allow insured institutions to estimate
                                            transfers would be covered under the                    Benefits and Costs to Consumers                         exchange rates and covered third-party
                                            new permanent exception. Based on the                      Under category (1) above, certain                    fees under certain circumstances, the
                                            information provided in its comment                     senders of remittance transfers would                   Bureau used the second baseline (i.e.,
                                            letter, it appears that the credit union                have been provided with exact                           the baseline in which the temporary
                                            had not yet sought to contract with a                   disclosures under the second baseline                   exception expires and the Bureau
                                            large bank, join the SWIFT network to                   but at a higher price or by a remittance                amended the normal course of business
                                            be eligible to form RMAs, or otherwise                  transfer provider other than the                        safe harbor threshold from 100 transfers
                                            form correspondent relationships, as                    consumer’s first choice. As discussed                   annually to 500 transfers annually). The
                                            would be necessary under the                            above, the Bureau expects that the                      Bureau instead considered the effects of
                                            expiration of the temporary exception if                permanent exception for estimating                      these permanent exceptions relative to
                                            it wished to continue to provide                        covered third-party fees if an insured                  the first baseline, under which the
                                            remittance transfer at its current levels.              institution makes 500 or fewer transfers                temporary exception expires and the
                                               For transfers under category (1) above,              to a designated recipient’s institution in              Bureau maintains the existing normal
                                            insured institutions can provide                        the prior calendar year will mitigate all               course of business safe harbor threshold
                                            estimated disclosures under the                         or almost all of the costs to consumers                 at 100 transfers annually. In this case,
                                            permanent exception concerning                          from the loss of access to transfers to                 the permanent exceptions that would
                                            covered third-party fees, so these                      certain designated recipient’s                          allow institutions to estimate exchange
                                            insured institutions would not need to                  institutions under the second baseline.                 rates and covered third-party fees would
                                            form additional relationships. These                    These remittance transfers represent the                have effects on insured institutions that
                                            insured institutions would benefit from                 most important benefit of the permanent                 provide between 101 and 500
                                            not turning away potential customers                    exception for estimating covered third-                 remittance transfers per year and the
                                            and by being able to continue providing                 party fees for consumers. While the                     consumers on whose behalf these
                                            a valuable service to their customers.                  Bureau does not have the information to                 institutions send remittance transfers.
                                            These benefits might be significant,                    quantify the number of transfers in this                These effects would be in addition to
                                            although they are difficult to quantify.                category or the exact value to                          the effects on insured institutions that
                                               This final rule also provides a                      consumers, the benefit to consumers of                  provide more than 500 remittance
                                            transition period for insured institutions              continued access is potentially large.                  transfers per year and the consumers on
                                            that exceed the 500-transfer normal                        Under category (1) above, consumers                  whose behalf these insured institutions
                                            course of business safe harbor threshold                will receive disclosures containing                     send remittance transfers.
                                            under § 1005.32(b)(5) in the current                    estimates. As discussed above in                           As discussed above, 414 banks and
                                            calendar year, which will allow them to                 considering the impact of the permanent                 247 credit unions provided between 101
                                            continue to provide estimates of covered                exception for the exchange rate, the use                and 500 transfers in either 2017 or 2018,
                                            third-party fees for a reasonable period                of estimates for covered third-party fees               but not more than 500 in either year. In
                                            of time (i.e., the later of six months or               may make it more difficult for                          2018, they respectively sent about
                                            January 1 of next year) while they come                 consumers to engage in comparison                       92,600 and 49,300 transfers. These
                                            into compliance with the requirement to                 shopping and impose a cost on                           banks and credit unions would remain
                                            provide exact covered third-party fees                  consumers by making disclosures less                    covered by the Rule under the first
                                            (assuming that these institutions cannot                accurate.                                               baseline since the normal course of
lotter on DSK9F5VC42PROD with RULES3




                                            rely on another exception in § 1005.32).                   As discussed above, this final rule                  business safe harbor threshold remains
                                            The transition period may benefit                       provides that if an insured institution in              at 100 transfers. However, all of these
                                            insured institutions by giving them                     the prior calendar year did not exceed                  insured institutions would necessarily
                                                                                                    the 500-transfer threshold to a particular              meet the respective 500-transfer and
                                              97 At least one commenter on the 2019 Proposal        country but does exceed the 500-transfer                1,000-transfer threshold requirements in
                                            noted the large cost of this dislocation.               threshold in the current calendar year,                 the permanent exceptions. Thus, all of

                                                                                                                             32
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00033   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34902                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            these insured institutions could                        permanent exceptions for estimating the                 total. Credit unions do not report
                                            continue to disclose estimates for                      exchange rate and covered third-party                   reliance on the temporary exception, but
                                            exchange rates and covered third-party                  fees in this final rule. According to the               assuming reliance on the temporary
                                            fees to the extent that they already do                 bank Call Report data, only 18 of these                 exception is similar for credit unions,
                                            so. The ability to disclose estimates                   banks reported using the temporary                      the four credit unions that provided
                                            under the permanent exceptions would                    exception, and they did so for                          more than 500 transfers in either 2017
                                            mitigate costs relative to the first                    approximately 66,600 transfers. As                      or 2018 and were located in rural areas
                                            baseline.                                               discussed above, the Bureau                             would have used the temporary
                                              The insured institutions providing                    understands that remittance transfer                    exception for approximately 900
                                            between 101 and 500 transfers currently                 providers that are smaller depository                   transfers.
                                            provide error resolution rights and meet                institutions and credit unions obtain                      Consumers in rural areas may have
                                            the other conditions of the Rule. These                 information about exchange rates and                    access to fewer remittance transfers
                                            insured institutions would continue to                  covered third-party fees from a limited                 providers and therefore may benefit
                                            do so under the first baseline and with                 number of service providers that are                    more than other consumers from a rule
                                            the alternative rule considered here, i.e.,             either very large insured institutions or               change that keeps more insured
                                            that provided only the permanent                        large nonbank service providers. Given                  institutions in the market or helps
                                            exceptions for estimating exchange rates                this reliance, the impacts of the                       reduce costs to the extent that cost
                                            and covered third-party fees.                           permanent exceptions, described above,                  reductions are passed on to consumers.
                                                                                                    will also generally be the specific                     However, these consumers will also
                                            D. Potential Specific Impacts of the                                                                            disproportionately lose consumer
                                                                                                    impacts for depository institutions and
                                            Final Rule                                                                                                      protections relative to other consumers,
                                                                                                    credit unions with $10 billion or less in
                                            1. Depository Institutions and Credit                   total assets.                                           under the second baseline, to the extent
                                            Unions With $10 Billion or Less in Total                                                                        that the banks and credit unions that
                                                                                                    2. Impact on Consumers in Rural Areas                   provide remittance transfers to these
                                            Assets, as Described in Section 1026
                                                                                                       Consumers in rural areas may                         consumers will be disproportionately
                                               As stated above, based on their Call
                                                                                                    experience different impacts from this                  excluded from the Rule (due to the
                                            Reports, 414 banks and 247 credit
                                                                                                    final rule than other consumers. The                    increase in the normal course of safe
                                            unions provided between 101 and 500
                                                                                                    Bureau has discretion to define rural                   harbor threshold) or use the permanent
                                            transfers in either 2017 or 2018, but not
                                                                                                    areas as appropriate for this impact                    exceptions adopted in this final rule to
                                            more than 500 in either year. Of these,
                                                                                                    analysis. For the impact analysis in this               estimate covered third-party fees and
                                            386 banks and all 247 credit unions had
                                                                                                    section, the Bureau used its 2018 rural                 the exchange rate. As stated above, the
                                            $10 billion or less in total assets in
                                                                                                    counties list.98 The Bureau compared                    414 banks and 247 credit unions that
                                            2018. Some of these insured institutions
                                                                                                    the address each bank and credit union                  provided between 101 and 500 transfers
                                            currently provide exact disclosures
                                                                                                    reported on its Call Report with this                   in either 2017 or 2018, but not more
                                            (based on Call Report data) and all of
                                                                                                    rural county list to determine if that                  than 500 in either year, represent 55
                                            them would have to provide exact
                                                                                                    bank or credit union was located in a                   percent of the banks and 62 percent of
                                            disclosures under the first baseline (i.e.,
                                                                                                    rural county. This comparison is limited                the credit unions that provided more
                                            the no-action baseline). None of these
                                                                                                    to the location listed in the Call Report,              than 100 transfers in both years. In rural
                                            insured institutions will be covered by
                                                                                                    which is generally the headquarters of                  areas, the corresponding 83 banks and
                                            the Rule under the increase in the
                                                                                                    the bank or credit union. There are                     15 credit unions represented 75 percent
                                            normal course of business safe harbor
                                                                                                    likely rural branches of insured                        of the banks and 79 percent of the credit
                                            threshold from 100 transfers annually to
                                                                                                    institutions with headquarters located                  unions that provided more than 100
                                            500 transfers annually. It follows that a
                                                                                                    in non-rural areas, so this comparison                  transfers in both years in rural areas.
                                            large majority of the banks and all of the
                                                                                                    captures only a portion of the impact of                Thus, the increase in the normal course
                                            credit unions affected by the change in
                                                                                                    this final rule on consumers in rural                   of business safe harbor threshold will
                                            the normal course of business safe
                                                                                                    areas.                                                  have somewhat larger effects in rural
                                            harbor threshold from 100 transfers                        According to the Call Reports, 83
                                            annually to 500 transfers annually have                                                                         areas in both preserving access to
                                                                                                    banks provided between 101 and 500                      remittance transfer providers and
                                            $10 billion or less in assets. Thus, the                remittance transfers in either 2017 or
                                            impacts of the increase in the normal                                                                           possibly reducing the protections
                                                                                                    2018, but not more than 500 in either                   provided by the Rule, as described
                                            course of business safe harbor threshold,               year, and were headquartered in rural
                                            described above, will also generally be                                                                         above.
                                                                                                    counties. These banks provided 17,000
                                            the specific impacts for depository                     transfers in 2018. Further, 15 credit                   VII. Regulatory Flexibility Act Analysis
                                            institutions and credit unions with $10                 unions provided between 101 and 500                       The Regulatory Flexibility Act (RFA),
                                            billion or less in total assets.                        remittance transfers in either 2017 or                  as amended by the Small Business
                                               In addition, 190 banks and 142 credit                                                                        Regulatory Enforcement Fairness Act of
                                                                                                    2018, but not more than 500 in either
                                            unions with $10 billion or less in assets                                                                       1996, requires each agency to consider
                                                                                                    year, and were headquartered in rural
                                            in 2018 provided more than 500                                                                                  the potential impact of its regulations on
                                                                                                    counties. These credit unions provided
                                            transfers in 2017 or 2018. As discussed                                                                         small entities, including small
                                                                                                    2,200 transfers. Finally, three banks
                                            above, some of these banks and credit                                                                           businesses, small governmental units,
                                                                                                    provided more than 500 transfers in
                                            unions currently provide exact                                                                                  and small not-for-profit organizations.99
                                                                                                    either 2017 or 2018, were located in
                                            disclosures, and all of them will have to
                                                                                                    rural areas, and reported relying on the                The RFA defines a ‘‘small business’’ as
                                            provide exact disclosures under the
                                                                                                    temporary exception. These banks                        a business that meets the size standard
lotter on DSK9F5VC42PROD with RULES3




                                            second baseline. These banks and credit
                                                                                                    reported that they relied on the                        developed by the Small Business
                                            unions will not be directly affected by
                                                                                                    temporary exception for 2,000 transfers                 Administration pursuant to the Small
                                            the change in the normal course of
                                            business safe harbor threshold. They                      98 See https://www.consumerfinance.gov/policy-          99 5 U.S.C. 601 et seq. The Bureau is not aware
                                            may be affected, compared to the second                 compliance/guidance/rural-and-underserved-              of any small governmental units or not-for-profit
                                            baseline, by the adoption of the                        counties-list/.                                         organizations to which this final rule would apply.


                                                                                                                             33
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00034   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                   Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                            34903

                                            Business Act.100 Potentially affected                      Accordingly, the Director certifies that                  The Bureau concludes that the overall
                                            small entities include insured                           this final rule will not have a significant              impact of the increase in the normal
                                            institutions that have $600 million or                   economic impact on a substantial                         course of business safe harbor threshold
                                            less in assets and that provide                          number of small entities.                                from 100 transfers annually to 500
                                            remittance transfers in the normal                                                                                transfers annually and allowing limited
                                            course of their business.101                             VIII. Paperwork Reduction Act
                                                                                                                                                              use of estimates for covered third-party
                                               The RFA generally requires an agency                    Under the Paperwork Reduction Act                      fee and exchange rate disclosures is
                                            to conduct an initial regulatory                         of 1995 (PRA),105 Federal agencies are                   small. In addition, the Bureau concludes
                                            flexibility analysis (IRFA) and a final                  generally required to seek approval from                 that this final rule will have no material
                                            regulatory flexibility analysis (FRFA) of                the Office of Management and Budget                      change in burden on remittance transfer
                                            any rule subject to notice-and-comment                   (OMB) for information collection                         providers that are non-depository
                                            rulemaking requirements, unless the                      requirements prior to implementation.                    financial institutions. The Bureau
                                            agency certifies that the rule will not                  Under the PRA, the Bureau may not                        recognizes, however, that it lacks data
                                            have a significant economic impact on                    conduct or sponsor, and,                                 with which to determine the precise
                                            a substantial number of small                            notwithstanding any other provision of                   impact of this final rule. The Bureau
                                            entities.102 The Bureau also is subject to               law, a person is not required to respond                 requested comments or data concerning
                                            certain additional procedures under the                  to, an information collection unless the                 information that would assist the
                                            RFA involving the convening of a panel                   information collection displays a valid                  Bureau with making a determination on
                                            to consult with small business                           control number assigned by OMB.                          the impact of allowing limited use of
                                            representatives prior to proposing a rule                                                                         estimates in certain disclosures on the
                                                                                                       This final rule amends 12 CFR part
                                            for which an IRFA is required.103                                                                                 Bureau’s current collection of
                                               At the proposed rule stage, the Bureau                1005 (Regulation E), which implements
                                                                                                     EFTA. The Bureau’s OMB control                           information pursuant to Regulation E,
                                            determined that an IRFA was not                                                                                   but received no comments on this
                                            required because the proposal, if                        number for Regulation E is 3170–0014.
                                                                                                       Under Regulation E, the Bureau                         aspect of the 2019 Proposal.
                                            adopted, would not have a significant                                                                                Current Total Annual Burden Hours
                                            economic impact on a substantial                         generally accounts for the paperwork
                                                                                                                                                              on Bureau Respondents, Regulation E:
                                            number of small entities. The Bureau                     burden for the following respondents
                                                                                                                                                              3,445,033.
                                            did not receive any comments on this                     pursuant to its administrative                              Current Total Annual Burden Hours
                                            analysis. For this final rule, the Bureau                enforcement authority: Federally                         on Bureau Respondents, Subpart B only:
                                            also determines that this determination                  insured depository institutions with                     1,471,808.
                                            is accurate. Under the no-action                         more than $10 billion in total assets,                      Estimated Total Annual Burden
                                            baseline, the temporary exception                        their depository institution affiliates,                 Hours on Bureau Respondents under
                                            expires, and therefore no remittance                     and certain non-depository institutions.                 the Rule, Subpart B only: 1,448,938.
                                            transfer providers—including small                       The Bureau and the Federal Trade                            Estimated Change in Total Annual
                                            entities—will be able to provide                         Commission (FTC) generally both have                     Burden Hours on Bureau Respondents
                                            estimates using that exception. Under                    enforcement authority over non-                          under the Rule: ¥22,870.
                                            this final rule, certain small entities that             depository institutions subject to                          The Bureau has determined that this
                                            would otherwise be covered by the                        Regulation E. Accordingly, the Bureau                    final rule does not contain any new or
                                            Remittance Rule will not be covered by                   would generally allocate to itself half of               substantively revised information
                                            the Rule and certain other small entities                this final rule’s estimated reduction in                 collection requirements as defined by
                                            will be able to provide estimates in                     burden on non-depository financial                       the PRA and that the burden estimate
                                            certain circumstances. Thus, the Bureau                  institutions subject to Regulation E, but                for the previously approved information
                                            concludes that this final rule will only                 estimates no reduction in burden on                      collections should be revised as
                                            reduce burden on small entities relative                 these institutions from this final rule.                 explained above. The Bureau will file a
                                            to the baseline.104                                      Other Federal agencies, including the                    request with OMB to adjust the burden
                                                                                                     FTC, are responsible for estimating and                  as discussed above. This request will be
                                               100 5 U.S.C. 601(3) (the Bureau may establish an      reporting to the Office of Management                    filed under OMB control number 3170–
                                            alternative definition after consultation with the       and Budget (OMB) the paperwork
                                            Small Business Administration and an opportunity                                                                  0014.
                                            for public comment).                                     burden for the institutions for which
                                               101 Small Bus. Admin., Table of Small Business        they have enforcement and/or                             IX. Congressional Review Act
                                            Size Standards Matched to North American                 supervision authority. They may use the                     Pursuant to the Congressional Review
                                            Industry Classification System Codes, https://           Bureau’s burden estimation                               Act,106 the Bureau will submit a report
                                            www.sba.gov/sites/default/files/files/Size_
                                            Standards_Table.pdf.
                                                                                                     methodology, but need not do so.                         containing this rule and other required
                                               102 5 U.S.C. 603 through 605.                                                                                  information to the U.S. Senate, the U.S.
                                               103 5 U.S.C. 609.                                     will need to begin providing exact disclosures, even     House of Representatives, and the
                                               104 In general, given the expiration of the           without the exceptions on use of estimates. Using        Comptroller General of the United
                                            temporary exception and this final rule, some small      the credit union Call Reports, the Bureau finds that     States prior to this final rule’s published
                                            entities that currently provide estimates will be able   there were 133 credit unions with assets under $600
                                            to continue to provide estimates for some or all of      million covered by the Rule in 2018 (because they        effective date. The Office of Information
                                            their remittance transfers and some will need to         provided more than 100 transfers in 2017 or 2018).       and Regulatory Affairs has designated
                                            begin providing exact disclosures. Using the bank        Of these credit unions, only 30 send an amount of        this rule as not a ‘‘major rule’’ as
                                            Call Reports, however, the Bureau finds that only        transfers that exceeds this final rule’s normal course   defined by 5 U.S.C. 804(2).
                                            one small bank will need to begin providing exact        of business safe harbor threshold of 500 transfers.
                                            disclosures. Specifically, the Bureau finds that there   The credit union Call Reports do not report              X. Signing Authority
                                                                                                     utilization of the temporary exception. However,
lotter on DSK9F5VC42PROD with RULES3




                                            were 82 banks in 2018 with assets under $600
                                            million covered by the Rule (because they provided       since one of the 12 small banks that are covered by         The Director of the Bureau, having
                                            greater than 100 transfers in 2017 or 2018). Of these    this final rule uses the temporary exception, the        reviewed and approved this document
                                            banks, only 12 send an amount of transfers that          Bureau considers it reasonable to suppose that
                                                                                                     approximately two of the 30 small credit unions
                                                                                                                                                              is delegating the authority to
                                            exceeds this final rule’s normal course of business
                                            safe harbor threshold of 500 transfers. Further, only    that are covered by this final rule use the temporary    electronically sign this document to
                                            one of these 12 banks currently reports relying on       exception.
                                            the temporary exception. Thus, only one small bank          105 44 U.S.C. 3501 et seq.                             106   5 U.S.C. 801 et seq.


                                                                                                                              34
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00035   Fmt 4701     Sfmt 4700   E:\FR\FM\05JNR3.SGM     05JNR3
                                            34904                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            Laura Galban, a Bureau Federal Register                 requirements of this subpart with                       estimated under paragraph (b)(4)(i) of
                                            Liaison, for purposes of publication in                 respect to any remittance transfers for                 this section only if the exchange rate is
                                            the Federal Register.                                   which payment is made after that date.                  permitted to be estimated under
                                                                                                    The requirements of the Act and this                    paragraph (b)(4)(i) of this section and
                                            List of Subjects in 12 CFR Part 1005
                                                                                                    part, including those set forth in                      the estimated exchange rate affects the
                                              Automated teller machines, Banking,                   §§ 1005.33 and 1005.34, as well as the                  amount of such disclosures.
                                            Banks, Consumer protection, Credit                      requirements set forth in § 1005.13,                       (5) Permanent exception for
                                            unions, Electronic fund transfers,                      continue to apply to transfers for which                estimation of covered third-party fees by
                                            National banks, Remittance transfers,                   payment is made prior to that date.                     an insured institution. (i) Except as
                                            Reporting and recordkeeping                             *     *       *     *   *                               provided in paragraph (b)(5)(ii) of this
                                            requirements, Savings associations.                                                                             section, for disclosures described in
                                                                                                    ■ 3. Amend § 1005.32 by:
                                                                                                                                                            §§ 1005.31(b)(1) through (3) and
                                            Authority and Issuance                                  ■ A. Adding paragraphs (b)(4) and (5);
                                                                                                                                                            1005.36(a)(1) and (2), estimates may be
                                              For the reasons set forth above, the                  ■ B. In paragraph (c), removing ‘‘(a) or
                                                                                                                                                            provided for a remittance transfer to a
                                            Bureau amends Regulation E, 12 CFR                      (b)(1)’’ and adding in its place ‘‘(a) or               particular designated recipient’s
                                            part 1005, as set forth below:                          (b)(1), (4), or (5)’’;                                  institution in accordance with
                                                                                                    ■ C. In paragraph (c)(4), italicizing the
                                                                                                                                                            paragraph (c) of this section for the
                                            PART 1005—ELECTRONIC FUND                               heading ‘‘Amount of currency that will                  amounts required to be disclosed under
                                            TRANSFERS (REGULATION E)                                be received by the designated                           § 1005.31(b)(1)(vi) through (vii), if all of
                                                                                                    recipient’’.                                            the following conditions are met:
                                            ■ 1. The authority citation for part 1005                 The additions read as follows:                           (A) The remittance transfer provider
                                            continues to read as follows:
                                                                                                    § 1005.32    Estimates.                                 is an insured institution as defined in
                                              Authority: 12 U.S.C. 5512, 5581; 15 U.S.C.                                                                    paragraph (a)(3) of this section;
                                            1693b. Subpart B is also issued under 12                *       *    *    *     *                                  (B) At the time the insured institution
                                            U.S.C. 5601 and 15 U.S.C. 1693o–1.                         (b) * * *                                            must provide, as applicable, the
                                                                                                       (4) Permanent exception for                          disclosure required by § 1005.31(b)(1)
                                            Subpart B—Requirements for                              estimation of the exchange rate by an                   through (3) or § 1005.36(a)(1) or (2), the
                                            Remittance Transfers                                    insured institution. (i) Except as                      insured institution cannot determine the
                                                                                                    provided in paragraph (b)(4)(ii) of this                exact covered third-party fees required
                                            ■  2. Amend § 1005.30 by revising                       section, for disclosures described in
                                            paragraphs (f)(2)(i)(A) and (B) and                                                                             to be disclosed under § 1005.31(b)(1)(vi)
                                                                                                    §§ 1005.31(b)(1) through (3) and                        for that remittance transfer;
                                            (f)(2)(ii), and adding paragraph (f)(2)(iii),           1005.36(a)(1) and (2), estimates may be
                                            to read as follows:                                                                                                (C) The insured institution made 500
                                                                                                    provided for a remittance transfer to a                 or fewer remittance transfers in the prior
                                            § 1005.30   Remittance transfer definitions.            particular country in accordance with                   calendar year to that designated
                                            *       *    *     *     *                              paragraph (c) of this section for the                   recipient’s institution, or a United States
                                               (f) * * *                                            amounts required to be disclosed under                  Federal statute or regulation prohibits
                                               (2) * * *                                            § 1005.31(b)(1)(iv) through (vii), if the               the insured institution from being able
                                               (i) * * *                                            designated recipient of the remittance                  to determine the exact covered third-
                                               (A) Provided 500 or fewer remittance                 transfer will receive funds in the                      party fees required to be disclosed
                                            transfers in the previous calendar year;                country’s local currency and all of the                 under § 1005.31(b)(1)(vi) for that
                                            and                                                     following conditions are met:                           remittance transfer; and
                                               (B) Provides 500 or fewer remittance                    (A) The remittance transfer provider                    (D) The remittance transfer is sent
                                            transfers in the current calendar year.                 is an insured institution as defined in                 from the sender’s account with the
                                               (ii) Transition period—coming into                   paragraph (a)(3) of this section;                       insured institution; provided however,
                                            compliance. Beginning on July 21, 2020,                    (B) At the time the insured institution              for the purposes of this paragraph, a
                                            if a person that provided 500 or fewer                  must provide, as applicable, the                        sender’s account does not include a
                                            remittance transfers in the previous                    disclosure required by § 1005.31(b)(1)                  prepaid account, unless the prepaid
                                            calendar year provides more than 500                    through (3) or § 1005.36(a)(1) or (2), the              account is a payroll card account or a
                                            remittance transfers in the current                     insured institution cannot determine the                government benefit account.
                                            calendar year, and if that person is then               exact exchange rate required to be                         (ii) The disclosure in
                                            providing remittance transfers for a                    disclosed under § 1005.31(b)(1)(iv) for                 § 1005.31(b)(1)(vii) may be estimated
                                            consumer in the normal course of its                    that remittance transfer;                               under paragraph (b)(5)(i) of this section
                                            business pursuant to paragraph (f)(1) of                   (C) The insured institution made                     only if covered third-party fees are
                                            this section, the person has a reasonable               1,000 or fewer remittance transfers in                  permitted to be estimated under
                                            period of time, not to exceed six                       the prior calendar year to the particular               paragraph (b)(5)(i) of this section and
                                            months, to begin complying with this                    country for which the designated                        the estimated covered third-party fees
                                            subpart. Compliance with this subpart                   recipients of those transfers received                  affect the amount of such disclosure.
                                            will not be required for any remittance                 funds in the country’s local currency;                  *       *    *    *     *
                                            transfers for which payment is made                     and
                                            during that reasonable period of time.                     (D) The remittance transfer is sent                  § 1005.33   [Amended]
                                               (iii) Transition period—qualifying for               from the sender’s account with the                      ■ 4. Amend § 1005.33(a)(1)(iii)(A) by
                                            the safe harbor. If a person who                        insured institution; provided however,                  removing ‘‘(a), (b)(1) or (b)(2)’’ and
                                            previously provided remittance                          for the purposes of this paragraph, a                   adding in its place ‘‘(a) or (b)(1), (2), (4),
lotter on DSK9F5VC42PROD with RULES3




                                            transfers in the normal course of its                   sender’s account does not include a                     or (5)’’.
                                            business in excess of the safe harbor                   prepaid account, unless the prepaid
                                            threshold set forth in this paragraph                   account is a payroll card account or a                  § 1005.36   [Amended]
                                            (f)(2) determines that, as of a particular              government benefit account.                             ■  5. Amend § 1005.36(b)(3) by removing
                                            date, it will qualify for the safe harbor,                 (ii) The disclosures in                              ‘‘(a) or (b)(1)’’ and adding in its place
                                            it may cease complying with the                         § 1005.31(b)(1)(v) through (vii) may be                 ‘‘(a) or (b)(1), (4), or (5)’’.

                                                                                                                             35
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00036   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                               34905

                                            ■ 6. In supplement I to part 1005:                      provider’’ and is not subject to the                    subpart B. Assume that in this case, a
                                            ■ a. Under Section 1005.30—Remittance                   requirements of subpart B. For purposes of              reasonable period of time is six months.
                                            Transfer Definitions, revise 30(f)                      determining whether a person qualifies for              Thus, compliance with subpart B was not
                                            Remittance Transfer Provider.                           the safe harbor under § 1005.30(f)(2)(i), the           required for remittance transfers made on or
                                                                                                    number of remittance transfers provided                 before March 5, 2015 (i.e., six months after
                                            ■ b. Under Section 1005.31—
                                                                                                    includes any transfers excluded from the                September 5, 2014). After March 5, 2015, the
                                            Disclosures, revise 31(b)(1)(viii)                      definition of ‘‘remittance transfer’’ due               person was required to comply with subpart
                                            Statement When Additional Fees and                      simply to the safe harbor. In contrast, the             B if, based on the facts and circumstances,
                                            Taxes May Apply.                                        number of remittance transfers provided does            the person provided remittance transfers in
                                            ■ c. Under Section 1005.32—Estimates:                   not include any transfers that are excluded             the normal course of business and was thus
                                            ■ 1. Revise introductory paragraph 1                    from the definition of ‘‘remittance transfer’’          a remittance transfer provider.
                                            and 32(b)(1) Permanent Exceptions for                   for reasons other than the safe harbor, such               B. Example of safe harbor for a person that
                                            Transfers to Certain Countries;                         as small value transactions or securities and           provided 500 or fewer transfers in 2019 and
                                            ■ 2. Add 32(b)(4) Permanent Exception                   commodities transfers that are excluded from            provides 500 or fewer transfers in 2020. On
                                                                                                    the definition of ‘‘remittance transfer’’ by            July 21, 2020, the safe harbor threshold in
                                            for Estimation of the Exchange Rate by                                                                          § 1005.30(f)(2)(i) changed from 100
                                                                                                    § 1005.30(e)(2).
                                            an Insured Institution, and 32(b)(5)                                                                            remittance transfers to 500 remittance
                                                                                                       iii. Transition period. A person may cease
                                            Permanent Exception for Estimation of                   to satisfy the requirements of the safe harbor          transfers. Thus, beginning on July 21, 2020,
                                            Covered Third-Party Fees by an Insured                  described in § 1005.30(f)(2)(i) if, beginning on        pursuant to § 1005.30(f)(2)(i), a person is
                                            Institution; and                                        July 21, 2020, the person provides in excess            deemed not to be providing remittance
                                            ■ 3. Revise 32(c)(3) Covered Third-Party                of 500 remittance transfers in a calendar year.         transfers for a consumer in the normal course
                                            Fees, and 32(d) Bases for Estimates for                 For example, if a person that provided 500              of its business if the person provided 500 or
                                            Transfers Scheduled Before the Date of                  or fewer remittance transfers in the previous           fewer remittance transfers in the previous
                                                                                                    calendar year provides more than 500                    calendar year and provides 500 or fewer
                                            Transfer.                                                                                                       remittance transfers in the current calendar
                                            ■ d. Under Section 1005.36—Transfers                    remittance transfers in the current calendar
                                                                                                    year, the safe harbor applies to the first 500          year. If a person provided 500 or fewer
                                            Scheduled Before the Date of Transfer,                                                                          transfers in 2019 and provides 500 or fewer
                                                                                                    remittance transfers that the person provides
                                            revise 36(b) Accuracy.                                  in the current calendar year. For any                   remittance transfers in 2020, that person
                                              The revisions and additions read as                   additional remittance transfers provided in             qualifies for the safe harbor threshold in
                                            follows:                                                the current calendar year and for any                   2020. For example, assume that a person
                                                                                                    remittance transfers provided in the                    provided 200 remittance transfers in 2019
                                            Supplement I to Part 1005—Official                                                                              and 400 remittance transfers in 2020. The
                                                                                                    subsequent calendar year, whether the
                                            Interpretations                                                                                                 safe harbor will apply to the person’s
                                                                                                    person provides remittance transfers for a
                                                                                                                                                            transfers in 2020 beginning on July 21, 2020,
                                            Section 1005.30—Remittance Transfer                     consumer in the normal course of its
                                                                                                                                                            as well as the person’s first 500 transfers in
                                            Definitions                                             business, as defined in § 1005.30(f)(1), and is
                                                                                                                                                            2021. See comment 30(f)-2.iv.C for an
                                            *      *     *       *      *                           thus a remittance transfer provider for those           example regarding the transition period if the
                                                                                                    additional transfers, depends on the facts and          500-transfer safe harbor is exceeded.
                                            30(f) Remittance Transfer Provider                      circumstances. Section 1005.30(f)(2)(ii)                   C. Example of safe harbor and transition
                                               1. Agents. A person is not deemed to be              provides a reasonable period of time, not to            period for the 500-transfer safe harbor
                                            acting as a remittance transfer provider when           exceed six months, for such a person to begin           threshold beginning on July 21, 2020.
                                            it performs activities as an agent on behalf of         complying with subpart B, if that person is             Assume that a person provided 490
                                            a remittance transfer provider.                         then providing remittance transfers in the              remittance transfers in 2020 and 490 such
                                               2. Normal course of business. i. General.            normal course of its business. At the end of            transfers in 2021. The safe harbor will apply
                                            Whether a person provides remittance                    that reasonable period of time, such person             to the person’s transfers in 2021, as well as
                                            transfers in the normal course of business              would be required to comply with subpart B              the person’s first 500 remittance transfers in
                                            depends on the facts and circumstances,                 unless, based on the facts and circumstances,           2022. However, if the person provides a 501st
                                            including the total number and frequency of             the person is not a remittance transfer                 transfer on September 5, 2022, the facts and
                                            remittance transfers sent by the provider. For          provider.                                               circumstances determine whether the person
                                            example, if a financial institution generally              iv. Examples. A. Example of safe harbor              provides remittance transfers in the normal
                                            does not make remittance transfers available            and transition period for 100-transfer safe             course of business and is thus a remittance
                                            to customers, but sends a couple of such                harbor threshold effective prior to July 21,            transfer provider for the 501st and any
                                            transfers in a given year as an                         2020. Assume that a person provided 90                  subsequent remittance transfers that it
                                            accommodation for a customer, the                       remittance transfers in 2012 and 90 such                provides in 2022. Furthermore, the person
                                            institution does not provide remittance                 transfers in 2013. The safe harbor applied to           would not qualify for the safe harbor
                                            transfers in the normal course of business. In          the person’s transfers in 2013, as well as the          described in § 1005.30(f)(2)(i) in 2023
                                            contrast, if a financial institution makes              person’s first 100 remittance transfers in              because the person did not provide 500 or
                                            remittance transfers generally available to             2014. However, if the person provided a                 fewer remittance transfers in 2022. However,
                                            customers (whether described in the                     101st transfer on September 5, 2014, the facts          for the 501st remittance transfer provided in
                                            institution’s deposit account agreement, or in          and circumstances determine whether the                 2022, as well as additional remittance
                                            practice) and makes transfers more frequently           person provided remittance transfers in the             transfers provided thereafter in 2022 and
                                            than on an occasional basis, the institution            normal course of business and was thus a                2023, if that person is then providing
                                            provides remittance transfers in the normal             remittance transfer provider for the 101st and          remittance transfers for a consumer in the
                                            course of business.                                     any subsequent remittance transfers that it             normal course of business, the person will
                                               ii. Safe harbor. On July 21, 2020, the safe          provided in 2014. Furthermore, the person               have a reasonable period of time, not to
                                            harbor threshold in § 1005.30(f)(2)(i) changed          would not have qualified for the safe harbor            exceed six months, to come into compliance
                                            from 100 remittance transfers to 500                    described in § 1005.30(f)(2)(i) in 2015                 with subpart B of Regulation E. Assume that
                                            remittance transfers. Under § 1005.30(f)(2)(i),         because the person did not provide 100 or               in this case, a reasonable period of time is six
                                            beginning on July 21, 2020, a person that               fewer remittance transfers in 2014. However,            months. Thus, compliance with subpart B is
                                            provided 500 or fewer remittance transfers in           for the 101st remittance transfer provided in           not required for remittance transfers made on
lotter on DSK9F5VC42PROD with RULES3




                                            the previous calendar year and provides 500             2014, as well as additional remittance                  or before March 5, 2023 (i.e., six months after
                                            or fewer remittance transfers in the current            transfers provided thereafter in 2014 and               September 5, 2022). After March 5, 2023, the
                                            calendar year is deemed not to be providing             2015, if that person was then providing                 person is required to comply with subpart B
                                            remittance transfers in the normal course of            remittance transfers for a consumer in the              if, based on the facts and circumstances, the
                                            its business. Accordingly, a person that                normal course of business, the person had a             person provides remittance transfers in the
                                            qualifies for the safe harbor in                        reasonable period of time, not to exceed six            normal course of business and is thus a
                                            § 1005.30(f)(2)(i) is not a ‘‘remittance transfer       months, to come into compliance with                    remittance transfer provider.


                                                                                                                             36
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00037   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34906                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                               v. Continued compliance for transfers for            party fees. In this scenario, the provider may           a law or regulation of the recipient country
                                            which payment was made before a person                  only provide the disclaimer regarding taxes              requires the person making funds directly
                                            qualifies for the safe harbor. Section                  collected on the remittance transfer by a                available to the designated recipient to apply
                                            1005.30(f)(2)(iii) addresses situations where a         person other than the provider, as applicable.           an exchange rate that is:
                                            person who previously was required to                   See Model Form A–30(c).                                     i. Set by the government of the recipient
                                            comply with subpart B of Regulation E newly                2. Optional disclosure of non-covered                 country after the remittance transfer provider
                                            qualifies for the safe harbor in                        third-party fees and taxes collected by a                sends the remittance transfer or
                                            § 1005.30(f)(2)(i). That section states that the        person other than the provider. When a                      ii. Set when the designated recipient
                                            requirements of EFTA and Regulation E,                  remittance transfer provider knows the non-              receives the funds.
                                            including those set forth in §§ 1005.33 and             covered third-party fees or taxes collected on              2. Example illustrating when exact
                                            1005.34 (which address procedures for                   the remittance transfer by a person other than           amounts can and cannot be determined
                                            resolving errors and procedures for                     the provider that will apply to a particular             because of the laws of the recipient country.
                                            cancellation and refund of remittance                   transaction, § 1005.31(b)(1)(viii) permits the              i. The laws of the recipient country do not
                                            transfers, respectively), as well as the                provider to disclose the amount of such fees             permit a remittance transfer provider to
                                            requirements set forth in § 1005.13 (which, in          and taxes. Section 1005.32(b)(3) additionally            determine the exact exchange rate required to
                                            part, governs record retention), continue to            permits a provider to disclose an estimate of            be disclosed under § 1005.31(b)(1)(iv) when,
                                            apply to transfers for which payment is made            such fees and taxes, provided any estimates              for example, the government of the recipient
                                            prior to the date the person qualifies for the          are based on reasonable source of                        country, on a daily basis, sets the exchange
                                            safe harbor in § 1005.30(f)(2)(i). Qualifying           information. See comment 32(b)(3)–1. For                 rate that must, by law, apply to funds
                                            for the safe harbor in § 1005.30(f)(2)(i)               example, a provider may know that the                    received and the funds are made available to
                                            likewise does not excuse compliance with                designated recipient’s institution imposes an            the designated recipient in the local currency
                                            any other applicable law or regulation. For                                                                      the day after the remittance transfer provider
                                                                                                    incoming wire fee for receiving a transfer.
                                            example, if a remittance transfer is also an                                                                     sends the remittance transfer.
                                                                                                    Alternatively, a provider may know that
                                            electronic fund transfer, any requirements in                                                                       ii. In contrast, the laws of the recipient
                                                                                                    foreign taxes will be collected on the
                                            subpart A of Regulation E that apply to the                                                                      country permit a remittance transfer provider
                                                                                                    remittance transfer by a person other than the
                                            transfer continue to apply, regardless of                                                                        to determine the exact exchange rate required
                                                                                                    remittance transfer provider. In these                   to be disclosed under § 1005.31(b)(1)(iv)
                                            whether the person must comply with                     examples, the provider may choose, at its
                                            subpart B. Relevant requirements in subpart                                                                      when, for example, the government of the
                                                                                                    option, to disclose the amounts of the                   recipient country ties the value of its
                                            A may include, but are not limited to, those            relevant recipient institution fee and tax as
                                            relating to initial disclosures, change-in-                                                                      currency to the U.S. dollar.
                                                                                                    part of the information disclosed pursuant to               3. Method by which transactions are made
                                            terms notices, liability of consumers for               § 1005.31(b)(1)(viii). The provider must not
                                            unauthorized transfers, and procedures for                                                                       in the recipient country. The method by
                                                                                                    include that fee or tax in the amount                    which transactions are made in the recipient
                                            resolving errors.                                       disclosed pursuant to § 1005.31(b)(1)(vi) or
                                               3. Multiple remittance transfer providers. If                                                                 country does not permit a remittance transfer
                                                                                                    (b)(1)(vii). Fees and taxes disclosed under              provider to determine exact amounts
                                            the remittance transfer involves more than              § 1005.31(b)(1)(viii) must be disclosed in the
                                            one remittance transfer provider, only one set                                                                   required to be disclosed when transactions
                                                                                                    currency in which the funds will be received.            are sent via international ACH on terms
                                            of disclosures must be given, and the                   See comment 31(b)(1)(vi)–1. Estimates of any
                                            remittance transfer providers must agree                                                                         negotiated between the United States
                                                                                                    non-covered third-party fees and any taxes               government and the recipient country’s
                                            among themselves which provider must take               collected on the remittance transfer by a
                                            the actions necessary to comply with the                                                                         government, under which the exchange rate
                                                                                                    person other than the provider must be                   is a rate set by the recipient country’s central
                                            requirements that subpart B imposes on any
                                                                                                    disclosed in accordance with § 1005.32(b)(3).            bank or other governmental authority after
                                            or all of them. Even though the providers
                                            must designate one provider to take the                 *       *     *       *        *                         the provider sends the remittance transfer.
                                            actions necessary to comply with the                                                                                4. Example illustrating when exact
                                                                                                    Section 1005.32—Estimates                                amounts can and cannot be determined
                                            requirements that subpart B imposes on any
                                            or all of them, all remittance transfer                    1. Disclosures where estimates can be used.           because of the method by which transactions
                                            providers involved in the remittance transfer           Sections 1005.32(a) and (b)(1), (b)(4), and              are made in the recipient country.
                                            remain responsible for compliance with the              (b)(5) permit estimates to be used in certain               i. The method by which transactions are
                                            applicable provisions of the EFTA and                   circumstances for disclosures described in               made in the recipient country does not
                                            Regulation E.                                           §§ 1005.31(b)(1) through (3) and 1005.36(a)(1)           permit a remittance transfer provider to
                                                                                                    and (2). To the extent permitted in                      determine the exact exchange rate required to
                                            Section 1005.31—Disclosures                             § 1005.32(a) and (b)(1), (b)(4), and (b)(5),             be disclosed under § 1005.31(b)(1)(iv) when
                                            *       *    *       *      *                           estimates may be used in the pre-payment                 the provider sends a remittance transfer via
                                                                                                    disclosure described in § 1005.31(b)(1), the             international ACH on terms negotiated
                                            31(b)   Disclosure Requirements                                                                                  between the United States government and
                                                                                                    receipt disclosure described in
                                            *       *    *       *      *                           § 1005.31(b)(2), the combined disclosure                 the recipient country’s government, under
                                               31(b)(1)(viii) Statement When Additional             described in § 1005.31(b)(3), and the pre-               which the exchange rate is a rate set by the
                                            Fees and Taxes May Apply Required                       payment disclosures and receipt disclosures              recipient country’s central bank on the
                                            disclaimer when non-covered third-party fees            for both first and subsequent preauthorized              business day after the provider has sent the
                                            and taxes collected by a person other than              remittance transfers described in                        remittance transfer.
                                            the provider may apply. If non-covered third-           § 1005.36(a)(1) and (2). Section 1005.32(b)(2)              ii. In contrast, a remittance transfer
                                            party fees or taxes collected by a person other         permits estimates to be used for certain                 provider would not qualify for the
                                            than the provider apply to a particular                 information if the remittance transfer is                § 1005.32(b)(1)(i)(B) methods exception if it
                                            remittance transfer or if a provider does not           scheduled by a sender five or more business              sends a remittance transfer via international
                                            know if such fees or taxes may apply to a               days before the date of the transfer, for                ACH on terms negotiated between the United
                                            particular remittance transfer,                         disclosures described in § 1005.36(a)(1)(i)              States government and a private-sector entity
                                            § 1005.31(b)(1)(viii) requires the provider to          and (a)(2)(i).                                           or entities in the recipient country, under
                                            include the disclaimer with respect to such                                                                      which the exchange rate is set by the
                                            fees and taxes. Required disclosures under              *       *     *       *        *                         institution acting as the entry point to the
                                            § 1005.31(b)(1)(viii) may only be provided to           32(b)    Permanent Exceptions                            recipient country’s payments system on the
lotter on DSK9F5VC42PROD with RULES3




                                            the extent applicable. For example, if the                                                                       next business day. However, a remittance
                                            designated recipient’s institution is an agent          32(b)(1) Permanent Exceptions for Transfers              transfer provider sending a remittance
                                            of the provider and thus, non-covered third-            to Certain Countries                                     transfer using such a method may qualify for
                                            party fees cannot apply to the transfer, the              1. Laws of the recipient country. The laws             the § 1005.32(a) temporary exception or the
                                            provider must disclose all fees imposed on              of the recipient country do not permit a                 exception set forth in § 1005.32(b)(4).
                                            the remittance transfer and may not provide             remittance transfer provider to determine                   iii. A remittance transfer provider would
                                            the disclaimer regarding non-covered third-             exact amounts required to be disclosed when              not qualify for the § 1005.32(b)(1)(i)(B)


                                                                                                                              37
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00038   Fmt 4701     Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                               34907

                                            methods exception if, for example, it sends             The following example illustrates when an               in the prior calendar year when the
                                            a remittance transfer via international ACH             insured institution cannot determine an exact           designated recipients of those transfers did
                                            on terms negotiated between the United                  exchange rate under § 1005.32(b)(4)(i)(B) for           not receive the funds in the country’s local
                                            States government and the recipient                     a remittance transfer:                                  currency. For example, an insured institution
                                            country’s government, under which the                      A. An insured institution or its service             does not exceed the 1,000-transfer threshold
                                            exchange rate is set by the recipient country’s         provider does not set the exchange rate                 in the prior calendar year if the insured
                                            central bank or other governmental authority            required to be disclosed under                          institution provides 700 remittance transfers
                                            before the sender requests a transfer.                  § 1005.31(b)(1)(iv), and the rate is set when           to a country in the prior calendar year when
                                               5. Safe harbor list. If a country is included        the funds are deposited into the recipient’s            the designated recipients of those transfers
                                            on a safe harbor list published by the Bureau           account by the designated recipient’s                   received funds in the country’s local
                                            under § 1005.32(b)(1)(ii), a remittance                 institution that does not have a                        currency and also sends 400 remittance
                                            transfer provider may provide estimates of              correspondent relationship with, and does               transfers to the same country in the prior
                                            the amounts to be disclosed under                       not act as an agent of, the insured institution.        calendar year when the designated recipients
                                            § 1005.31(b)(1)(iv) through (vii). If a country            ii. Examples where an insured institution            of those transfers did not receive funds in the
                                            does not appear on the Bureau’s list, a                 can determine the exact exchange rate. The              country’s local currency.
                                            remittance transfer provider may provide                following examples illustrate when an                      3. Transition period. If an insured
                                            estimates under § 1005.32(b)(1)(i) if the               insured institution can determine an exact              institution in the prior calendar year did not
                                            provider determines that the recipient                  exchange rate under § 1005.32(b)(4)(i)(B) for           exceed the 1,000-transfer threshold to a
                                            country does not legally permit or the                  a remittance transfer, and thus the insured             particular country pursuant to
                                            method by which transactions are conducted              institution may not use the exception in                § 1005.32(b)(4)(i)(C), but does exceed the
                                            in that country does not permit the provider            § 1005.32(b)(4) to estimate the disclosures             1,000-transfer threshold in the current
                                            to determine exact disclosure amounts.                  required under § 1005.31(b)(1)(iv) through              calendar year, the insured institution has a
                                               6. Reliance on Bureau list of countries. A           (vii) for the remittance transfer:                      reasonable amount of time after exceeding
                                            remittance transfer provider may rely on the               A. An insured institution has a                      the 1,000-transfer threshold to begin
                                            list of countries published by the Bureau to            correspondent relationship with an                      providing exact exchange rates in disclosures
                                            determine whether the laws of a recipient               intermediary financial institution (or the              (assuming it cannot rely on another
                                            country do not permit the remittance transfer           intermediary financial institution acts as an           exception in § 1005.32 to estimate the
                                            provider to determine exact amounts                     agent of the insured institution) and that              exchange rate). The reasonable amount of
                                            required to be disclosed under                          intermediary financial institution sets the             time must not exceed the later of six months
                                            § 1005.31(b)(1)(iv) through (vii). Thus, if a           exchange rate required to be disclosed under            after exceeding the 1,000-transfer threshold
                                            country is on the Bureau’s list, the provider           § 1005.31(b)(1)(iv) for a remittance transfer.          in the current calendar year or January 1 of
                                            may give estimates under this section, unless              B. An insured institution or its service             the next year. For example, assume an
                                            a remittance transfer provider has                      provider converts the funds into the local              insured institution did not exceed the 1,000-
                                            information that a country on the Bureau’s              currency to be received by the designated               transfer threshold to a particular country
                                            list legally permits the provider to determine          recipient for a remittance transfer using an            pursuant to § 1005.32(b)(4)(i)(C) in 2020, but
                                            exact disclosure amounts.                               exchange rate that the insured institution or           does exceed the 1,000-transfer threshold on
                                               7. Change in laws of recipient country.              its service provider sets. The insured                  December 1, 2021. The insured institution
                                               i. If the laws of a recipient country change         institution can determine the exact exchange            would have a reasonable amount of time after
                                            such that a remittance transfer provider can            rate for purposes of § 1005.32(b)(4)(i)(B) for          December 1, 2021 to begin providing exact
                                            determine exact amounts, the remittance                 the remittance transfer even if the insured             exchange rates in disclosures (assuming it
                                            transfer provider must begin providing exact            institution does not have a correspondent               cannot rely on another exception in § 1005.32
                                            amounts for the required disclosures as soon            relationship with an intermediary financial             to estimate the exchange rate). In this case,
                                            as reasonably practicable if the provider has           institution in the transmittal route or the             the reasonable amount of time must not
                                            information that the country legally permits            designated recipient’s institution, and an              exceed June 1, 2022 (which is six months
                                            the provider to determine exact disclosure              intermediary financial institution in the               after the insured institution exceeds the
                                            amounts.                                                transmittal route or the designed recipient’s           1,000-transfer threshold in the previous
                                               ii. If the laws of a recipient country change        institution does not act as an agent of the             year).
                                            such that a remittance transfer provider                insured institution.                                    32(b)(5) Permanent Exception for
                                            cannot determine exact disclosure amounts,                 2. Threshold. For purposes of determining            Estimation of Covered Third-Party Fees by an
                                            the remittance transfer provider may provide            whether an insured institution made 1,000 or            Insured Institution
                                            estimates under § 1005.32(b)(1)(i), even if             fewer remittance transfers in the prior                    1. Insured institution cannot determine the
                                            that country does not appear on the list                calendar year to a particular country                   exact covered third-party fees. For purposes
                                            published by the Bureau.                                pursuant to § 1005.32(b)(4)(i)(C):                      of § 1005.32(b)(5)(i)(B), an insured institution
                                            *      *     *       *      *                              i. The number of remittance transfers                cannot determine, at the time it must provide
                                                                                                    provided includes transfers in the prior                the applicable disclosures, the exact covered
                                            32(b)(4) Permanent Exception for                        calendar year to that country when the                  third-party fees required to be disclosed
                                            Estimation of the Exchange Rate by an                   designated recipients of those transfers                under § 1005.31(b)(1)(vi) for a remittance
                                            Insured Institution                                     received funds in the country’s local                   transfer to a designated recipient’s institution
                                               1. Determining the exact exchange rate. For          currency regardless of whether the exchange             when all of the following conditions are met:
                                            purposes of § 1005.32(b)(4)(i)(B), an insured           rate was estimated for those transfers. For                i. The insured institution does not have a
                                            institution cannot determine, at the time it            example, an insured institution exceeds the             correspondent relationship with the
                                            must provide the applicable disclosures, the            1,000-transfer threshold in the prior calendar          designated recipient’s institution;
                                            exact exchange rate required to be disclosed            year if the insured institution provided 700               ii. The designated recipient’s institution
                                            under § 1005.31(b)(1)(iv) for a remittance              remittance transfers to a country in the prior          does not act as an agent of the insured
                                            transfer to a particular country where the              calendar year when the designated recipients            institution;
                                            designated recipient of the transfer will               of those transfers received funds in the                   iii. The insured institution does not have
                                            receive funds in the country’s local currency           country’s local currency when the exchange              an agreement with the designated recipient’s
                                            if a person other than the insured institution          rate was estimated for those transfers and              institution with respect to the imposition of
                                            sets the exchange rate for that transfer, except        also sends 400 remittance transfers to the              covered third-party fees on the remittance
lotter on DSK9F5VC42PROD with RULES3




                                            where that person has a correspondent                   same country in the prior calendar year when            transfer (e.g., an agreement whereby the
                                            relationship with the insured institution, that         the designated recipients of those transfers            designated recipient’s institution agrees to
                                            person is a service provider for the insured            received funds in the country’s local                   charge back any covered third-party fees to
                                            institution, or that person acts as an agent of         currency and the exchange rate for those                the insured institution rather than impose the
                                            the insured institution.                                transfers was not estimated.                            fees on the remittance transfer); and
                                               i. Example where an insured institution                 ii. The number of remittance transfers does             iv. The insured institution does not know
                                            cannot determine the exact exchange rate.               not include remittance transfers to a country           at the time the disclosures are given that the


                                                                                                                             38
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00039   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                            34908                 Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations

                                            only intermediary financial institutions that           transfers did not receive funds in the                  pursuant to § 1005.32(b)(5)(i)(C) in 2020, but
                                            will impose covered third-party fees on the             country’s local currency.                               does exceed the 500-transfer threshold on
                                            transfer are those institutions that have a                iii. The number of remittance transfers              December 1, 2021. The insured institution
                                            correspondent relationship with or act as an            includes remittance transfers provided to the           would have a reasonable amount of time after
                                            agent for the insured institution, or have              designated recipient’s institution and any of           December 1, 2021 to begin providing exact
                                            otherwise agreed upon the covered third-                its branches in the country to which the                covered third-party fees in disclosures
                                            party fees with the insured institution.                particular transfer described in                        (assuming that a United States Federal statute
                                               2. Insured institution can determine the             § 1005.32(b)(5) is being sent. For example, if          or regulation does not prohibit the insured
                                            exact covered third-party fees. For purposes            the particular remittance transfer described            institution from being able to determine the
                                            of § 1005.32(b)(5)(i)(B), an insured institution        in § 1005.32(b)(5) is being sent to the                 exact covered third-party fees, or the insured
                                            can determine, at the time it must provide              designated recipient’s institution Bank XYZ             institution cannot rely on another exception
                                            the applicable disclosures, exact covered               in Nigeria, the number of remittance transfers          in § 1005.32 to estimate covered third-party
                                            third-party fees, and thus the insured                  for purposes of the 500-transfer threshold              fees). In this case, the reasonable amount of
                                            institution may not use the exception in                would include remittances transfers in the              time must not exceed June 1, 2022 (which is
                                            § 1005.32(b)(5) to estimate the disclosures             previous calendar year that were sent to Bank           six months after the insured institution
                                            required under § 1005.31(b)(1)(vi) or (vii) for         XYZ, or to its branches, in Nigeria. The 500-           exceeds the 500-transfer threshold in the
                                            the transfer, if any of the following                   transfer threshold would not include                    previous year).
                                            conditions are met:                                     remittance transfers that were sent to                  *       *    *     *      *
                                               i. An insured institution has a                      branches of Bank XYZ that were located in
                                            correspondent relationship with the                     any country other than Nigeria.                         32(c)   Bases for Estimates
                                            designated recipient’s institution;                        4. United States Federal statute or                  *       *    *     *      *
                                               ii. The designated recipient’s institution           regulation. An insured institution can still            32(c)(3) Covered Third-Party Fees
                                            acts as an agent of the insured institution;            use § 1005.32(b)(5) to provide estimates of
                                               iii. An insured institution has an                   covered third-party fees for a remittance                  1. Potential transmittal routes. A
                                            agreement with the designated recipient’s               transfer sent to a particular designated                remittance transfer from the sender’s account
                                                                                                    recipient’s institution even if the insured             at an insured institution to the designated
                                            institution with respect to the imposition of
                                                                                                                                                            recipient’s institution may take several
                                            covered third-party fees on the remittance              institution sent more than 500 transfers to the
                                                                                                                                                            routes, depending on the correspondent
                                            transfer; or                                            designated recipient’s institution in the prior
                                                                                                                                                            relationships each institution in the
                                               iv. An insured institution knows at the              calendar year if a United States Federal
                                                                                                                                                            transmittal route has with other institutions.
                                            time the disclosures are given that the only            statute or regulation prohibits the insured
                                                                                                                                                            In providing an estimate of the fees required
                                            intermediary financial institutions that will           institution from being able to determine the
                                                                                                                                                            to be disclosed under § 1005.31(b)(1)(vi)
                                            impose covered third-party fees on the                  exact covered third-party fees required to be
                                                                                                                                                            pursuant to the § 1005.32(a) temporary
                                            transfer are those institutions that have a             disclosed under § 1005.31(b)(1)(vi) for the
                                                                                                                                                            exception or the exception under
                                            correspondent relationship with or act as an            remittance transfer and the insured
                                                                                                                                                            § 1005.32(b)(5), an insured institution may
                                            agent for the insured institution, or have              institution meets the other conditions set
                                                                                                                                                            rely upon the representations of the
                                            otherwise agreed upon the covered third-                forth in § 1005.32(b)(5). A United States               designated recipient’s institution and the
                                            party fees with the insured institution.                Federal statute or regulation specifically              institutions that act as intermediaries in any
                                               3. Threshold. For purposes of determining            prohibits the insured institution from being            one of the potential transmittal routes that it
                                            whether an insured institution made 500 or              able to determine the exact covered third-              reasonably believes a requested remittance
                                            fewer remittance transfers in the prior                 party fees for the remittance transfer if the           transfer may travel.
                                            calendar year to a particular designated                United States Federal statute or regulation:
                                            recipient’s institution pursuant to                        i. Prohibits the insured institution from            32(d) Bases for Estimates for Transfers
                                            § 1005.32(b)(5)(i)(C):                                  disclosing exact covered third-party fees in            Scheduled Before the Date of Transfer
                                               i. The number of remittance transfers                disclosures for transfers to a designated                  1. In general. When providing an estimate
                                            provided includes remittance transfers in the           recipient’s institution; or                             pursuant to § 1005.32(b)(2), § 1005.32(d)
                                            prior calendar year to that designated                     ii. Makes it infeasible for the insured              requires that a remittance transfer provider’s
                                            recipient’s institution regardless of whether           institution to form a relationship with the             estimated exchange rate must be the
                                            the covered third-party fees were estimated             designated recipient’s institution and that             exchange rate (or estimated exchange rate)
                                            for those transfers. For example, an insured            relationship is necessary for the insured               that the remittance transfer provider would
                                            institution exceeds the 500-transfer threshold          institution to be able to determine, at the             have used or did use that day in providing
                                            in the prior calendar year if an insured                time it must provide the applicable                     disclosures to a sender requesting such a
                                            institution provides 300 remittance transfers           disclosures, exact covered third-party fees.            remittance transfer to be made on the same
                                            to the designated recipient’s institution in the           5. Transition period. If an insured                  day. If, for the same-day remittance transfer,
                                            prior calendar year when the covered third-             institution in the prior calendar year did not          the provider could utilize an exception
                                            party fees were estimated for those transfers           exceed the 500-transfer threshold to a                  permitting the provision of estimates in
                                            and also sends 400 remittance transfers to the          particular designated recipient’s institution           § 1005.32(a) or (b)(1), or (4), the provider may
                                            designated recipient’s institution in the prior         pursuant to § 1005.32(b)(5)(i)(C), but does             provide estimates based on a methodology
                                            calendar year and the covered third-party               exceed the 500-transfer threshold in the                permitted under § 1005.32(c). For example,
                                            fees for those transfers were not estimated.            current calendar year, the insured institution          if, on February 1, the sender schedules a
                                               ii. The number of remittance transfers               has a reasonable amount of time after                   remittance transfer to occur on February 10,
                                            includes remittance transfers provided to the           exceeding the 500-transfer threshold to begin           the provider should disclose the exchange
                                            designated recipient’s institution in the prior         providing exact covered third-party fees in             rate as if the sender was requesting the
                                            calendar year regardless of whether the                 disclosures (assuming that a United States              transfer be sent on February 1. However, if
                                            designated recipients received the funds in             Federal statute or regulation does not                  at the time payment is made for the requested
                                            the country’s local currency or in another              prohibit the insured institution from being             transfer, the remittance transfer provider
                                            currency. For example, an insured institution           able to determine the exact covered third-              could not send any remittance transfer until
                                            exceeds the 500-transfer threshold in the               party fees, or the insured institution cannot           the next day (for reasons such as the
                                            prior calendar year if the insured institution          rely on another exception in § 1005.32 to               provider’s deadline for the batching of
                                            provides 300 remittance transfers to the                estimate covered third-party fees). The                 transfers), the remittance transfer provider
                                                                                                                                                            can use the rate (or estimated exchange rate)
lotter on DSK9F5VC42PROD with RULES3




                                            designated recipient’s institution in the prior         reasonable amount of time must not exceed
                                            calendar year when the designated recipients            the later of six months after exceeding the             that the remittance transfer provider would
                                            of those transfers received funds in the                500-transfer threshold in the current calendar          have used or did use in providing disclosures
                                            country’s local currency and also sends 400             year or January 1 of the next year. For                 that day with respect to a remittance transfer
                                            remittance transfers to the same designated             example, assume an insured institution did              requested that day that could not be sent
                                            recipient’s institution in the prior calendar           not exceed the 500-transfer threshold to a              until the following day.
                                            year when the designated recipients of those            particular designated recipient’s institution           *       *    *     *      *

                                                                                                                             39
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00040   Fmt 4701    Sfmt 4700   E:\FR\FM\05JNR3.SGM   05JNR3
                                                                  Federal Register / Vol. 85, No. 109 / Friday, June 5, 2020 / Rules and Regulations                                                34909

                                            Section 1005.36—Transfers Scheduled Before              subsequent preauthorized remittance transfer            provided pursuant to § 1005.36(a)(1)(i) or
                                            the Date of Transfer                                    unless and until it is superseded by a receipt          (a)(2)(i), unless a figure was an estimate or
                                            *      *     *       *      *                           provided pursuant to § 1005.36(a)(2)(i). For            based on an estimate disclosed pursuant to
                                                                                                    each subsequent preauthorized remittance                § 1005.32. Thus, for example, if a provider
                                            36(b) Accuracy                                          transfer, only the most recent receipt                  disclosed its fee as $10 in a receipt provided
                                               1. Use of estimates. In providing the                provided pursuant to § 1005.36(a)(1)(i) or              pursuant to § 1005.36(a)(1)(i) and that receipt
                                            disclosures described in § 1005.36(a)(1)(i) or          (a)(2)(i) must be accurate as of the date each          contained an estimate of the exchange rate
                                            (a)(2)(i), remittance transfer providers may            subsequent transfer is made.                            pursuant to § 1005.32(b)(2), the second
                                            use estimates to the extent permitted by any               3. Receipts. A receipt required by                   receipt provided pursuant to
                                            of the exceptions in § 1005.32. When                    § 1005.36(a)(1)(ii) or (a)(2)(ii) must accurately       § 1005.36(a)(1)(ii) must also disclose the fee
                                            estimates are permitted, however, they must             reflect the details of the transfer to which it         as $10.
                                            be disclosed in accordance with § 1005.31(d).           pertains and may not contain estimates
                                               2. Subsequent preauthorized remittance               pursuant to § 1005.32(b)(2). However, the               *       *    *     *      *
                                            transfers. For a subsequent transfer in a series        remittance transfer provider may continue to              Dated: May 6, 2020.
                                            of preauthorized remittance transfers, the              disclose estimates to the extent permitted by           Laura Galban,
                                            receipt provided pursuant to                            § 1005.32(a) or (b)(1), (4), or (5). In providing
                                                                                                                                                            Federal Register Liaison, Bureau of Consumer
                                            § 1005.36(a)(1)(i), except for the temporal             receipts pursuant to § 1005.36(a)(1)(ii) or
                                                                                                                                                            Financial Protection.
                                            disclosures in that receipt required by                 (a)(2)(ii), § 1005.36(b)(2) and (3) do not allow
                                            § 1005.31(b)(2)(ii) (Date Available) and                a remittance transfer provider to change                [FR Doc. 2020–10278 Filed 6–4–20; 8:45 am]
                                            (b)(2)(vii) (Transfer Date), applies to each            figures previously disclosed on a receipt               BILLING CODE 4810–AM–P
lotter on DSK9F5VC42PROD with RULES3




                                                                                                                             40
                                       VerDate Sep<11>2014   19:46 Jun 04, 2020   Jkt 250001   PO 00000   Frm 00041   Fmt 4701    Sfmt 9990   E:\FR\FM\05JNR3.SGM   05JNR3
